Exhibit 10.1
EXECUTION VERSION





--------------------------------------------------------------------------------





 
 
 






 
Agreement and Plan of Merger
 
by and among
 
 TEN-X HOLDING COMPANY, INC.,


COSTAR REALTY INFORMATION, INC.,


CRESCENDO SUB, INC.,


and
 
the Representative named herein
 
 
 
 
May 13, 2020
 












--------------------------------------------------------------------------------







TABLE OF CONTENTS
 
 
 
Page




ARTICLE I THE MERGER


6


 
1.01
The Merger
6


 
1.02
Filing of Merger Certificate; Effective Time
7


 
1.03
Effect of the Merger; Further Assurances
7


 
1.04
Conversion of Shares; Treatment of Options
8


 
1.05
Pre-Closing Merger Consideration Estimate
9


 
1.06
Closing Payments
10


 
1.07
Post-Closing Merger Consideration Adjustment
12


 
1.08
Appraisal Rights
16


 
1.09
Withholding Rights
16


 
 
 
 
ARTICLE II CLOSING


17


 
2.01
The Closing
17


 
2.02
Certain Closing Deliveries
17


 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
18


 
3.01
Organization and Power
18


 
3.02
Authorization; No Breach
19


 
3.03
Governmental Consents
19


 
3.04
Capitalization
20


 
3.05
Subsidiaries
21


 
3.06
Financial Statements; No Undisclosed Liabilities
21


 
3.07
Absence of Certain Developments
22


 
3.08
Litigation; No Orders
24


 
3.09
Permits; Compliance with Laws
24


 
3.10
Tax Matters
24


 
3.11
Contracts
26


 
3.12
Real and Personal Property
29


 
3.13
Intellectual Property and Data Privacy
30


 
3.14
Employees
33


 
3.15
Employee Benefit Plans
34


 
3.16
Insurance
37


 
3.17
Environmental Matters
37


 
3.18
Affiliated Transactions
38


 
3.19
Broker Fees
38


 
3.20
Key Suppliers; Key Customers
38


 
3.21
Anti-Corruption; Trade Compliance
39


 
3.22
No Additional Representations or Warranties
40


 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER AND
40


 
MERGER SUB
 
 
4.01
Organization and Power
40








--------------------------------------------------------------------------------





 
4.02
Authorization; No Breach
40


 
4.03
Governmental Bodies; Consents
41


 
4.04
Litigation
41


 
4.05
Broker Fees
41


 
4.06
Investment Representation
41


 
4.07
Financial Capability
41


 
4.08
Solvency
41


 
4.09
Operation of Merger Sub
41


 
4.10
No Additional Representations or Warranties
42


 
 
 
 
ARTICLE V COVENANTS OF THE COMPANY


42


 
5.01
Conduct of Company
42


 
5.02
Access to Books and Records
47


 
5.03
Regulatory Filings
47


 
5.04
Exclusivity
48


 
5.05
Efforts
48


 
5.06
280G Cooperation
49


 
5.07
Repayment of Indebtedness
49


 
5.08
Spreadsheet
50


 
5.09
Notifications
50


 
5.10
Insurance Policies
51


 
5.11
Additional Restrictive Covenant Agreement
51


 
5.12
Employee Census
51


 
 
 
 
ARTICLE VI COVENANTS OF BUYER AND MERGER SUB
51


 
6.01
Access to Books and Records
51


 
6.02
Regulatory Filings
52


 
6.03
Notification
52


 
6.04
Reasonable Best Efforts
52


 
6.05
Contact with Business Relations
53


 
6.06
Tax Matters
53


 
6.07
No Modification of RWI Policy
54


 
 
 
 
ARTICLE VII CONDITIONS TO CLOSING


55


 
7.01
Conditions to All Parties' Obligations
55


 
7.02
Conditions to Buyer's and Merger Sub's Obligations
55


 
7.03
Conditions to the Company's Obligations
56


 
7.04
Waiver of Conditions
56


 
 
 
 
ARTICLE VIII TERMINATION
57


 
8.01
Termination
57


 
8.02
Effect of Termination
58


 
8.03
Certain Other Effects of Termination
58


 
 
 
 
ARTICLE IX ADDITIONAL AGREEMENTS AND COVENANTS
59


 
9.01
Further Assurances
59








--------------------------------------------------------------------------------





 
9.02
Employees and Employee Benefits
59


 
9.03
Antitrust Notification
60


 
9.04
Certain Consents
62


 
9.05
Written Consents; Section 262 Notices
63


 
9.06
Affiliate Contracts
63


 
9.07
Exercise of Drag-Along
63


 
 
 
 
ARTICLE X MISCELLANEOUS
63


 
10.01
Survival; Certain Waivers
63


 
10.02
Acknowledgement by the Buyer Parties.
64


 
10.03
Provision Respecting Representation of Company
65


 
10.04
Press Releases and Communications
67


 
10.05
Expenses
67


 
10.06
Notices
67


 
10.07
Assignment
69


 
10.08
Amendment and Waiver
69


 
10.09
Third Party Beneficiaries
69


 
10.10
Non-Recourse
70


 
10.11
Severability
70


 
10.12
Construction
70


 
10.13
Disclosure Schedules
70


 
10.14
Complete Agreement
71


 
10.15
Conflict Between Transaction Documents
71


 
10.16
Specific Performance
71


 
10.17
Jurisdiction and Exclusive Venue
72


 
10.18
Governing Law; Waiver of Jury Trial
72


 
10.19
Representative
73


 
10.20
Counterparts
75


 
 
 
 
ARTICLE XI DEFINITIONS
75


 
11.01
Certain Definitions
75


 
11.02
Defined Terms
88


 
11.03
Interpretation
90


 
 
 
 






--------------------------------------------------------------------------------





SCHEDULES
Schedule 3.02(c):
Authorization; No Breach
Schedule 3.03:
Governmental Bodies; Consents
Schedule 3.04:
Capitalization
Schedule 3.06(a):
Financial Statements
Schedule 3.06(b):
No Undisclosed Liabilities
Schedule 3.07:
Developments
Schedule 3.08:
Litigation; No Orders
Schedule 3.09:
Permits; Compliance with Laws
Schedule 3.10:
Taxes
Schedule 3.11:
Contracts
Schedule 3.12:
Real Property
Schedule 3.13:
Intellectual Property
Schedule 3.14:
Employees
Schedule 3.15:
Employee Benefits Plans
Schedule 3.16:
Insurance
Schedule 3.17:
Environmental
Schedule 3.18:
Affiliated Transactions
Schedule 3.19:
Broker Fees
Schedule 3.20(a):
Key Suppliers
Schedule 3.20(b):
Key Customers
Schedule 5.01:
Conduct of Business
Schedule 5.07:
Indebtedness to be Repaid
Schedule 5.11:
Additional Restrictive Covenant Agreement
Schedule 5.12:
Employee Census
Schedule 9.06:
Affiliate Contracts
Schedule 11.01(b):
Permitted Liens

EXHIBITS
Exhibit A
Form of Certificate of Merger
Exhibit B
Reference Working Capital Statement
Exhibit C
Escrow Agreement
Exhibit D
Paying Agent Agreement
Exhibit E
Form of Letter of Transmittal
Exhibit F
Form of Company Closing Certificate
Exhibit G
Form of Buyer Closing Certificate
Exhibit H
Form of License Agreement

















--------------------------------------------------------------------------------





AGREEMENT AND PLAN OF MERGER
THIS AGREEMENT AND PLAN OF MERGER (this "Agreement"), dated as of May 13, 2020,
is made by and among (i) Ten-X Holding Company, Inc., a Delaware corporation
(the "Company"), (ii) CoStar Realty Information, Inc., a Delaware corporation
("Buyer"), (iii) Crescendo Sub, Inc., a Delaware corporation and wholly-owned
Subsidiary of Buyer ("Merger Sub" and, together with the Company, the
"Constituent Corporations"), and (iv) Thomas H. Lee Equity Fund VII, L.P., a
Delaware limited partnership, solely in its capacity as representative as set
forth in this Agreement (the "Representative"). Capitalized terms used and not
otherwise defined herein have the meanings set forth in Article XI below.
WHEREAS, the boards of directors of the Company, Buyer and Merger Sub have
approved this Agreement and the merger of Merger Sub with and into the Company
upon the terms and conditions set forth in this Agreement and in accordance with
the DGCL (the "Merger"), and the board of directors of the Company has declared
that it is advisable and in the best interests of the stockholders of the
Company that this Agreement and the Merger be adopted and approved by the
stockholders of the Company;
WHEREAS, Buyer, in its capacity as the sole stockholder of Merger Sub, has
approved this Agreement and the Merger;
WHEREAS, the authorized capital stock of the Company consists of 40,500,000
shares, of which 40,000,000 are shares of Common Stock, par value $0.01 per
share (the "Common Stock") and 500,000 are shares of undesignated Preferred
Stock, par value $0.01 per share (the "Preferred Stock");
WHEREAS, the authorized capital stock of Merger Sub consists of 1,000 shares of
common stock, par value $0.01 per share (the "Merger Sub Common Stock"), all of
which are issued and outstanding and owned by Buyer; and
WHEREAS, concurrently with the execution of this Agreement, Buyer and the
Representative, as applicable, will receive duly executed copies of each of the
Restrictive Covenant Agreements from each applicable counterparty.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties and covenants set forth herein, and intending to be legally bound,
the parties hereto agree as follows:
ARTICLE I

THE MERGER
1.01    The Merger. On and subject to the terms and conditions contained herein,
and in accordance with Section 251 of the DGCL, at the Effective Time, Merger
Sub will merge with and into the Company, with (i) the separate corporate
existence of Merger Sub thereupon ceasing and (ii) the Company surviving the
Merger as a wholly-owned Subsidiary of Buyer (the Company, as


6



--------------------------------------------------------------------------------





the surviving corporation after the Effective Time, is sometimes referred to
herein as the "Surviving Corporation").
1.02    Filing of Merger Certificate; Effective Time. At the Closing, subject to
satisfaction or waiver of the conditions specified in Article VII, (i) the
Company will execute a certificate of merger in substantially the form of
Exhibit A (the "Certificate of Merger") in accordance with the relevant
provisions of the DGCL, and (ii) the Company and Merger Sub will, and Buyer will
cause Merger Sub to, cause such executed Certificate of Merger to be filed with
the Secretary of State of the State of Delaware in accordance with the DGCL, and
the Merger will be effective at such time as the Certificate of Merger is duly
filed with the Secretary of State of the State of Delaware or at such later time
as may be agreed in writing by Buyer and the Company and specified therein (the
"Effective Time").
1.03    Effect of the Merger; Further Assurances.
(a)    The Merger will have the effects provided in this Agreement, the
Certificate of Merger and in the applicable provisions of the DGCL. If, at any
time after the Effective Time, the Surviving Corporation determines that any
further documents or acts are necessary to vest in the Surviving Corporation the
title to any properties, rights, privileges, powers or franchises of the
Constituent Corporations acquired in the Merger or to otherwise carry out the
purposes of this Agreement, the Surviving Corporation and its officers and
directors will execute and deliver all such documents and do all such acts, and
the officers and directors of the Surviving Corporation are fully authorized in
the name of the Constituent Corporations or otherwise to take any and all such
action after the Effective Time solely for the purposes set forth in this
Section 1.03.
(b)    At the Effective Time the certificate of incorporation of the Company
will, by operation of law and without any further action by any Person, be
amended and restated in its entirety to contain the provisions set forth in the
certificate of incorporation of Merger Sub in effect immediately prior to the
Effective Time (except for any references to the name, incorporator or original
directors of Merger Sub), and as so amended and restated will be the certificate
of incorporation of the Surviving Corporation until thereafter amended or
repealed in accordance with the provisions thereof, and applicable Law.
(c)    At the Effective Time the bylaws of the Company will, by operation of law
and without any further action by any Person, be amended and restated in their
entirety to contain the provisions set forth in the bylaws of Merger Sub as in
effect immediately prior to the Effective Time (except for any references to the
name of Merger Sub), and as so amended and restated will be the bylaws of the
Surviving Corporation until thereafter amended or repealed in accordance with
the provisions thereof, the certificate of incorporation of the Surviving
Corporation, and applicable Law.
(d)    The directors of Merger Sub in office immediately prior to the Effective
Time will be the directors of the Surviving Corporation until their respective
successors are duly elected and qualified in the manner provided in the
certificate of incorporation and bylaws of the Surviving Corporation, their
earlier resignation or removal, or as otherwise provided by applicable Law.


7



--------------------------------------------------------------------------------





(e)    Other than as specified in writing by Buyer at least two (2) Business
Days prior to Closing, the officers of the Company in office immediately prior
to the Effective Time, will be the officers of the Surviving Corporation until
their successors are duly elected and qualified in the manner provided in the
certificate of incorporation and bylaws of the Surviving Corporation, their
earlier resignation or removal, or as otherwise provided by applicable Law.
1.04    Conversion of Shares; Treatment of Options. At the Effective Time, by
virtue of the Merger and without any action on the part of Buyer, Merger Sub,
the Company or the holders of any of the securities described below:
(a)    Each share of the common stock of Merger Sub issued and outstanding
immediately prior to the Effective Time will be converted into one (1) validly
issued, fully paid and non-assessable share of common stock, par value $0.01 per
share, of the Surviving Corporation.
(b)    Each share of Common Stock issued and outstanding immediately prior to
the Effective Time (other than shares of Common Stock cancelled pursuant to
Section 1.04(c) and Dissenting Shares) will be converted into the right to
receive the Closing Common Stock Per Share Merger Consideration plus any amount
payable with respect to such share of Common Stock pursuant to Section 1.07(f),
as applicable, and will automatically be cancelled and retired and will cease to
exist. The amount of cash each Stockholder is entitled to receive with respect
to his, her or its shares of Common Stock shall be rounded down to the nearest
cent and computed after aggregating cash amounts for all shares of Common Stock
held by such Stockholder.
(c)    Each share of Common Stock held in the treasury of the Company and each
share of Common Stock owned or held, directly or indirectly, by the Company or
by Buyer, Merger Sub or their respective Subsidiaries, in each case, immediately
prior to the Effective Time, will be cancelled and retired and will cease to
exist without any conversion thereof and no payment of cash or any other
consideration will be made with respect thereto.
(d)    Each unexercised Option outstanding immediately prior to the Effective
Time that is or becomes a Vested Option at the Closing will, as of the Effective
Time, be converted into the right to receive the Closing Option Per Share Merger
Consideration payable pursuant to Section 1.06 plus any amount payable with
respect to such Option pursuant to Section 1.07(f) (as applicable), in each
case, subject to any applicable Tax withholding pursuant to Section 1.09, and
will automatically be cancelled and retired and will cease to exist. Each Option
that is not and does not become a Vested Option as contemplated by the
immediately preceding sentence shall be cancelled and retired and cease to exist
effective as of the Effective Time, with no consideration therefor. The amount
of cash each Optionholder is entitled to receive with respect to his or her
Vested Options shall be rounded down to the nearest cent and computed after
aggregating cash amounts for all Options held by such Optionholder. Prior to the
Closing, the Company shall take all actions necessary to (i) terminate the
Option Plan as of the Effective Time such that no Optionholder shall have any
rights thereunder, including any rights to acquire any equity securities of the
Company, other than as set forth herein, and (ii) ensure that neither the
Company nor Buyer will, as of the Closing, be bound by any rights under the
Option Plan or any other plan, program, or arrangement (or provision thereof)
for the issuance or grant of any interest in respect of any equity interests of
the Company. Prior to the Closing, the Company shall take all actions necessary
and sufficient to give effect to


8



--------------------------------------------------------------------------------





the actions contemplated by this Section 1.04(d) in accordance with applicable
Law, and as applicable, the Option Plan and each agreement evidencing a grant of
Options, in each case, including obtaining necessary consents and obtaining
approval of the Company's board of directors; provided, that such actions shall
be expressly conditioned upon the consummation of the Merger and shall be of no
force or effect if this Agreement is terminated prior to the Closing pursuant to
Article VIII. As soon as practicable following the execution of this Agreement,
the Company shall send to each holder of an Option a customary waiver agreement
(which may be distributed by the Company's software application pertaining to
Options) describing the treatment of and payment for such Option pursuant to
this Section 1.04(d), and providing instructions for obtaining payment for such
Option following the Effective Time, which payment shall be conditioned on such
holder executing such waiver agreement (in a form mutually agreed to by Buyer
and the Representative acting reasonably) providing for a customary waiver of
Liabilities relating to such Option (other than the right to receive payment in
respect thereof pursuant to the terms of this Agreement).
1.05    Pre-Closing Merger Consideration Estimate.
(a)    At least four (4) Business Days prior to the Closing, the Company will
prepare and deliver to Buyer (i) an estimated unaudited balance sheet of the
Company and its Subsidiaries as of the Adjustment Calculation Time (the
"Estimated Closing Balance Sheet") and (ii) a statement (the "Estimated Closing
Statement") setting forth a calculation of (1) the estimated Closing Net Working
Capital (the "Estimated Closing Net Working Capital"), (2) the estimated Closing
Cash (the "Estimated Closing Cash"), (3) the estimated Closing Indebtedness (the
"Estimated Closing Indebtedness"), (4) the estimated Transaction Expenses (the
"Estimated Transaction Expenses"), (5) the Company's calculation of the
Estimated Merger Consideration derived from the foregoing, (6) the Closing Stock
Payment payable at the Closing to each Stockholder in accordance with Section
1.05(b), and (7) the Closing Option Payment payable at the Closing to each
Optionholder in accordance with Section 1.05(c). The Estimated Closing Balance
Sheet and the Estimated Closing Statement will be prepared, and the Estimated
Closing Cash, the Estimated Closing Indebtedness and the Estimated Transaction
Expenses will be determined, in each case, in good faith, on a consolidated
basis in accordance with GAAP and the definitions set forth in this Agreement,
using, solely to the extent consistent with GAAP, the same accounting methods,
assumptions, policies, principles, practices and procedures, with consistent
classifications, judgments and estimation methodology, as were used in the
preparation of the Latest Balance Sheet except that the Estimated Closing Net
Working Capital shall be calculated in accordance with Exhibit B using, solely
to the extent consistent with GAAP, the same accounting methods, assumptions,
policies, principles, practices and procedures, with consistent classifications,
judgments and estimation methodology, as were used in the preparation of the
Latest Balance Sheet. Following the delivery of the Estimated Closing Balance
Sheet and the Estimated Closing Statement, the Company shall, upon the written
request of Buyer, provide Buyer and its accountants with reasonable supporting
documentation for the calculations included therein and make the relevant
financial records of the Company and its Subsidiaries relating thereto
reasonably available to Buyer and its accountants in connection therewith.
(b)    The portion of the Estimated Merger Consideration each Stockholder will
be entitled to receive at the Closing to be set forth on the Estimated Closing
Statement in respect


9



--------------------------------------------------------------------------------





of his, her or its shares of Common Stock (the "Closing Stock Payment") will
equal the product of (i) Closing Common Stock Per Share Merger Consideration
multiplied by (ii) the number of shares of Common Stock held by such Stockholder
immediately prior to the Effective Time that were converted in accordance with
Section 1.04(b).
(c)    The portion of the Estimated Merger Consideration each Optionholder will
be entitled to receive at the Closing to be set forth on the Estimated Closing
Statement in respect of his or her Options (the "Closing Option Payment") will
equal the product of (i) Closing Option Per Share Merger Consideration
multiplied by (ii) the number of shares of Common Stock corresponding to the
Vested Options held by such Optionholder immediately prior to the Effective Time
that were converted in accordance with Section 1.04(d).
1.06    Closing Payments.
(a)    At the Closing, Buyer will, or will cause Merger Sub to, deposit with the
Paying Agent the aggregate Closing Stock Payments payable to the Stockholders as
set forth in the Spreadsheet and the Estimated Closing Statement by wire
transfer of immediately available funds to the account designated by the Paying
Agent no later than two (2) Business Days prior to the Closing Date.
(b)    At the Closing, Buyer will, or will cause Merger Sub to, deliver the
aggregate Closing Option Payments payable to the Optionholders as set forth in
the Spreadsheet and the Estimated Closing Statement by wire transfer of
immediately available funds to an account designated by the Company at least two
(2) Business Days prior to the Closing Date. The Company will distribute to the
Optionholders on or prior to the Company's next regularly scheduled payroll
date, their respective Closing Option Payments, subject to any applicable Tax
withholding pursuant to Section 1.09. After the Closing, Buyer shall cause the
Surviving Corporation to make timely payment to the appropriate taxing authority
or authorities of any amounts withheld from payment to the Optionholders
pursuant to Section 1.09.
(c)    At the Closing, Buyer will, or will cause Merger Sub to, deliver the
Adjustment Escrow Deposit Amount to the Escrow Agent by wire transfer of
immediately available funds to an escrow account designated by the Escrow Agent
no later than two (2) Business Days prior to the Closing Date (the "Adjustment
Escrow Account") and established pursuant to the terms of an escrow agreement to
be dated as of the Closing Date and substantially in the form attached as
Exhibit C (the "Escrow Agreement"), among Buyer, the Company, the Representative
and the Escrow Agent. The Adjustment Escrow Account will be maintained
separately from other funds held by the Escrow Agent and will be Buyer's and
Merger Sub's sole and exclusive source of recovery for any amounts owing to
Buyer, Merger Sub or, following the Closing, the Surviving Corporation under
this Agreement (including pursuant to Section 1.07 with respect to the
Adjustment Escrow Funds).
(d)    At the Closing, Buyer will pay, or will cause Merger Sub to pay, to the
Representative, the Representative Holdback Amount, by wire transfer of
immediately available funds to an account designated by the Representative at
least two (2) Business Days prior to the Closing Date.


10



--------------------------------------------------------------------------------





(e)    At the Closing, Buyer will pay, or will cause Merger Sub to pay, on
behalf of the Company and its Subsidiaries, all Estimated Transaction Expenses
set forth in the Estimated Closing Statement to such Persons as they are owed by
wire transfer of immediately available funds to accounts designated by the
Company at least two (2) Business Days prior to the Closing Date (other than
Transaction Expenses that are compensatory, which will be paid through the
Company's payroll as and when due).
(f)    At the Closing, Buyer will pay, or will cause Merger Sub to pay, on
behalf of the Company and its Subsidiaries, all amounts set forth in the
Estimated Closing Statement required to be paid under the payoff letters
delivered pursuant to Section 5.07 in order to fully discharge the Indebtedness
owed to the Persons thereunder, by wire transfer of immediately available funds
to the accounts designated in such payoff letters.
(g)    In accordance with the paying agent agreement to be dated as of the
Closing Date and substantially in the form attached as Exhibit D (the "Paying
Agent Agreement"), the Paying Agent will act as the Representative's agent in
delivering to each Stockholder its respective Closing Stock Payment as well as
any amounts owed to such Stockholders pursuant to Section 1.07. No interest
shall be paid or will accrue on the cash payable to holders of Common Stock in
accordance with this Article I. It is understood by the parties hereto (but
without liability to any such party) that, as soon as reasonably practicable
after the date of this Agreement, but in no event later than three (3) Business
Days following the Effective Time, the Paying Agent shall cause to be delivered
or mailed to each Stockholder of record (other than any holder of Dissenting
Shares) a Letter of Transmittal substantially in the form of Exhibit E (the
"Letter of Transmittal"). At or after the Effective Time, upon delivery by a
Stockholder of a duly executed Letter of Transmittal to the Paying Agent, (i)
the Paying Agent will pay each such Stockholder the Closing Stock Payment to
which such Stockholder is entitled in accordance with the Spreadsheet and (ii)
each Stockholder will be entitled to receive the portion of any amount payable
under Section 1.07(f) with respect to the shares of Common Stock held by such
Stockholder immediately prior to the Effective Time. Subject to the last
sentence of this Section 1.06(g), the Stock Consideration payable to a
Stockholder will be made by wire transfer of immediately available funds to an
account designated in writing by such Stockholder in the Letter of Transmittal,
unless alternative arrangements are specified by such holder in the Letter of
Transmittal, to the extent permitted by the Letter of Transmittal. Each such
Stockholder that makes the deliveries to the Paying Agent required by this
Agreement, the Letter of Transmittal and the Paying Agent Agreement prior to the
Closing Date will be paid his, her or its Closing Stock Payment on the same
Business Day as the Effective Time, or as soon as possible thereafter. Each such
Stockholder that makes the deliveries to the Paying Agent required by this
Agreement, the Letter of Transmittal and the Paying Agent Agreement thereafter
will be paid his, her or its Closing Stock Payment as soon as possible after
delivery thereof is made (but in any event no later than two (2) Business Days
after the date such delivery thereof is made). After Buyer delivers the
aggregate Closing Stock Payments to the Paying Agent as required under Section
1.06(a), each Stockholder will be entitled to look only to the Paying Agent (or,
solely if applicable under Section 1.06(h), the Surviving Corporation) for any
payments due and payable to such Stockholder as of the Closing following the
delivery of such Stockholder's duly executed Letter of Transmittal pursuant to
this Agreement. If any transfer of ownership of shares of Common Stock has not
been registered in the Company's transfer records, payment may be made to a
Person other


11



--------------------------------------------------------------------------------





than the registered owner only in accordance with the requirements described in
the Letter of Transmittal.
(h)    At any time that is more than one (1) year after the Effective Time,
Buyer may cause the Paying Agent to pay over to the Surviving Corporation any
portion of the Stock Consideration (including any earnings thereon) that had
been delivered to the Paying Agent and that has not been disbursed to
Stockholders as of such first anniversary (other than any amounts then subject
to dispute). After the Paying Agent makes such payments to the Surviving
Corporation, all former Stockholders will be entitled to look only to the
Surviving Corporation (subject to any applicable abandoned property, escheat and
other similar Laws) as general creditors thereof with respect to the cash
payable upon delivery of a duly executed Letter of Transmittal pursuant to this
Agreement, and the Paying Agent will have no further obligation under this
Section 1.06 in its capacity as such. None of the Surviving Corporation, Buyer,
Merger Sub, the Representative or the Paying Agent will be liable to any Person
in respect of amounts paid to a public official to the extent required under any
applicable abandoned property, escheat or similar Law. If any amounts payable in
accordance with this Article I would otherwise escheat to any Governmental Body,
then any such amounts immediately prior to the date on which such amounts would
otherwise escheat to any Governmental Body, shall become the property of the
Surviving Corporation, free and clear of all claims or interest of any Person
previously entitled thereto.
(i)    At the Effective Time, the stock transfer books of the Company shall be
closed and no further registration of transfers of shares shall thereafter be
made on the books and records of the Company. Additionally, all cash paid to a
former holder of shares of Common Stock in respect of such shares in accordance
with the terms of this Article I shall be deemed to have been paid in full
satisfaction of all rights pertaining to the applicable shares of Common Stock.
1.07    Post-Closing Merger Consideration Adjustment. Following the Closing
Date, the Merger Consideration will be adjusted, if at all, dollar-for-dollar as
set forth below:
(a)    Buyer will prepare and deliver to the Representative within ninety (90)
days after the Closing Date (i) an unaudited balance sheet of the Company and
its Subsidiaries as of the Adjustment Calculation Time (the "Closing Balance
Sheet") and (ii) a statement (the "Closing Statement") setting forth a
calculation of (1) the Closing Net Working Capital, (2) the Closing Cash, (3)
the Closing Indebtedness, (4) the Transaction Expenses, (5) Buyer's calculation
of the Final Merger Consideration derived from the foregoing, and (6) with
respect to each of the foregoing, the changes in such amounts from the
corresponding amounts on the Estimated Closing Statement. The Closing Balance
Sheet and Closing Statement will be prepared, and the Closing Cash, Closing
Indebtedness and Transaction Expenses will be determined, in each case, in good
faith, on a consolidated basis in accordance with GAAP and the definitions set
forth in this Agreement, using, solely to the extent consistent with GAAP, the
same accounting methods, assumptions, policies, principles, practices and
procedures, with consistent classifications, judgments and estimation
methodology, as were used in the preparation of the Latest Balance Sheet except
that the Closing Net Working Capital shall be calculated in accordance with
Exhibit B using, solely to the extent consistent with GAAP, the same accounting
methods, assumptions, policies, principles, practices and procedures, with
consistent classifications, judgments and estimation methodology, as were


12



--------------------------------------------------------------------------------





used in the preparation of the Latest Balance Sheet. The Closing Balance Sheet
and Closing Statement (i) will not include any changes in assets or liabilities
solely as a result of implementing purchase accounting adjustments and (ii)
except as required by GAAP will be based on facts and circumstances as they
exist as of the Adjustment Calculation Time and will exclude the effect of any
act, decision or event occurring on or after the Closing. The parties agree that
the purpose of preparing the Closing Balance Sheet and the Closing Statement and
calculating Final Merger Consideration is solely to (x) accurately measure the
Closing Net Working Capital, Closing Cash, Closing Indebtedness and Transaction
Expenses and (y) measure the difference in Closing Net Working Capital from
Target Net Working Capital, and such processes are not intended to permit the
introduction of different accounting methods or practices, reserves
classifications or estimation methodologies for the purpose of calculating Final
Merger Consideration than were used in the calculation of Estimated Merger
Consideration, assuming the methodologies used in calculating Estimated Merger
Consideration were in accordance with GAAP.
(b)    On or prior to the forty-fifth (45th) day following Buyer's delivery of
the Closing Balance Sheet and the Closing Statement, the Representative may give
Buyer a written notice stating in reasonable detail the Representative's
objections (a "Notice of Disagreement") to the Closing Balance Sheet and the
Closing Statement. During such 45‑day period, and any period of dispute
thereafter with respect to such Closing Balance Sheet and/or Closing Statement,
Buyer will, and will cause the Company and its Subsidiaries to, (i) provide the
Representative and its Advisors reasonable access to the books, records
(including work papers, schedules, memoranda and other documents), supporting
data, facilities, and personnel of the Company and its Subsidiaries (including
Company personnel responsible for accounting and finance and senior management)
and, subject to execution of any customary work paper access letters required by
them, the Company's accountants and their work papers, and (ii) otherwise
reasonably cooperate with and assist the Representative and its Advisors in
connection with such review, in each case during normal business hours, upon
reasonable advance notice and in a manner that does not unreasonably interfere
with the operations of the Company's business. Any determination set forth on
the Closing Statement which is not specifically objected to in the Notice of
Disagreement will be deemed acceptable to the Representative, and will be final
and binding upon all parties upon delivery of the Notice of Disagreement. If the
Representative does not deliver to Buyer a Notice of Disagreement within such
45‑day period, then the Closing Balance Sheet, the Closing Statement and the
Closing Net Working Capital, Closing Cash, Closing Indebtedness and Transaction
Expenses will be final and binding upon the parties as of the expiration of such
45-day period, and the Final Merger Consideration set forth in the Closing
Statement will constitute the Final Merger Consideration for all purposes of
this Section 1.07.
(c)    Following Buyer's receipt of any Notice of Disagreement, the
Representative and Buyer will attempt to negotiate in good faith to resolve the
disputed matters set forth therein, and all such discussions and negotiations
related thereto shall (unless otherwise agreed by Buyer and the Representative)
be governed by Rule 408 of the Federal Rules of Evidence (as in effect as of the
date of this Agreement) and any applicable similar state rule. In the event that
the Representative and Buyer fail to agree on any of the Representative's
proposed adjustments set forth in the Notice of Disagreement within thirty (30)
days after Buyer receives the Notice of Disagreement, the Representative and
Buyer agree to use their respective reasonable best efforts to


13



--------------------------------------------------------------------------------





cause BDO USA, LLP (provided that if BDO USA, LLP is unable or unwilling to
serve in such capacity, the Representative and Buyer shall jointly select an
alternative firm that is a nationally recognized independent accounting or
valuation firm) (the "Firm"), within 45 days immediately following such first
30‑day period, to make the final written determination of all matters which
remain in dispute that were included in the Notice of Disagreement. Buyer and
the Representative will instruct the Firm to, and the Firm will, make a final
determination of the items included in the Closing Balance Sheet and the Closing
Statement (to the extent such amounts are in dispute) solely in accordance with
this Agreement. Buyer and the Representative will execute a customary engagement
letter and will cooperate with the Firm during the term of its engagement. Buyer
and the Representative will instruct the Firm not to, and the Firm will not,
assign a value to any item in dispute greater than the greatest value for such
item assigned by Buyer, on the one hand, or the Representative, on the other
hand, or less than the smallest value for such item assigned by Buyer, on the
one hand, or the Representative, on the other hand. Buyer and the Representative
will also instruct the Firm to, and the Firm will, make its determination based
solely on written submissions by Buyer and the Representative that are in
accordance with this Agreement (i.e., not on the basis of an independent
review). The Closing Balance Sheet, the Closing Statement and the resulting
Closing Net Working Capital, Closing Cash, Closing Indebtedness and Transaction
Expenses, in each case, as determined by the Firm in accordance with this
Section 1.07(c), will be final and binding on the parties on the date the Firm
delivers its final determination in writing to Buyer and the Representative. The
date on which the Closing Balance Sheet, the Closing Statement and the resulting
Closing Net Working Capital, Closing Cash, Closing Indebtedness and Transaction
Expenses are finally determined pursuant to Section 1.07(b), are agreed upon by
Buyer and the Representative pursuant to this Section 1.07(c) or are determined
by the Firm in accordance with this Section 1.07(c) is referred to as the
"Settlement Date." The fees, costs and expenses of the Firm will be allocated
between Buyer, on the one hand, and Representative, on the other hand, in the
same proportion that the aggregate amount of the disputed items so submitted to
the Firm that is unsuccessfully disputed by such party (as finally determined by
the Firm) bears to the total amount of disputed items submitted. For example, if
the Representative submits a Notice of Disagreement for $1,000, and if Buyer
contests only $500 of the amount claimed by the Representative, and if the Firm
ultimately resolves the dispute by awarding the Representative $300 of the $500
contested, then the costs and expenses of the Firm will be allocated 60% (i.e.,
300/500) to Buyer and 40% (i.e., 200/500) to the Representative.
(d)    If the Estimated Merger Consideration exceeds the Final Merger
Consideration (such excess, the "Excess Amount"), Buyer and the Representative
will deliver joint written instructions to the Escrow Agent to cause the Escrow
Agent to pay to Buyer (or its designee), within two (2) Business Days after the
Settlement Date by wire transfer of immediately available funds, the Excess
Amount from the Adjustment Escrow Funds. In the event that at such time the
Excess Amount is less than the Adjustment Escrow Funds (such shortfall, the
"Remaining Adjustment Escrow Funds"), Buyer and the Representative will
simultaneously with delivery of the instructions in the immediately foregoing
sentence deliver joint written instructions to the Escrow Agent to cause the
Escrow Agent to pay the Remaining Adjustment Escrow Funds from the Adjustment
Escrow Account to the Representative (or its designee), with all such amounts
received by the Representative (or its designee) pursuant to this Section
1.07(d), subject to Section 10.19(b), to be paid to the Stockholders or
Optionholders in accordance with Section 1.07(f).


14



--------------------------------------------------------------------------------





(e)    If the Final Merger Consideration exceeds the Estimated Merger
Consideration (such excess, the "Adjustment Amount"), then (i) Buyer will,
within two (2) Business Days after the Settlement Date, make payment of the
Adjustment Amount by wire transfer of immediately available funds to the
Representative (or its designee), and (ii) Buyer and the Representative will
deliver joint written instructions to the Escrow Agent to cause the Escrow Agent
to make payment of the Adjustment Escrow Funds from the Adjustment Escrow
Account, within two (2) Business Days after the Settlement Date, to the
Representative (or its designee), with all such amounts received by the
Representative (or its designee) pursuant to this Section 1.07(e), subject to
Section 10.19(b), to be paid to the Stockholders or Optionholders pursuant to
Section 1.07(f); provided, that in no event shall the Adjustment Amount paid by
Buyer exceed $2,000,000.
(f)    When the Final Merger Consideration is finally determined pursuant to
Section 1.07(b) or Section 1.07(c), the Representative will in good faith
compute or re-compute, as the case may be, (i) the number of Vested Options,
(ii) the Aggregate Fully-Diluted Common Shares, (iii) the Aggregate Option
Exercise Price, (iv) the Final Adjusted Merger Consideration, (v) the Final
Common Stock Merger Consideration, (vi) the Final Common Stock Per Share Merger
Consideration, (vii) the Final Option Per Share Merger Consideration and (viii)
the appropriate amount payable to each Stockholder and Optionholder based on the
foregoing from the Remaining Adjustment Escrow Funds, the Adjustment Amount and
the Representative Holdback Amount, taking into account amounts previously
received by such Stockholders and Optionholders as Closing Stock Payments or
Closing Option Payments, in each case, in accordance with this Agreement and the
terms of the Option Plan. Promptly thereafter, the Representative will notify
the Escrow Agent and the Paying Agent, as applicable, of such calculations and
the amount that should be distributed by them (and, subject to Section 10.19(b),
shall ensure that the Paying Agent has received any amounts paid by Buyer to the
Representative or its designee, if not the Paying Agent, under Section 1.07(d)
or Section 1.07(e) to the extent such amounts are payable to the Stockholders
and Optionholders pursuant to this Agreement) and shall cause the Escrow Agent
and the Paying Agent, as applicable, to pay such amounts owed to each
Stockholder and to the Surviving Corporation on behalf of each Optionholder,
based upon the calculations and re-calculations contemplated by the immediately
preceding sentence. For the avoidance of doubt, each Stockholder and
Optionholder will receive the difference between (x) the amounts payable to such
Stockholder or Optionholder based upon the calculations and re-calculations
contemplated by this Section 1.07(f) and (y) the Closing Stock Payment or
Closing Option Payment received at the Closing by such Stockholder or
Optionholder, as applicable.  The Representative, the Escrow Agent, the
Surviving Corporation, and the Paying Agent, as applicable, will distribute such
amounts, as applicable, in accordance with the irrevocable written instructions
so received from the Representative. If, at the time of the calculation of Final
Adjusted Merger Consideration, the Representative determines to retain funds in
the Representative Holdback Amount under Section 10.19(b), and at any time and
from time to time thereafter determines a portion of such funds should be
distributed to the Stockholders and Optionholders, then at each such time, the
Representative will in good faith determine the appropriate amounts to be paid
to the Stockholders and Optionholders from the Representative Holdback Amount
(taking into account any changes in Vested Options, Aggregate Option Exercise
Price or Aggregate Fully-Diluted Common Shares necessary based on such
distribution of funds and any prior amounts received as Closing Stock Payments,
Closing Option Payments or under this Section 1.07(f)) and will cause such
amounts to be paid from the Representative Holdback Amount to the


15



--------------------------------------------------------------------------------





Stockholders and to the Surviving Corporation on behalf of the Optionholders. As
promptly as practicable following the receipt of funds for the Optionholders
and, in any event, no later than the next scheduled full payroll cycle of the
Company and its Subsidiaries, the Surviving Corporation will distribute to the
Optionholders any payments received on their behalf under this Section 1.07(f).
None of the Escrow Agent, the Paying Agent, the Surviving Corporation or Buyer
will have any liability or obligation to any Stockholder or Optionholder or the
Representative for any distribution made in accordance with the instructions of
the Representative pursuant to this Section 1.07(f), Section 1.06(a) or Section
1.06(b).
(g)    The parties hereto agree that any payment made pursuant to this Section
1.07 shall be treated as an adjustment to the aggregate consideration for Tax
purposes, unless otherwise required by applicable Law.
1.08    Appraisal Rights. Each share of Common Stock that is issued and
outstanding immediately prior to the Effective Time and is held by a Person who,
in accordance with Section 262 of the DGCL, (i) has not voted in favor of the
Merger or consented thereto in writing or executed an enforceable waiver of
appraisal rights (whether before or after the date of this Agreement) and (ii)
has properly demanded appraisal of such share of Common Stock, and not
effectively withdrawn, lost or failed to perfect their rights to appraisal, will
not, at the Effective Time, be converted into the right to receive any portion
of the Stock Consideration and instead will be cancelled and retired and shall
cease to exist and shall represent only the right to receive payment from the
Surviving Corporation with respect thereto as provided by the DGCL, unless and
until the holder of any such share has failed to perfect or has effectively
withdrawn or lost his, her or its right to appraisal and payment under the DGCL,
in which case such share will thereupon be deemed, as of the Effective Time, to
have been cancelled and retired and to have ceased to exist and been converted
into the right to receive, upon delivery of a duly executed Letter of
Transmittal in accordance with this Agreement, the Stock Consideration without
interest. From and after the Effective Time, no Stockholder who has demanded
appraisal rights will be entitled to vote his, her or its shares of Common Stock
for any purpose or to receive payment of dividends or other distributions on
his, her or its shares (except dividends or other distributions payable to
Stockholders of record at a date prior to the Effective Time). Any shares of
Common Stock for which appraisal rights have been properly exercised, and not
subsequently withdrawn, lost or failed to be perfected, in each case, in
accordance with this Section 1.08 and the DGCL, are referred to in this
Agreement as "Dissenting Shares." The Company will give Buyer (i) prompt notice
of (x) any demands for appraisal received by the Company, including any
Stockholder's notice of their intent to demand payment pursuant to the DGCL that
the Company receives, and (y) withdrawals of such demands and any other
instruments served pursuant to the DGCL and received by the Company and (ii) a
reasonable opportunity to direct all material negotiations and proceedings with
respect to any demands referenced in the foregoing clause (i)(x). Except with
the prior written consent of Buyer, the Company shall not voluntarily make any
payment with respect to or settle or offer to settle any such demands or waive
any failure by a Stockholder to timely deliver a written demand or to perform
any other act perfecting appraisal rights in accordance with the DGCL.
1.09    Withholding Rights. Buyer, Merger Sub, the Company or the Paying Agent
will be entitled to deduct and withhold from the Merger Consideration (a) such
amounts that are required


16



--------------------------------------------------------------------------------





to be deducted and withheld pursuant to any provision of Tax Law, (b) U.S.
federal backup withholding Taxes required under Code Section 3406 to the extent
a Stockholder does not deliver or cause to be delivered to Buyer or the Paying
Agent a properly executed Internal Revenue Service Form W-9 or Form W-8, as
applicable or (c) U.S. federal withholding Taxes required under Code Section
1445 to the extent the Company does not deliver to Buyer the certificate
required under Section 2.02(c)(ii). To the extent that amounts are so withheld
and timely remitted in full to the applicable Tax authority by Buyer, Merger
Sub, the Company or the Paying Agent, such withheld amounts will be treated for
all purposes of this Agreement as having been paid to the Person in respect of
which such deduction and withholding was made. In the event that Buyer, Merger
Sub, the Company or the Paying Agent determines that withholding from the Merger
Consideration is required under applicable Tax Law and permitted under this
Agreement (other than withholding with respect to Options), Buyer, Merger Sub,
the Company or the Paying Agent will promptly so notify the Representative, on
behalf of the recipient of such payment, to provide such recipient with a
reasonable opportunity to provide any form or documentation or take such other
steps in order to avoid such withholding and will otherwise cooperate in good
faith with the Representative and such recipient to mitigate such withholding.
If Buyer, Merger Sub, the Company or the Paying Agent withholds any amount from
any Stockholder or Optionholder which it was not required to withhold, it will
promptly remit to the Stockholder or Optionholder thereof such amount wrongly
withheld.
ARTICLE II    

CLOSING
2.01    The Closing. In lieu of an in-person meeting, the closing of the Merger
and the other Transactions (the "Closing") will be accomplished by
teleconference and e-mail transmission (in .pdf or image format) on the fourth
(4th) Business Day following the satisfaction (or, to the extent permitted by
applicable Law, due waiver by the party entitled to the benefit of such
condition) of the closing conditions set forth in Article VII (other than
conditions that by their nature only can be satisfied by actions taken at the
Closing, but subject to the satisfaction or waiver of such conditions at the
Closing), or such other date or format as Buyer and the Company may otherwise
agree. The date the Closing actually occurs is referred to herein as the
"Closing Date."
2.02    Certain Closing Deliveries. Subject to the terms and conditions in this
Agreement, the parties will make the following deliveries at the Closing:
(a)    Buyer will deliver each of the payments it is required to deliver under
Section 1.06.
(b)    Buyer will deliver to the Company copies certified by a duly authorized
officer of Buyer of (i) the resolutions or consents of the boards of directors
of each of Buyer and Merger Sub approving this Agreement and the Merger, and
(ii) the unanimous written consent of Buyer, as the sole stockholder of Merger
Sub, approving this Agreement and the Merger.
(c)    The Company will deliver to Buyer and the Representative: (i) a copy of
the resolution or consent of the Company's board of directors approving this
Agreement and the Merger duly certified by a duly authorized officer of the
Company and (ii) a certificate in the form and


17



--------------------------------------------------------------------------------





substance required by Treasury Regulations Section 1.897-2(h) executed by a duly
authorized officer of the Company certifying that the Company is not and has not
been a "United States real property holding corporation" within the meaning of
Section 897(c)(2) of the Code and a notice of such certification to be provided
to the Internal Revenue Service in accordance with the requirements of Treasury
Regulations Section 1.897-2(h)(2), executed by a duly authorized officer of the
Company.
(d)    Each of the Company, the Representative and Buyer will duly execute and
deliver to the other, and to the Escrow Agent, the Escrow Agreement.
(e)    Each of the Company, Buyer and Representative will duly execute and
deliver to the other, and to the Paying Agent, the Paying Agent Agreement.
(f)    The Company will deliver to Buyer evidence of the termination of the
arrangements referred to in Section 9.06.
(g)    The Company will deliver to Buyer the Intellectual Property License
Agreement, in substantially the form attached hereto as Exhibit H, duly executed
and delivered by Ten-X and Auction.com, LLC (the "License Agreement").
ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Buyer and Merger Sub that the statements
in this Article III (as modified by the disclosure schedules delivered to Buyer
and Merger Sub (the "Disclosure Schedules")) are true and correct as of the date
of this Agreement and as of the Closing.
3.01    Organization and Power.
(a)    The Company is a corporation, and the Company and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
DGCL or other applicable Laws of its state of formation or organization, and
each of the Company and each of its Subsidiaries has all requisite power and
authority to own, operate and/or lease its assets, rights and properties and to
carry on its businesses as now conducted. Assuming receipt of and subject to the
Necessary Stockholder Approval, the Company has full corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is or will be a party and to perform its obligations
hereunder and thereunder.
(b)    The Company and each of its Subsidiaries are qualified to do business and
are in good standing (or its equivalent) in every jurisdiction in which their
respective ownership of property or the conduct of their respective businesses
as now conducted requires the Company and each of its Subsidiaries to qualify,
except where the failure to be so qualified would not reasonably be expected to
be material to the Company and its Subsidiaries taken as a whole.
(c)    Complete and correct copies of the certificate of incorporation, bylaws
or equivalent organizational documents of the Company and each of its
Subsidiaries, in each case as in effect as of the date of this Agreement, have
been made available to Buyer.


18



--------------------------------------------------------------------------------





3.02    Authorization; No Breach.
(a)    The board of directors of the Company has duly adopted resolutions
pursuant to which the board of directors (i) approved and authorized the
execution and delivery of this Agreement and the other Transaction Documents to
which the Company is or will be a party, (ii) approved the consummation of the
Transactions, including the Merger, (iii) determined that the execution and
delivery of this Agreement and the other Transaction Documents to which it is or
will be a party, and the consummation of the Transactions is advisable,
(iv) recommended that the Stockholders of the Company approve this Agreement and
the Merger and (v) directed that this Agreement and the Merger be submitted to
the Stockholders of the Company for their approval. Such resolutions have not
been rescinded or modified and are in full force and effect. This Agreement has
been, and each other Transaction Document to which the Company or any of its
Subsidiaries is a party will be, duly executed and delivered by the Company
and/or such Subsidiary and, assuming this Agreement and each other Transaction
Document to which any of them is a party is a valid and binding obligation of
Buyer and/or the other parties thereto, will constitute a valid and binding
obligation of the Company and any such Subsidiary, enforceable against the
Company and any such Subsidiary in accordance with its terms, except as limited
by the application of bankruptcy, insolvency, reorganization, moratorium and
similar Laws relating to or affecting creditors' rights or to general principles
of equity.
(b)    The approval of the holders of a majority of the outstanding capital
stock of the Company entitled to vote thereon is the only vote or approval of
the Company's Stockholders required to approve this Agreement and the Merger
(the "Necessary Stockholder Approval").
(c)    Assuming receipt of the consents set forth on Schedule 3.02(c), the
Necessary Stockholder Approval and the HSR Approval, and except as set forth on
Schedule 3.02(c), the execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is or will be a party
and the consummation of the Transactions, do not and will not: (i) conflict with
or violate the certificate of incorporation, bylaws or equivalent organizational
documents of the Company or any of its Subsidiaries; (ii) conflict with
or violate any Law applicable to the Company or any of its Subsidiaries or by
which any property, right or asset of the Company or any of its Subsidiaries is
bound; or (iii) result in any breach of, constitute a default (or an event that,
with notice or lapse of time or both, would become a default) under, result in a
loss of benefit under, give rise to a right of payment under, create in any
party thereto the right to amend, modify, abandon, accelerate, terminate or
cancel any provision of (in each case, whether with notice or lapse of time or
both), require any consent under, or result in the creation or imposition of any
Lien (other than a Permitted Lien) on any property, right or asset of the
Company or any of its Subsidiaries under, any Lease or any other contract or
agreement to which the Company or any of its Subsidiaries is a party or by which
any of its or their assets is subject, except, in the case of clause (iii), for
any such breaches, defaults or other occurrences that, individually or in the
aggregate, would not reasonably be expected to be material to the Company and
its Subsidiaries, taken as a whole, or which would not reasonably be expected to
prevent or materially delay the consummation of the Transactions.


19



--------------------------------------------------------------------------------





3.03    Governmental Consents. Except as set forth on Schedule 3.03, the Company
is not, and none of its Subsidiaries is, required to file, seek or obtain any
notice, authorization, approval, Order, Permit or consent of or with any
Governmental Body in connection with the execution, delivery and performance by
the Company of this Agreement, the other Transaction Documents to which it is or
will be a party or the consummation of the Transactions, except (a) any filings
required to be made under the HSR Act, (b) such filings as may be required by
any applicable federal or state securities or "blue sky" Laws, (c) any consents,
approvals or filings that may be required solely by reason of the Buyer's or
Merger Sub's participation in the Transactions or any facts or circumstances
relating to Buyer, Merger Sub or any of their respective Affiliates or (d) where
failure to obtain such consent, approval, authorization or action, or to make
such filing or notification, is not material to the Company and its Subsidiaries
taken as a whole or would not reasonably be expected to prevent or materially
delay the consummation of the Transactions.
3.04    Capitalization.
(a)    The authorized and outstanding capital stock or other equity interest of
the Company, and the record and beneficial owners thereof as of the date hereof,
is as set forth on Schedule 3.04(a). All of the outstanding shares of capital
stock or other equity interests of the Company and its Subsidiaries have been
duly authorized and are validly issued and have not been issued in violation of,
and are not subject to, any preemptive or subscription rights or rights of first
refusal, and have been issued in compliance with applicable securities Laws or
exemptions therefrom. There are no shares of capital stock of the Company owned
by any Subsidiary of the Company. No shares of capital stock of the Company are
certificated, and no shares of Preferred Stock are issued and outstanding.
(b)    Schedule 3.04(b)(i) sets forth a complete and correct list of each
outstanding Option as of the date hereof, including the number of shares of
Common Stock issuable upon exercise, the exercise price, the vesting schedule
and the name of the holder thereof. Except as set forth in the first sentence of
Section 3.04(a) or on Schedule 3.04(b)(i), there are no outstanding options,
warrants, convertible or exchangeable securities, "phantom" stock rights, stock
appreciation rights, stock-based performance units, other equity-based
compensation awards, rights to subscribe to, rights in respect of exchange or
conversion for, redemption or purchase rights, calls or commitments made by the
Company or any of its Subsidiaries relating to the issuance, purchase, sale or
repurchase of any shares of capital stock, limited liability company interests
or other equity interests issued by the Company or any of its Subsidiaries
containing any equity features, or contracts, commitments, understandings or
arrangements, by which the Company or any of its Subsidiaries is bound to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity interests, or options, warrants, rights to
subscribe to, purchase rights, conversion or exchange rights, calls or
commitments made by the Company or any of its Subsidiaries relating to any
shares of capital stock or other equity interests of the Company or any of its
Subsidiaries. Except as set forth on Schedule 3.04(b)(ii), the Company or one or
more of its Subsidiaries own all of the outstanding shares or other equity
interests of its Subsidiaries free and clear of all Liens other than Permitted
Liens.


20



--------------------------------------------------------------------------------





(c)    Except as set forth on Schedule 3.04(c), there are no (i) proxies, voting
trusts or other agreements to which the Company or any of its Subsidiaries is a
party with respect to the voting of any capital stock or equity interests of the
Company or any such Subsidiary or (ii) obligations or commitments restricting
the transfer of, or requiring the registration or sale of, any shares of capital
stock or other equity interests of the Company or any such Subsidiary. Neither
the Company nor any of its Subsidiaries has any outstanding bonds, debentures or
other obligations or securities the holders of which have the right to vote (or
are convertible or exchangeable for securities having the right to vote) with
the Stockholders of the Company or any such Subsidiary.
3.05    Subsidiaries.
(a)    Schedule 3.05(a) sets forth, as of the date of this Agreement, each of
the Company's Subsidiaries, including (i) its name, (ii) its jurisdiction of
organization, (iii) its form of organization, (iv) its authorized equity
interests, (v) its issued and outstanding equity interests, including the number
thereof, (vi) the holder(s) of such issued and outstanding equity interests and
(vii) the jurisdictions in which it is qualified to do business.
(b)    Except as set forth on Schedule 3.05(a), the Company does not, and none
of its Subsidiaries, (i) owns, directly or indirectly, beneficially or of
record, or holds the right to acquire any stock, partnership interest or joint
venture interest or other equity ownership interest in any other corporation,
organization or entity or (ii) is under any obligation to form or participate
in, or provide funds to, make any loan, capital contribution, guarantee, credit
enhancement or other investment in any corporation, organization or entity other
than a direct or indirect wholly owned Subsidiary of the Company.
3.06    Financial Statements; No Undisclosed Liabilities.
(a)    Attached to Schedule 3.06(a) are complete and correct copies of: (i) the
stand-alone unaudited consolidated balance sheet as of March 31, 2020 (the
"Latest Balance Sheet"), and the related stand-alone unaudited statement of
income for the three-month period then ended, of the Company and its
Subsidiaries (collectively, the "Most Recent Financial Statements"), (ii) the
stand-alone unaudited consolidated balance sheet as of December 31, 2019, and
the related stand-alone unaudited statement of income and cash flows for the
fiscal year ended December 31, 2019, of the Company and its Subsidiaries (the
"2019 Unaudited Financial Statements") and (iii) the division-level unaudited
statement of income for the fiscal year ended December 31, 2018 for the business
of the Company and its Subsidiaries (the "2018 Unaudited Statement of Income"
and, together with the 2019 Unaudited Financial Statements, the "Company
Unaudited Financial Statements" and, collectively with the Most Recent Financial
Statements, the "Financial Statements"). The calculations, judgments, principles
and adjustments used in preparing, and the underlying balances set forth in, the
Financial Statements were prepared in accordance with GAAP, consistently applied
(other than footnotes required by GAAP and other than, in the case of the Most
Recent Financial Statements, for the absence of year-end notes). The 2018
Unaudited Statement of Income has been prepared in good faith based upon the
Company's reasonable estimates, assumptions and judgments as to the financial
performance of the business of the Company and its Subsidiaries and reasonably
and fairly presents the results of operations of the business of the Company and
its Subsidiaries, operated as a standalone business and not as part of a
consolidated


21



--------------------------------------------------------------------------------





group, as of the period then ended. The Most Recent Financial Statements and the
2019 Unaudited Financial Statements fairly present in all material respects (i)
the financial position of the Company and its Subsidiaries as of the date
thereof and (ii) the consolidated results of operations and cash flows of the
Company and its Subsidiaries for the fiscal periods covered thereby.
(b)    Except as set forth on Schedule 3.06(b), the Company and its Subsidiaries
do not have any Liabilities except (i) Liabilities accrued on or reserved
against in the Latest Balance Sheet, (ii) Liabilities that have arisen since the
date of the Latest Balance Sheet in the ordinary course of business consistent
with past practice and which are not, individually or in the aggregate, material
to the Company and its Subsidiaries, taken as a whole, (iii)  Liabilities to be
included in the computation of Closing Indebtedness or Transaction Expenses,
(iv) Liabilities to be included in the computation of Closing Net Working
Capital, and (v) other Liabilities which would not, individually or in the
aggregate, be material to the Company and its Subsidiaries taken as a whole.
This representation will not be deemed breached as a result of a change in
applicable Law, the Code or GAAP after the Closing.
(c)    The Company has in place appropriate systems and processes (including the
maintenance of proper books and records) designed to (i) provide reasonable
assurances regarding the reliability of the Financial Statements and (ii) in a
timely manner accumulate and communicate to the Company's principal executive
officer and principal financial officer the type of information that would be
required to be disclosed in the Financial Statements (such systems and processes
being herein referred to as the "Financial Controls"). The Company has in place
a revenue recognition policy consistent with GAAP. Neither the Company, its
officers nor, to the Company's knowledge, the Company's independent accountants,
has identified or been made aware of any complaint, allegation, deficiency,
assertion or claim, whether written or oral, regarding the Financial Controls or
the Financial Statements that has not been resolved. To the Company's knowledge,
there have been no instances of fraud or intentional misrepresentation in the
preparation of the Financial Statements, in connection with the Financial
Controls of the Company or otherwise by any employee, whether or not material,
that occurred during any period covered by the Financial Statements.
3.07    Absence of Certain Developments. Except as set forth on Schedule 3.07,
(i) since the date of the Latest Balance Sheet until the date of this Agreement,
the Company and its Subsidiaries have conducted their businesses, in all
material respects, in the ordinary course of business consistent with past
practice and (ii) since the date of the Latest Balance Sheet, there has not
occurred any event, occurrence or development that has had, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Without limiting the generality of the foregoing, except as set forth on
Schedule 3.07 or as expressly contemplated by this Agreement, from the date of
the Latest Balance Sheet until the date of this Agreement neither the Company
nor any of its Subsidiaries has:
(a)    amended or modified its certificate of incorporation or bylaws (or
equivalent organizational or governance documents);
(b)    issued, delivered or sold, disposed or pledged any of its shares of, or
authorized the same in respect of, capital stock, any voting securities or any
other equity interests


22



--------------------------------------------------------------------------------





or any options, warrants, convertible or exchangeable securities, subscriptions,
stock appreciation rights, calls or commitments with respect to such securities
of any kind, or granted phantom stock or other similar rights with respect to
any of the foregoing;
(c)    created, incurred, assumed, guaranteed, cancelled or compromised any
Indebtedness for borrowed money other than (x) incurred in the ordinary course
of business pursuant to the Company's existing revolving credit facilities,
including the ADC Loan Facility, or (y) incurred or cancelled pursuant to
arrangements solely among or between the Company and one or more of its director
or indirect wholly owned Subsidiaries or solely among or between its direct or
indirect wholly owned Subsidiaries;
(d)    announced, implemented or effected any reduction-in-force, lay-off,
furlough or other program resulting in the termination of employment of
employees (other than terminations of individual employees in the ordinary
course of business);
(e)    (i) except as required pursuant to the agreements listed on Schedule 3.11
or Schedule 3.15(a), increased or granted any increase in the cash compensation
of any former or current officer or employee (including new hires) by an amount
greater than three percent (3%) of such Person's total compensation, and,
notwithstanding the foregoing, in no event was any increase or grant of increase
to such Person's cash compensation in excess of $75,000, (ii) decreased the base
salary or base wages of any officer, employee or individual independent
contractor, (iii) materially increased or decreased the benefits under any
material Plan, (iv) adopted, amended or terminated any material Plan (including
any plan, policy or other arrangement that would be a Plan if it were in
existence as of the date of this Agreement), (v) granted any additional rights
to severance or termination pay to any current or former, officer or employee of
the Company or any of its Subsidiaries (in each case, except for increases in
benefits under existing Plans in the ordinary course of business or as otherwise
required by Law) or (vi) taken any other action in respect of any officer,
employee or independent contractor's service, compensation or benefits, in each
case, in response to the COVID-19 pandemic;
(f)    approved or adopted a plan of liquidation, dissolution, merger,
consolidation or other reorganization;
(g)    took any action that would be prohibited by Sections 5.01(b)(iii),
5.01(b)(viii)(I), 5.01(b)(xii), 5.01(b)(xiv), 5.01(b)(xv), 5.01(b)(xvi),
5.01(b)(xix), 5.01(b)(xx) or 5.01(b)(xxi);
(h)    mortgaged, pledged, subjected, or permitted to be subjected, any material
portion of its assets to any Lien, except for Permitted Liens, or sold,
assigned, transferred, conveyed, leased or otherwise disposed of any portion of
its assets that is material to the Company and its Subsidiaries taken as a
whole;
(i)    made any acquisition of any other business or assets or liabilities of
another Person that would reasonably be expected to be, individually or in the
aggregate, material to the Company and its Subsidiaries, taken as a whole
(whether by merger, stock or asset purchase or otherwise);


23



--------------------------------------------------------------------------------





(j)    made any loans or advances to any Persons, except to employees and
extensions of credit to payors, in each case, in the ordinary course of business
consistent with past practice;
(k)    cancelled, waived or released any material debts, rights or claims in
favor of the Company or any of its Subsidiaries except in the ordinary course of
business; or
(l)    agreed, committed or entered into any binding understanding to do any of
the foregoing.
3.08    Litigation; No Orders. Except as set forth on Schedule 3.08, there are,
and during the past three (3) years there have been, no Legal Proceedings
pending against or by the Company or any of its Subsidiaries, at law or in
equity, and, to the Company's knowledge, no such Legal Proceedings are
threatened against the Company or any of its Subsidiaries, and the Company and
its Subsidiaries are not a party to or subject to, or in default under, any
outstanding Order of any Governmental Body, other than any Legal Proceeding or
Order where no material injunctive or equitable relief is sought or where, if
adversely determined, the monetary damages are covered by insurance and would
not be material to the Company and its Subsidiaries taken as a whole. As of the
date of this Agreement, except as set forth on Schedule 3.08, there are no Legal
Proceedings pending or, to the Company's knowledge, threatened against or
affecting the Company or any of its Affiliates at law or in equity, that will
materially adversely affect the Company's performance under this Agreement or
the consummation of the Transactions.
3.09    Permits; Compliance with Laws. Except as set forth on Schedule 3.09:
(a)    Each of the Company and its Subsidiaries holds and is in compliance, in
all material respects, with all permits, certificates, licenses, approvals,
registrations, consents and authorizations that are material to the Company and
its Subsidiaries taken as a whole and are required by it in connection with the
conduct of its business under all applicable Laws and Orders (the "Permits").
All of the Permits are valid and in full force and effect and none of the
Permits is reasonably expected to be terminated as a result of, or in connection
with, the consummation of the Transactions.
(b)    The Company and its Subsidiaries are, and during the past three (3) years
have been, in compliance, in all material respects, with all applicable Laws and
Orders. In the past three (3) years, neither the Company nor any of its
Subsidiaries has received any notice of any Legal Proceeding against it alleging
any failure to comply in any material respect with any such Laws or Orders. To
the knowledge of the Company, no investigation by any Governmental Body with
respect to the Company or any of its Subsidiaries is pending or threatened, and
in the past three (3) years, neither the Company nor any of its Subsidiaries has
received any notice of any such investigation, except, in each case, for any
such investigation that, if adversely determined, would not be material to the
Company and its Subsidiaries taken as a whole.
3.10    Tax Matters.
(a)    Except as set forth on Schedule 3.10, for the past six (6) years:


24



--------------------------------------------------------------------------------





(i)    the Company and its Subsidiaries have timely filed (taking into account
applicable extensions of time to file) all income and all other material Tax
Returns that are required to be filed by them, and all such Tax Returns are
true, correct and complete in all material respects;
(ii)    the Company and its Subsidiaries have (A) timely paid (taking into
account applicable extensions of time to file) all material amounts of Taxes due
and owing by them (whether or not shown on a Tax Return), other than Taxes that
are not yet due and payable or Taxes that are being contested in good faith
through appropriate proceedings and for which adequate reserves have been
established on the Financial Statements in accordance with GAAP, (B) timely
withheld with respect to its employees, independent contractors, creditors,
equity holders and other third parties (and timely paid over any withheld
amounts to the appropriate Governmental Bodies) all material amounts of Taxes
required to be withheld, (C) materially complied with all applicable Laws
relating to the payment, collection and withholding of Taxes and (D) collected
all material amounts of sales or use Taxes required to be collected and have
remitted or will remit on a timely basis such amounts to the appropriate
Governmental Bodies or have been furnished properly completed exemption
certificates;
(iii)    true, correct and complete copies of all filed income Tax Returns of
the Company and its Subsidiaries for taxable years commencing on or after
December 31, 2015 have been delivered or made available to Buyer;
(iv)    no material deficiency or proposed adjustment which has not been paid,
settled or resolved has been asserted or assessed in writing by any taxing
authority of any Governmental Body against the Company or any of its
Subsidiaries;
(v)    neither the Company nor any of its Subsidiaries has consented in writing
to extend the time in which any Tax may be assessed or collected by any taxing
authority of any Governmental Body, which extension is still in effect;
(vi)    there are no ongoing or pending Tax audits or examinations by any taxing
authority of any Governmental Body against the Company or any of its
Subsidiaries, and to the knowledge of the Company, no such audit or examination
is being contemplated;
(vii)     neither the Company nor any of its Subsidiaries is a party to or bound
by any (A) Tax indemnity, allocation or sharing agreement (other than commercial
agreements the primary focus of which is not Tax) or (B) closing agreement,
offer in compromise or any other similar agreement with any taxing authority of
any Governmental Body;
(viii)    no claim has been made by any taxing authority of any Governmental
Body in any jurisdiction where the Company or any of its Subsidiaries does not
file Tax Returns that the Company or such Subsidiary is or may be subject to Tax
by that jurisdiction;
(ix)    neither the Company nor any of its Subsidiaries (A) has been a member of
an affiliated group filing a consolidated federal income Tax Return, other than
a group the common parent of which was the Company or its Subsidiaries, or
(B) has any material liability


25



--------------------------------------------------------------------------------





for the Taxes of any Person (other than the Company or its Subsidiaries) under
Section 1.1502-6 of the Treasury Regulations (or any analogous or similar
provision of Tax Law), as a transferee or successor, by contract (other than
commercial agreements entered into in the ordinary course of business the
primary focus of which is not Tax);
(x)    neither the Company nor any of its Subsidiaries has participated in any
"reportable transaction" as defined in Section 6707A of the Code (other than a
loss transaction);
(xi)     there are no material Liens for Taxes, other than Permitted Liens, upon
the assets of the Company or its Subsidiaries;
(xii)    no power of attorney with respect to any Tax matter is currently in
force with respect to the Company or any of its Subsidiaries in favor of any
Person other than the Company or any of its Subsidiaries that would, in any
manner, bind, obligate or restrict the Company or any of its Subsidiaries or
Buyer or any of its Affiliates after the Closing.
(xiii)    neither the Company nor any of its Subsidiaries (A) will be required
to include any material item of income in, or exclude any material item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any of the following with respect
to the Company or any of its Subsidiaries: (I) change in method of accounting
for a taxable period ending on or prior to the Closing Date; (II) "closing
agreement" as described in Code Section 7121 (or any analogous or similar
provision of Law) executed on or prior to the Closing Date; (III) intercompany
transactions occurring at or prior to the Closing or any excess loss account in
existence at Closing described in Treasury Regulations under Code Section 1502
(or any analogous or similar provision of Law); (IV) use of an improper method
of accounting for a taxable period ending on or prior to the Closing Date; (V)
installment sale or open transaction disposition made on or prior to the Closing
Date; (VI) prepaid amount received or deferred revenue accrued on or prior to
the Closing Date; or (VII) election by the Company or any of its Subsidiaries
under Section 108(i) of the Code or (B) has any unpaid liability under Section
965 of the Code; and
(xiv)     neither the Company nor any of its Subsidiaries (A) is, or has ever
been, a United States real property holding corporation (as defined in Section
897(c)(2) of the Code) during the applicable period specified in Section
897(c)(1)(A) of the Code, (B) has distributed stock of another Person, nor has
any of such party's stock (or other equity interests) been distributed by
another Person, in a transaction that was purported or intended to be governed
in whole or in part by Section 355 or Section 361 of the Code or (C) has, since
September 29, 2017, ever conducted a trade or business in any country other than
the United States.
(b)    For the purposes of this Section 3.10, any reference to the Company or
any of its Subsidiaries shall be deemed to include any Person that merged with
or was liquidated or converted into the Company or such Subsidiary.
3.11    Contracts.
(a)    Except as set forth on Schedule 3.11, as of the date of this Agreement,
neither the Company nor any of its Subsidiaries is a party to any:


26



--------------------------------------------------------------------------------





(i)    collective bargaining agreement or other contract with any labor union or
similar association representing any employees;
(ii)    currently effective employment, separation, change in control,
consulting or similar agreement with any employee, officer or director providing
for base compensation, severance or change in control payments, in each case, in
excess of $150,000 per annum that is not terminable by the Company or such
Subsidiary upon notice of sixty (60) days or less for a cost of $150,000 or less
and any currently effective severance agreement with any officer or director
that provides for aggregate payments in excess of $150,000;
(iii)    agreement under which the Company or one of its Subsidiaries has
borrowed any money or issued any note, indenture or other evidence of
indebtedness or guaranteed liabilities of others (other than intercompany
Indebtedness solely among the Company and its Subsidiaries, guarantees of
indebtedness of the Company or any of its Subsidiaries, endorsements for the
purpose of collection or purchases of equipment or materials made under
conditional sales agreements, in each case in the ordinary course of business),
in each case, having an outstanding principal amount in excess of $250,000;
(iv)    agreement pursuant to which the Company or any of its Subsidiaries (A)
is granted by any Person any license or non-assertion under or with respect to
any Intellectual Property rights of any Person (excluding licenses for Open
Source Materials or commercially available off-the-shelf Software available on
standard terms for a one-time or annual fee (whichever is higher) of no more
than $50,000 in the aggregate) or (B) grants to any Person any license or
non-assertion under or with respect to any Owned Intellectual Property
(excluding non-exclusive licenses of Intellectual Property granted to customers
in the ordinary course of business);
(v)    lease or other agreement under which it is lessee of, or holds or
operates any personal property owned by any other party, for which the annual
rental exceeds $50,000 that is not terminable by the Company or such Subsidiary
upon notice of sixty (60) days or less for a cost of $50,000 or less;
(vi)    lease or other agreement under which it is lessor of or permits any
third party to hold or operate any property, real or personal, for which the
annual rental exceeds $50,000 that is not terminable by the Company or such
Subsidiary upon notice of sixty (60) days or less for a cost of $50,000 or less;
(vii)    agreement with a Key Supplier or a Key Customer;
(viii)    agreement providing for material indemnification rights or obligations
to or from any Person with respect to Liabilities relating to the Company or any
of its Subsidiaries, other than any agreement entered into in the ordinary
course of business consistent with past practice;
(ix)    agreement that (A) restricts in any material respect the Company or any
of its Subsidiaries from freely engaging in any business anywhere in the world,
(B) grants any


27



--------------------------------------------------------------------------------





material exclusive rights to the Company, any of its Subsidiaries or any other
party thereto or (C) prohibits the Company or any of its Subsidiaries from
soliciting or hiring any Person;
(x)    agreement that (A) requires the provision to the other parties thereto of
"most favored nations" pricing, (B) provides for minimum volume requirements,
minimum purchase requirements, or other similar requirements, (C) grants any
third Person any rebate, credit or other analogous benefits (whether upon the
satisfaction of milestone or otherwise) or (D) provides for any other price
protection, price adjustment or discount rights;
(xi)    agreement relating to any acquisition or disposition by the Company of
any assets, rights or properties of the Company or any merger, consolidation or
similar business combination transaction;
(xii)    agreement pursuant to which the Company has (A) any unfulfilled
obligation to pay any purchase price thereunder in excess of $100,000 or (B) any
deferred purchase price, "earn-out", purchase price adjustment or similar
contingent purchase price payment obligation;
(xiii)    agreement that involves any take-or-pay or requirements arrangement
other than in the ordinary course of business;
(xiv)    agreement relating to any joint venture, strategic alliance,
partnership, or sharing of profits;
(xv)    agreement involving any resolution or settlement of any actual or
threatened Legal Proceeding involving the Company or its Subsidiaries with
outstanding payment obligations of the Company or its Subsidiaries in excess of
$100,000 or any material ongoing requirements or restrictions on the Company or
its Subsidiaries;
(xvi)    agreement for management, consulting or financial advisory services
where payments exceed $100,000 annually that is not terminable by the Company or
such Subsidiary upon notice of sixty (60) days or less for a cost of $100,000 or
less;
(xvii)    agreement that results in a Person holding a power of attorney from
the Company or any of its Subsidiaries; or
(xviii)    agreement or understanding to enter into any of the foregoing.
(b)    Each of the agreements listed or required to be listed on Schedule 3.11
and each of the Leases is in full force and effect and is a valid, binding and
enforceable obligation of the Company and its Subsidiaries, and, to the
knowledge of the Company, each of the other parties thereto, and is not subject
to any claims, charges, set-offs or defenses. Neither the Company nor any of its
Subsidiaries, as applicable, is in material default (with or without notice or
lapse of time or both), or is alleged in writing by the counterparty thereto to
have breached or to be in material default, under any Lease or any agreement
listed or required to be listed on Schedule 3.11, and, to the knowledge of the
Company, the other party to each Lease or each of the agreements listed or


28



--------------------------------------------------------------------------------





required to be listed on Schedule 3.11 is not in material default (with or
without notice or lapse of time) thereunder. The Company has made available to
Buyer complete and correct copies of all agreements required to be listed on
Schedule 3.11 and all Leases, together with all modifications, amendments and
supplements thereto. None of the agreements listed or required to be listed on
Schedule 3.11 or any of the Leases has been cancelled or otherwise terminated
(except expirations pursuant to the terms thereof and terminations requested by
the Company), and neither the Company nor its Subsidiaries has received any
written notice from any Person regarding any such cancellation or termination.
3.12    Real and Personal Property.
(a)    Schedule 3.12(a) contains a complete and correct list of (i) all real
property leased, subleased or licensed by the Company and its Subsidiaries or
with respect to which the Company and its Subsidiaries have the right to use,
occupy or access pursuant to real property agreements, including easements,
rights of way, railway agreements or other similar real property agreements with
respect to which the annual lease payments are greater than $100,000 (the
"Leased Real Property"), (ii) the agreements pursuant to which such Leased Real
Property is leased, subleased or licensed and (iii) the identity of the lessor
and lessee of each parcel of Leased Real Property (the "Leases"). Except as set
forth on Schedule 3.12(a), (i) neither the Company nor its Subsidiaries has
leased, subleased, licensed or otherwise granted to any Person the right to use
or occupy such Leased Real Property or any portion thereof and (ii) neither the
Company nor its Subsidiaries is a party to any agreement, right of first offer,
right of first refusal or option with respect to the purchase or sale of any
real property or interest therein. The Company or one of its Subsidiaries has a
valid leasehold interest in the Leased Real Property, free and clear of all
Liens other than Permitted Liens.
(b)    Neither the Company nor any of its Subsidiaries has received written
notice that any of the Leased Real Property is subject to any pending suit for
condemnation, eminent domain or other taking by any Governmental Body, and, to
the knowledge of the Company, no such condemnation, eminent domain or other
taking is threatened in writing. There are no contractual or legal restrictions
that preclude or restrict the ability to use any of the Leased Real Property,
except as set forth in the Leases. There are no material latent defects or
material adverse physical conditions affecting any of the Leased Real Property.
All structures and other buildings on the Leased Real Property are in good
operating condition and repair in all material respects (normal wear and tear
excepted) for the requirements of the conduct of the business of the Company.
(c)    The Company and its Subsidiaries do not own, and have never owned, any
real property.
(d)    Schedule 3.12(d) sets forth a list of all material leases of tangible
assets and other personal property of the Company and its Subsidiaries. The
Company (or any of its Subsidiaries, as the case may be) has good and valid
title to, or in the case of leased tangible assets and other personal property,
a valid leasehold interest in, all of the material tangible assets and other
personal property that are necessary for the Company (or any of its
Subsidiaries, as the case may be) to conduct its business as conducted on the
date hereof, in each case, free and clear of all Liens (other than Permitted
Liens). All such material tangible assets and other personal property are in
good condition and repair in all material respects, normal wear and tear
excepted.


29



--------------------------------------------------------------------------------





(e)    The assets, properties and rights of the Company and its Subsidiaries
include all of the assets, properties and rights used or held for use in the
business of the Company and its Subsidiaries and, together with the rights
provided to the Company and its Subsidiaries under the License Agreement, are
sufficient for the conduct and operation of the business of the Company and its
Subsidiaries following the Closing in substantially the same manner as presently
conducted.
3.13    Intellectual Property and Data Privacy.
(a)    Schedule 3.13(a) sets forth a true and complete list of all Intellectual
Property that is registered, filed or issued under the authority of any
Governmental Body or with any domain name registrar, and all applications for
Intellectual Property, in each case that is owned (or purported to be owned) by
the Company or one or more of its Subsidiaries (collectively, the "Scheduled
Intellectual Property") and including in each case (other than with respect to
domain names), as applicable, the owner of record, jurisdiction in which each
such item has been issued or filed, registration number and application number,
and, with respect to each domain name, the registrar and registrant. There are
no actions that must be taken by the Company or any of its Subsidiaries within
90 days after the date of this Agreement, including the payment of any
registration, maintenance or renewal fees or the filing with any Governmental
Body of any responses, office actions, documents, applications or certificates,
for the purposes of obtaining, maintaining, perfecting, preserving or renewing
any Scheduled Intellectual Property. All Scheduled Intellectual Property is
subsisting and, to the knowledge of the Company, valid and enforceable.
(b)    The Company or one or more of its Subsidiaries solely and exclusively
owns all right, title and interest in and to the Owned Intellectual Property
and, together with the rights granted to the Company and its Subsidiaries in the
License Agreement, has valid, continuing rights to all other Intellectual
Property as the same is used in or necessary for the operation of the business
of the Company and its Subsidiaries as presently conducted (such Intellectual
Property together with the Owned Intellectual Property, the "Company
Intellectual Property"), free and clear of all Liens, other than Permitted
Liens.
(c)    Neither the Company's nor any of its Subsidiaries' use of the Owned
Intellectual Property nor the conduct or operation of the business of the
Company or any of its Subsidiaries has, in the past six (6) years, infringed,
misappropriated or otherwise violated, and does not infringe, misappropriate or
otherwise violate, any Intellectual Property of any other Person. As of the date
hereof, neither the Company nor any of its Subsidiaries (i) is the subject of
any pending or, to the knowledge of the Company, threatened Legal Proceedings
alleging any infringement, misappropriation or other violation of any Person's
Intellectual Property by the Company or any of its Subsidiaries or (ii) in the
past six (6) years has received any notice or claim challenging the ownership,
use, validity or enforceability of any Owned Intellectual Property (other than
office actions issued by the United States Patent and Trademark Office, or
corresponding foreign Governmental Body, in the ordinary course of prosecution
of any Scheduled Intellectual Property), and, to the knowledge of the Company,
there is no reasonable basis for any claim that the Company or any of its
Subsidiaries does not own any particular Owned Intellectual Property.
(d)    To the knowledge of the Company, and except as set forth on Schedule
3.13(d), (i) no Person has infringed, misappropriated or otherwise violated in
the past six (6) years


30



--------------------------------------------------------------------------------





or is currently infringing, misappropriating or otherwise violating, any Owned
Intellectual Property, and (ii) no such claims have been made against any Person
in the past three (3) years by the Company or any of its Subsidiaries.
(e)    (i) The Company Intellectual Property, together with the rights granted
to the Company and its Subsidiaries under the License Agreement, includes all of
the Intellectual Property necessary and sufficient to enable the Company and its
Subsidiaries to conduct the business of the Company and its Subsidiaries in the
manner in which such business is currently being conducted, (ii) upon the
consummation of the Closing, the Company and its Subsidiaries shall have all of
the Intellectual Property rights necessary for the conduct of the business of
the Company and its Subsidiaries as currently conducted, and all of such rights
shall be exercisable by the Company and its Subsidiaries to the same extent as
by the Company and its Subsidiaries immediately prior to the Closing, except as
otherwise provided in the License Agreement, and (iii) upon the consummation of
the Platform Separation (as such term is defined in the License Agreement), the
Company and its Subsidiaries had all of the Intellectual Property rights
necessary for the conduct of the business of the Company and its Subsidiaries as
conducted as of the Platform Separation Date, and immediately after the Platform
Separation Date all of such rights were exercisable by the Company and its
Subsidiaries to the same extent as by the Company and its Subsidiaries
immediately prior to the Platform Separation Date, except as otherwise provided
in the Previous License Agreement (as such term is defined in the License
Agreement).
(f)    Each of the Company and its Subsidiaries has taken steps that are
commercially reasonable under the circumstances to maintain the secrecy of its
material trade secrets. No trade secret constituting Owned Intellectual Property
that is material to the business of the Company or any of its Subsidiaries, as
presently conducted, and no trade secret of any third party with respect to
which the Company or any of its Subsidiaries has a confidentiality obligation,
has been authorized to be disclosed or has been actually disclosed by the
Company or any of its Subsidiaries to any of its or their former or current
employees or any other Person other than pursuant to a valid written agreement
restricting, to the extent reasonable under the circumstances, the disclosure
and use of such material trade secret. All current and former employees,
consultants and independent contractors of the Company or any of its
Subsidiaries who have created, developed or conceived Owned Intellectual
Property for or on behalf of the Company or its Subsidiaries or who have had
access to material trade secrets of the Company and its Subsidiaries have
executed valid written agreements pursuant to which such Persons have (i) agreed
to hold all trade secrets of the Company and its Subsidiaries in confidence both
during and after their employment or engagement, as applicable, and (ii)
presently assigned to the Company or one of its Subsidiaries all of such
Person's rights, title and interest in and to all Intellectual Property created,
developed or conceived for the Company or any of its Subsidiaries in the course
of their employment or engagement by the Company or any of its Subsidiaries. To
the knowledge of the Company, no party to any such agreements is in default or
breach in any material respect of any such agreements.
(g)    Except with respect to services or rights contemplated to be provided
under the License Agreement, the Company owns or has a valid right to access and
use all computer systems, networks, hardware, Software, databases, websites, and
equipment used to process, store, maintain and operate data and information used
in connection with the business of the Company


31



--------------------------------------------------------------------------------





and its Subsidiaries as currently conducted (the "Company IT Systems"). The
Company IT Systems (i) are adequate for, and operate and perform in all material
respects as required in connection with, the operation of the business of the
Company of its Subsidiaries as currently conducted, and (ii) do not, to the
knowledge of the Company, contain any viruses, worms, trojan horses, bugs,
faults or other devices, errors, contaminants or effects that (A) materially
disrupt or materially adversely affect the functionality of any Company IT
Systems, except as disclosed in the written documentation for such Company IT
Systems, or (B) enable or assist any Person to access without authorization any
Company IT Systems.
(h)    No source code of any Software that constitutes Owned Intellectual
Property ("Owned Software") has been licensed or otherwise provided to any third
Person other than to consultants and contractors performing work on behalf of
the Company or any of its Subsidiaries who are bound by valid written agreements
restricting the disclosure and use of such source code. Neither the Company nor
any of its Subsidiaries has disclosed or delivered to any escrow agent or any
other Person (other than the consultants and contractors described in the
previous sentence) any of the source code of any Owned Software, and no such
Persons have the right, contingent or otherwise, to obtain access to or use any
such source code.
(i)    Neither the Company nor any of its Subsidiaries has (a) distributed any
Open Source Materials in conjunction with or for use with any Owned Software; or
(b) used any Open Source Materials in any manner that obligates the Company or
any of its Subsidiaries to disclose, make available, offer or deliver any
portion of the source code of any Owned Software to any third Person. Neither
the Company nor any of its Subsidiaries has used any Open Source Materials in
any manner that (i) transfers the rights of ownership in any Owned Software or
Intellectual Property rights therein to any third Person; (ii) limits the
Company's or any of its Subsidiaries' freedom of action with respect to the use
or distribution of any Owned Software; or (iii) requires the Company or any of
its Subsidiaries to permit any third Person to reverse engineer or replace
portions of any Owned Software. All use and distribution of any Open Source
Materials by the Company and its Subsidiaries is in compliance in all material
respects with all licenses applicable thereto, including all copyright notice
and attribution requirements.
(j)    The Company and each of the Company's Subsidiaries has complied in all
material respects with (i) all applicable privacy policies of the Company and
its Subsidiaries, (ii) all Privacy Laws, including by providing notice and
obtaining consent to the extent required by applicable Privacy Laws and (iii)
all Material Contracts that the Company or any of the Company's Subsidiaries has
entered into with respect to the receipt, collection, compilation, use storage,
processing, sharing, safeguarding, security, disposal, destruction, disclosure,
or transfer of any Personal Information. There is not any Legal Proceeding or,
to the knowledge of the Company, any threatened Legal Proceeding currently
pending against the Company or any of the Company's Subsidiaries with respect to
non-compliance with Privacy Laws.
(k)    Each of the Company and the Company's Subsidiaries has used in the past
three (3) years, and currently use, commercially reasonable means intended to
protect the security of all Personal Information in the possession or control of
the Company or its Subsidiaries and to protect all such Personal Information
from loss, unauthorized access or other misuse. None of the


32



--------------------------------------------------------------------------------





Company, the Company's Subsidiaries or, to the knowledge of the Company, any
other Person has made any illegal or unauthorized use of any Personal
Information collected by or on behalf of the Company or any of the Company's
Subsidiaries in a manner that is in violation in any material respect with
Privacy Laws. The Company and its Subsidiaries have disaster recovery and
business continuity plans and take actions reasonably consistent with such plans
in accordance with their reasonable judgment to safeguard the Personal
Information in their possession or control.
(l)    To the knowledge of the Company, and except as set forth on Schedule
3.13(l), there have been no material breaches, security incidents, or
unauthorized access to or disclosure of any Personal Information in the
possession or control of the Company or its Subsidiaries. The Company and its
Subsidiaries have not provided or, to the knowledge of the Company, been
required to provide any notices to any Person in connection with any such
unauthorized disclosure of Personal Information. Neither the Company or any of
its Subsidiaries, nor any third party acting at the direction or authorization
of the Company or any of its Subsidiaries, has paid any ransom to (i) any
perpetrator of any data breach incident or cyber-attack suffered by the Company
or any of its Subsidiaries, or (ii) any third party with actual or alleged
information about a data breach incident or cyber-attack suffered by the Company
or any of its Subsidiaries, pursuant to a request for payment from or on behalf
of such perpetrator or other third party.
3.14    Employees.
(a)    The Company has made available to Buyer a true, correct and complete list
of all Persons who are employees, independent contractors or individual
consultants of the Company as of the date of this Agreement, including any
employee who is on a leave of absence of any nature, paid or unpaid, and sets
forth for each such individual the following: (i) name, (ii) title or position
(including whether full or part time), (iii) hire date, (iv) current annual base
compensation rate and (v) commission, bonus or other incentive based
compensation.
(b)    The Company and its Subsidiaries have complied in all material respects
with all applicable Laws governing labor, employment and employment practices,
including all Laws respecting discrimination or harassment in employment, terms
and conditions of employment, termination of employment, wages, disability
rights or benefits, occupational safety and health (including the federal
Occupational Safety and Health Act and any applicable state or local Laws
concerning COVID-19-related health and safety issues), employee whistle-blowing,
immigration, workers' compensation, employee leave issues (including the federal
Emergency Paid Sick Leave Act, the federal Emergency Family and Medical Leave
Expansion Act, and any applicable state or local Laws concerning
COVID-19-related paid sick or family leave or other benefits), affirmative
action, unemployment insurance, plant closures and layoffs (including the WARN
Act), employee privacy, employment practices and classification of employees,
consultants and independent contractors.
(c)    There is no unfair labor practice charge or complaint pending or, to the
Company's knowledge, threatened against the Company or any of its Subsidiaries
before the National Labor Relations Board or any similar foreign, state or local
government agency. To the knowledge of the Company, neither the Company nor any
of its Subsidiaries has experienced any union organizing or decertification
activities in the past three (3) years, and, to the knowledge of the


33



--------------------------------------------------------------------------------





Company, no such activities are underway or threatened. Neither the Company nor
any of its Subsidiaries has experienced any strikes, work stoppage, slowdowns or
other labor disputes pending against or affecting the Company or any of its
Subsidiaries in the past three (3) years, and, to the knowledge of the Company,
no such disputes are underway or threatened.
(d)    Except as would not reasonably be expected to result in material
Liability, the Company and its Subsidiaries have fully and timely paid all
wages, salaries, wage premiums, commissions, bonuses, severance and termination
payments, fees, and other compensation that have come due and payable to any
service providers under applicable Laws, contract or Company policy. Schedule
3.14(d) sets forth the amount of any Taxes that otherwise would have been
required to be remitted or paid by the Company or any of its Subsidiaries in
connection with amounts paid by the Company or any such Subsidiary to any
employee or individual service provider but have been deferred as permitted
under the CARES Act.
(e)    To the Company's knowledge, no Person is in any respect in violation of
any term of any employment agreement, nondisclosure agreement, common law
nondisclosure obligation, fiduciary duty, noncompetition agreement, restrictive
covenant or other obligation: (i) with or to the Company or any of its
Subsidiaries, or (ii) with respect to any service provider, to any third party
with respect to such Person's right to be employed or engaged by the Company or
to the knowledge or use of trade secrets or proprietary information.
(f)    In the past three (3) years, neither the Company nor any of its
Subsidiaries has implemented any employee layoffs, furloughs, or reductions in
work hours that gave rise to notice obligations under the Worker Adjustment and
Retraining Notification Act or any similar Law (collectively, the "WARN Act").
(g)    The Company and its Subsidiaries have complied in all material respects
with any and all government orders restricting activity, such as "stay-at-home"
orders or business closure orders, or other similar directives issued by
federal, state, or local executive authorities applicable to any location in
which the Company or its Subsidiaries operate. To the extent the Company or its
Subsidiaries are or have been requiring employees to perform in-person work in
any locations subject to such an order or directive, the Company represents that
such continued operations and demands upon employees are in compliance in all
material respects with such orders, for example, because such operations are
"essential" or otherwise excluded from the applicability of the orders
restricting activity.
(h)    To the extent the Company is aware of any employees of the Company or its
Subsidiaries that have tested positive for COVID-19, the Company and its
Subsidiaries have taken all precautions required under applicable Law with
respect to such employees. The Company and its Subsidiaries have also used
commercially reasonable efforts to document any such diagnosis to the extent
required by the Occupational Safety and Health Administration.
3.15    Employee Benefit Plans.
(a)    Schedule 3.15(a) sets forth a complete and correct list of each material
Plan. For the purposes of this Agreement, a "Plan" means an "employee benefit
plan" (as such term is


34



--------------------------------------------------------------------------------





defined in Section 3(3) of ERISA), and any other retirement, pension,
supplemental retirement, individual account based savings plans, employment,
individual consulting, incentive compensation, bonus, collective bargaining,
stock purchase, employee loan, deferred compensation, change in control,
retention, severance, retiree medical or life insurance, Section 125 flexible
benefit, sick leave, vacation pay, salary continuation, welfare benefit, equity
or equity or equity-based compensation, perquisite and any other compensation or
employee benefit plan, program, agreement or arrangement, whether or not subject
to ERISA, whether formal or informal, written or unwritten, that is sponsored,
maintained, contributed by or required to be contributed to by the Company or
any of its Subsidiaries for the benefit of any current or former employee of the
Company or any of its Subsidiaries, or with respect to which the Company or any
of its Subsidiaries has any Liabilities, but excluding, in each case, any
benefit or compensation plan, program, agreement or arrangement sponsored or
maintained by a Governmental Body or required to be contributed to by the
Company or any of its Subsidiaries pursuant to applicable Law.
(b)    With respect to each Plan, copies of the following have been made
available to Buyer (if applicable to such Plan): (A) the current plan document,
including any amendments thereto (or a written description of the terms and
conditions of any such Plan that is unwritten), (B) the current trust agreement
or other funding arrangement, (C) the most recent summary plan description,
including any summary of material modifications required under ERISA with
respect thereto, (D) the most recent annual reports on Form 5500 (and all
schedules thereto) required to be filed and the most recent actuarial report,
(E) the most recently received determination letter or opinion letter from the
Internal Revenue Service, (F) non-discrimination testing for the most recently
completed plan year, and (G) copies of any material notices to or from the IRS
or any office or representative of the U.S. Department of Labor or any
Governmental Body dated within the past year (or such longer period if the
matter contained in such notice is currently unresolved) relating to any
compliance issues.
(c)    Each Plan that is intended to meet the requirements of a "qualified plan"
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service and, to the Company's knowledge, nothing has
occurred subsequent to the issuance of the most recent determination letter that
would reasonably be expected to cause such Plan to lose its qualified status.
The Plans are in material compliance with, and have for the past three (3) years
been established, maintained, funded, operated and administered in all material
respects with, their terms and applicable Laws, including the requirements of
the Code and ERISA.
(d)    With respect to the Plans, (i) all contributions required to have been
made by the Company or any of its Subsidiaries have been made in all material
respects, (ii) there are no Legal Proceedings pending or, to the Company's
knowledge, threatened against the Company or its Subsidiaries, other than
routine claims for benefits, including any audit or investigation by any
Governmental Body, and (iii) there have been no acts or omissions by the
Company, any of the Company's Subsidiaries or, to the Company's knowledge, any
ERISA Affiliate that have given or would reasonably be expected to give rise to
any material fines, penalties, taxes or related charges under Sections 502 or
4071 of ERISA or Section 511 or Chapter 43 of the Code for which the Company or
the Company's Subsidiaries would expect to be materially liable, including on
account of any ERISA Affiliate.


35



--------------------------------------------------------------------------------





(e)    To the Company's knowledge, there have been no non-exempt "prohibited
transactions" (as that term is defined in Section 406 of ERISA or Section 4975
of the Code).
(f)    None of the Company or any of its Subsidiaries sponsors, maintains,
contributes to, or has any obligation to contribute to, or has any current or
contingent liability with respect to (including on account of any ERISA
Affiliate) any (i) "employee pension benefit plan" (as defined in Section 3(2)
of ERISA) that is subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code, (ii) "multiemployer plan" (as defined in
Section 4001(a)(3) of ERISA), (iii) multiple employer plan as described in
Section 413(c) of the Code or (iv) "multiple employer welfare arrangement" as
defined in Section 3(40) of ERISA.
(g)    None of the Plans obligates the Company or its Subsidiaries to provide a
current or former employee (or any dependent thereof) with retiree health,
retiree welfare or retiree life insurance benefits or health coverage after his
or her termination of employment with the Company or any of its Subsidiaries,
other than as required under Part 6 of Subtitle B of Title I of ERISA,
Section 4980B of the Code or any similar state or local Law.
(h)    The Company and its Subsidiaries are in material compliance with, and
have during the past three (3) years complied in all material respects with, the
applicable provisions of the Patient Protection and Affordable Care Act (the
"Affordable Care Act"), and no event has occurred, and no condition or
circumstance exists, that could reasonably be expected to subject the Company to
any material liability, penalties, or Taxes under Sections 4980D or 4980H of the
Code or any other provision of the Affordable Care Act.
(i)    Each Plan subject to Section 409A of the Code (if any) is in compliance
in all material respects therewith, such that no Taxes or interest will be due
and owing in respect of such Plan failing to be in compliance therewith. The
Company and its Subsidiaries have no obligation to "gross-up" or otherwise
indemnify any individual for any Tax, including under Sections 409A and 4999 of
the Code.
(j)    The exercise price of all Options that do not otherwise comply with
Section 409A of the Code is at least equal to the fair market value (determined
in a manner that is consistent with Section 409A of the Code) of the Common
Stock on the date such Options were granted, and neither the Company nor any of
its Subsidiaries has incurred or will incur any liability to withhold taxes as a
result of Section 409A of the Code upon the vesting of any Options. All Options
constitute options to purchase "service recipient stock" (as defined under
Treasury Regulation 1.409A-1(b)(5)(iii)) with respect to the grantor thereof.
(k)    Except as set forth on Schedule 3.15(k) or as required by applicable Law,
neither the execution, delivery and performance of this Agreement by the Company
nor the consummation by the Company of the Transactions will (whether alone or
in combination with any other event) (excluding any agreement contract,
arrangement or plan entered into by, or at the direction of, Buyer or its
Affiliates): (i) result in any payment or benefit becoming due in any amount of
compensation or benefits otherwise payable, to any current or former employee,
contractor or director of the Company or its Subsidiaries or under any Plan or
(ii) accelerate the time of payment, funding or vesting of any benefits to any
current or former employee, contractor or director of the


36



--------------------------------------------------------------------------------





Company or its Subsidiaries or under any Plan, or increase any amount of
compensation or benefits otherwise payable, to any current or former employee,
contractor or director of the Company or its Subsidiaries or under any Plan.
Neither the execution, delivery and performance of this Agreement by the Company
or the Transactions shall (whether alone or in combination with any other event)
give rise to any "excess parachute payment" as defined in Section 280G(b)(1) of
the Code, any excise tax owing under Section 4999 of the Code or any other
amount that would not be deductible under Section 280G of the Code.
(l)    Except as set forth on Schedule 3.15(l), as of the date hereof, neither
the Company nor any of its Subsidiaries has taken any steps towards implementing
or undertaking any changes with respect to the service, compensation or benefits
of the employees of the Company or its Subsidiaries, in each case, in response
to the COVID-19 pandemic, that would be required to be disclosed on Schedule
3.07(d) or Schedule 3.07(e).
3.16    Insurance. The Company and each of its Subsidiaries have insurance
policies in full force and effect for such amounts as are sufficient for all
requirements of Law and all agreements to which the Company or any of its
Subsidiaries is a party or by which it is bound. Schedule 3.16 sets forth each
insurance policy maintained by or on behalf of the Company and its Subsidiaries
on their properties, assets, products, business or personnel that is material to
the Company and its Subsidiaries taken as a whole. With respect to each such
insurance policy: (a) the policy is legal, valid, binding, enforceable on the
Company or its Subsidiaries, as applicable, and in full force and effect, and
all premiums with respect thereto have been paid, and no cancellation,
termination, denial or reduction of coverage or material premium increase has
occurred with respect to any such insurance policy, (b) neither the Company nor
any of its Subsidiaries is in breach or default under, nor has it taken any
action or failed to take any action which, with notice or the lapse of time, or
both, would constitute a breach or default under, or permit cancellation,
termination, denial or reduction of coverage or material premium increase with
respect to such policy (other than any action or inaction that has been
remedied), and to the Company's knowledge no insurer has threatened the same
with respect to any action or inaction, (c) none of the Company or its
Subsidiaries has received a notice of non-renewal from any of its insurers and
(d) neither the Company nor any of its Subsidiaries has made any claim under any
such insurance policies as to which coverage has been disputed in writing (other
than reservation of rights letters) by the applicable insurers. A complete and
correct claims history relating to each such policy for the two-year period
ending on the date hereof has been provided to Buyer. Except as set forth on
Schedule 3.16, neither the Company nor its Subsidiaries has any self-insurance
or co-insurance programs.
3.17    Environmental Matters.
(a)    Except as set forth on Schedule 3.17:
(i)    The Company and each of its Subsidiaries are, and have been for the past
three (3) years, in compliance in all material respects with all Environmental
Laws, which compliance has included obtaining and maintaining all Permits
required under Environmental Laws that are material to the operations of the
Company and its Subsidiaries taken as a whole as currently conducted.


37



--------------------------------------------------------------------------------





(ii)    Neither the Company nor any of its Subsidiaries has in the past three
(3) years received notice from any Governmental Body or any other Person that
the Company and its Subsidiaries are in violation of or have liability under
Environmental Laws, and no violation or liability under Environmental Laws is
currently outstanding.
(iii)    No Hazardous Substance has been released by the Company or its
Subsidiaries at any Leased Real Property in violation of, and in a manner that
has resulted in or could reasonably be expected to result in liability under,
any Environmental Law.
(b)    The Company has made available to the Buyer copies of all reports of any
environmental studies or assessments to the extent in the possession or control
of the Company or any of its Subsidiaries containing information regarding any
actual or alleged material violation by the Company or its Subsidiaries of, or
material liability of the Company or its Subsidiaries under, any Environmental
Law.
3.18    Affiliated Transactions. Except as set forth on Schedule 3.18, no
Stockholder, officer, director or Affiliate of the Company or any of its
Subsidiaries or any Affiliate or immediate family member of any such
Stockholder, officer or director (a) is a party to any agreement or transaction
with the Company or its Subsidiaries having a potential or actual value or a
Liability exceeding $50,000, other than (i) loans and other extensions of credit
to directors and officers of the Company and its Subsidiaries for travel,
business or relocation expenses or other employment-related purposes in the
ordinary course, (ii) customary employment arrangements in the ordinary course
of business, (iii) the Plans, and (iv) agreements to sell commercial real estate
as a customer of the Company or its Subsidiaries on the business's platform in
the ordinary course of business on arm's length terms and which were not entered
into in contemplation of the Transactions, and (b) has any interest or right
(other than a de minimis and passive interest) in any material property or
right, tangible or intangible, used by the Company or its Subsidiaries or
(c) owns, directly or indirectly, any interest (other than a de minimis and
passive interest) in, or is an officer, director, employee or consultant of, any
Person which is a material supplier or material customer of the Company or any
of its Subsidiaries.
3.19    Broker Fees. Except as set forth on Schedule 3.19, there is no
investment banker, broker, finder or other such intermediary that has been
retained by, or has been authorized to act on behalf of, the Company or any
Subsidiary and is entitled to a fee or commission in connection with the
Transactions from the Company or any Subsidiary of the Company. The fees and
expenses of any such investment banker, broker, finder or other such
intermediary shall be Transaction Expenses.
3.20    Key Suppliers; Key Customers.
(a)    Neither the Company nor its Subsidiaries have any material disputes
concerning any products and/or services provided by any supplier or vendor who,
in the fiscal year ended December 31, 2019, was one of the twenty (20) largest
suppliers of products and/or services to the Company and its Subsidiaries on a
consolidated basis, based on amounts paid or payable by the Company and its
Subsidiaries (each, a "Key Supplier"), and, to the Company's knowledge, no Key
Supplier has any material dispute with the Company or its Subsidiaries. Schedule
3.20(a) sets forth a correct and complete list of each Key Supplier. Neither the
Company nor its Subsidiaries


38



--------------------------------------------------------------------------------





have received notice from any Key Supplier that such Person intends to cease
conducting business with the Company or its Subsidiaries or that such Person
intends to terminate or otherwise materially reduce or change the pricing or
other terms of its existing relationship with the Company or its Subsidiaries.
(b)    Neither the Company nor its Subsidiaries have any material disputes
concerning any products and/or services provided to any customer who, in the
fiscal year ended December 31, 2019, was one of the twenty (20) largest
purchasers of products and/or services from the Company and its Subsidiaries on
a consolidated basis, based on amounts paid or payable to the Company and its
Subsidiaries (each, a "Key Customer"), and, to the Company's knowledge, no Key
Customer has any material dispute with the Company or its Subsidiaries. Schedule
3.20(b) sets forth a correct and complete list of each Key Customer. Neither the
Company nor its Subsidiaries have received notice from any Key Customer that
such Person intends to cease conducting business with the Company or its
Subsidiaries or that such Person intends to terminate or otherwise materially
reduce or change the pricing or other terms of its existing relationship with
the Company or its Subsidiaries.
3.21    Anti-Corruption; Trade Compliance.
(a)    In the past five (5) years, none of the Company, any of its Subsidiaries
or any of their respective officers, directors, managers or employees, or to the
Company's knowledge, any Person associated with or acting for or on behalf of
such Persons, has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity or
to influence official action; (ii) made any direct or indirect unlawful payment
from corporate funds to any official or employee of any Governmental Body; (iii)
made any unlawful bribe, payoff, influence payment, kickback or other unlawful
payment; (iv) taken any action, directly or indirectly, that violates the
Foreign Corrupt Practices Act of 1977 or any other applicable anti-corruption
law of any foreign jurisdiction; or (v) created or caused the creation of any
false or inaccurate books and records of the Company or any of its Subsidiaries
related to any of the foregoing.
(b)    None of the Company, any of its Subsidiaries or any of their respective
officers, directors, managers or employees, or to the Company's knowledge, any
Person associated with or acting for or on behalf of such Persons, is a Person
that is the subject of sanctions administered or enforced by the U.S. Treasury
Department's Office of Foreign Assets Control or other applicable sanctions
authority of any foreign jurisdiction. The Company and each of its Subsidiaries
is and for the past five (5) years has been in compliance in all material
respects with and in possession of any and all licenses, registrations, and
Permits that may be required for the lawful conduct of their business under
applicable import and export control laws, including without limitation the
Export Administration Regulations and the International Traffic in Arms
Regulations. Within the past five (5) years, neither the Company nor any of its
Subsidiaries has made any voluntary disclosures to any Governmental Body under
U.S. economic sanctions laws or U.S. import or export control laws and, to the
Company's knowledge, has not been the subject of any governmental investigation
or written inquiry regarding the compliance of the Company or any of its
Subsidiaries with such laws or been assessed any fine or penalty under such
laws.


39



--------------------------------------------------------------------------------





3.22    No Additional Representations or Warranties. Except for the
representations and warranties contained in this Article III, Buyer and Merger
Sub acknowledge that neither the Company nor any other Person on behalf of the
Company makes any express or implied representation or warranty with respect to
the Company or any of its Subsidiaries or with respect to any other information
provided, including pursuant to Section 5.02, to Buyer or its Affiliates or
Advisors.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB
Buyer and Merger Sub represent and warrant to the Company that the statements in
this Article IV are true and correct as of the date of this Agreement and as of
the Closing.
4.01    Organization and Power. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and Merger
Sub is a corporation duly organized, validly existing and in good standing under
the Laws of the State of Delaware, in each case, with full power and authority
to enter into this Agreement and each other Transaction Document to which they
are or will be a party and perform all of its obligations hereunder and
thereunder.
4.02    Authorization; No Breach.
(a)    The execution, delivery and performance of this Agreement by each of
Buyer and Merger Sub and the consummation of the Transactions have been duly and
validly authorized by all requisite corporate action (including any equityholder
approvals) by Buyer and Merger Sub, and no other corporate proceedings or
equityholder approvals on the part of each of Buyer or Merger Sub are necessary
to authorize the execution, delivery or performance of this Agreement by Buyer
or Merger Sub. This Agreement has been, and the other Transaction Documents to
which they are or will be a party have been or will be, duly and validly
executed and delivered by each of Buyer and Merger Sub, and, assuming that this
Agreement and each other Transaction Document to which it is a party is a valid
and binding obligation of the Company or the other parties thereto, this
Agreement constitutes a valid and binding obligation of each of Buyer and Merger
Sub, enforceable against Buyer and Merger Sub in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar Laws
relating to or affecting creditors' rights or to general principles of equity.
(b)    Assuming receipt of and subject to the HSR Approval, neither Buyer nor
Merger Sub is subject to or obligated under its respective certificate of
incorporation or bylaws (or equivalent organizational documents), any applicable
Law, or any material agreement or instrument, or any material license, franchise
or permit, or subject to any Order, that will be breached or violated in any
material respect by Buyer's or Merger Sub's execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is or will be
a party, or the consummation of the Transactions, except for any such breaches
or violations that would not, individually or in the aggregate, reasonably be
expected to prevent or materially delay the consummation of the Transactions.


40



--------------------------------------------------------------------------------





4.03    Governmental Bodies; Consents. Neither Buyer nor Merger Sub is required
to file, seek or obtain any notice, authorization, approval, Order, permit or
consent of or with any Governmental Body in connection with the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is or will be a party and the consummation of the Transactions,
except (a) any filings required to be made under the HSR Act, (b) such filings
as may be required by any applicable federal or state securities or "blue sky"
Laws, (c) the filing of the Certificate of Merger with the Secretary of State of
the State of Delaware or (d) where failure to obtain such consent, approval,
authorization or action, or to make such filing or notification, would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay the ability of Buyer or Merger Sub to consummate the
Transactions.
4.04    Litigation. As of the date of this Agreement, there are no Legal
Proceedings pending or, to Buyer's or Merger Sub's knowledge, threatened against
or affecting Buyer, Merger Sub or any of their respective Affiliates at law or
in equity, that will materially adversely affect Buyer's or Merger Sub's
performance under this Agreement or the consummation of the Transactions.
4.05    Broker Fees. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Buyer, Merger Sub or any of their respective Affiliates that might be entitled
to any fee or commission in connection with the Transactions.
4.06    Investment Representation. Buyer is acquiring the capital stock of the
Surviving Corporation for its own account with the present intention of holding
the capital stock of the Surviving Corporation for investment purposes and not
with a view to, or for sale in connection with, any distribution of such
securities in violation of any federal or state securities Laws. Each of Buyer
and Merger Sub is an "accredited investor" within the meaning of Regulation D
promulgated pursuant to the Securities Act of 1933, as amended (the "Securities
Act"). Each of Buyer and Merger Sub is knowledgeable about the industries in
which the Company and its Subsidiaries operate and is capable of evaluating the
merits and risks of the Transactions and is able to bear the substantial
economic risk of such investment for an indefinite period of time.
4.07    Financial Capability. Buyer and Merger Sub have, and will have at the
Closing, sufficient cash, marketable securities, available lines of credit or
other sources of immediately available funds to pay all obligations of Buyer and
Merger Sub hereunder, including (i) the amounts payable pursuant to
Section 2.02(a), including amounts owing in respect of Closing Indebtedness to
be repaid in connection with the Closing and Transaction Expenses, and (ii) all
of the out-of-pocket costs of Buyer and Merger Sub arising in connection with
the consummation of the Transactions, and there is no restriction on the use of
such cash for such purposes. Buyer and Merger Sub acknowledge and agree that
their obligations hereunder are not subject to any conditions regarding Buyer's,
Merger Sub's, their Affiliates' or any other Person's ability to obtain any
financing for the consummation of the Transactions.
4.08    Solvency. Assuming satisfaction of the closing conditions set forth in
Section 7.02, immediately after giving effect to the Transactions, Buyer and
each of its Subsidiaries (including the Surviving Corporation), will be able to
pay their respective debts as they become due and will own property that has a
fair saleable value greater than the amounts required to pay their respective


41



--------------------------------------------------------------------------------





debts (including a reasonable estimate of the amount of all contingent
liabilities). Assuming satisfaction of the closing conditions set forth in
Section 7.02, and the solvency of the Company immediately prior to the Effective
Time, immediately after giving effect to the Transactions, Buyer and its
Subsidiaries (including the Surviving Corporation), taken as a whole, will have
adequate capital to carry on their respective businesses. No transfer of
property is being made and no obligation is being incurred in connection with
the Transactions with the intent to hinder, delay or defraud either present or
future creditors of Buyer or its Subsidiaries (including the Surviving
Corporation).
4.09    Operation of Merger Sub. Merger Sub was formed solely for the purpose of
engaging in the Transactions and prior to the Effective Time will have engaged
in no other business activities and will have incurred no liabilities or
obligations other than in connection with its organization and formation, its
execution and delivery of this Agreement and the other Transaction Documents and
its performance of their obligations hereunder and thereunder or in furtherance
of the Transactions. All of the issued and outstanding capital stock of Merger
Sub is, and at the Effective Time will be, owned by Buyer. Except for
Transaction Documents or as expressly authorized by written consent of the
Company, neither Buyer nor Merger Sub, or any of their respective Affiliates, is
a party to any contract or agreement, or has made or entered into any formal or
informal arrangements or other understandings (whether or not binding), with any
stockholder, director, officer or other Affiliate of the Company or any of its
Subsidiaries relating to, or entered into in connection with, the Transactions.
4.10    No Additional Representations or Warranties. Except for the
representations and warranties contained in this Article IV, the Company
acknowledges that neither Buyer, Merger Sub nor any other Person on behalf of
Buyer or Merger Sub makes any express or implied representation or warranty with
respect to Buyer or Merger Sub or with respect to any other information provided
to the Company or its Affiliates or Advisors by Buyer or Merger Sub.
ARTICLE V    

COVENANTS OF THE COMPANY
5.01    Conduct of Company.
(a)    Except as expressly permitted by this Agreement or as required by
applicable Law, from the date of this Agreement until the Closing, the Company
will use commercially reasonable efforts to, and will cause each of its
Subsidiaries to use commercially reasonable efforts to, (v) pay and perform all
its material obligations when due in accordance with past practice and, subject
to the rights of the Company set forth in Section 5.01(d), use its cash and cash
equivalents in the ordinary course of business consistent with past practice,
(w) maintain its Permits, including its broker licenses, so the same remain in
full force and effect, (x) conduct its business in the ordinary course of
business, (y) preserve substantially intact its business organization, and (z)
preserve its present relationships with employees, customers, suppliers and
other persons with which it has material business relations; provided that,
notwithstanding the foregoing, (i) a reasonable good faith action taken solely
to address an extraordinary or unusual event stemming directly from or arising
directly out of the COVID-19 pandemic that is outside of the ordinary course of
business shall not


42



--------------------------------------------------------------------------------





be deemed to be a breach of this Section 5.01(a), but the Company shall notify
Buyer in writing prior to taking such action, (ii) no action by the Company or
its Subsidiaries with respect to matters specifically and explicitly addressed
by any other provision of this Section 5.01 will be deemed a breach of this
Section 5.01(a), unless such action would constitute a breach of one or more of
such other provisions, and (iii) the Company and its Subsidiaries' failure to
take any action prohibited by Section 5.01(b) will not be a breach of this
Section 5.01(a).  
(b)    From the date of this Agreement until the Closing, except as (w)
otherwise expressly permitted by this Agreement, except Section 5.01(a)(i) (for
the avoidance of doubt, no action may be taken pursuant to Section 5.01(a)(i) to
the extent such action is prohibited pursuant to Section
5.01(b)(i)-5.01(b)(xxiii)), (x) set forth on Schedule 5.01(b), (y) consented to
in writing by Buyer (such consent not to be unreasonably withheld, delayed or
conditioned), or (z) required by Law, the Company will not, and will not permit
any of its Subsidiaries to:
(i)    amend or modify its certificate of incorporation or bylaws (or equivalent
organizational or governance documents);
(ii)    except for issuances as may result from the exercise of Options
outstanding as of the date hereof, issue, deliver or reissue, or sell, dispose
or pledge any of its shares of, or authorize the same in respect of, capital
stock, any voting securities or any other equity interest or any options,
warrants, convertible or exchangeable securities, subscriptions, phantom stock,
stock appreciation rights, calls or commitments with respect to such securities
of any kind, or grant phantom stock or other similar rights with respect to any
of the foregoing;
(iii)    declare, set aside or pay any dividend or other distribution of assets
(including in stock, property or otherwise) in respect of any shares of capital
stock or other equity interests, in each case, other than dividends and
distributions by a Subsidiary of the Company to the Company or a direct or
indirect wholly owned Subsidiary of the Company;
(iv)    adjust, split, combine, subdivide or reclassify, or redeem, repurchase
or otherwise acquire any shares of its capital stock or other equity interests,
as the case may be, or effect any like change in the capitalization of the
Company or its Subsidiaries;
(v)    create, incur, assume, guarantee, cancel, or compromise any indebtedness
for borrowed money other than: indebtedness (x) for borrowed money not in excess
of $250,000 in the aggregate that is fully prepayable and terminable by the
Company at or prior to Closing, (y) incurred in the ordinary course of business
pursuant to the Company's existing credit facilities, including the ADC Loan
Facility, or (z) incurred or cancelled pursuant to arrangements solely among or
between the Company and one or more of its direct or indirect wholly owned
Subsidiaries or solely among or between its direct or indirect wholly owned
Subsidiaries;
(vi)    mortgage, pledge or subject to any Lien, except for Permitted Liens, any
portion of its assets that is material to the Company and its Subsidiaries,
taken as a whole;


43



--------------------------------------------------------------------------------





(vii)    announce, implement or effect any reduction-in-force, lay-off, furlough
or other program resulting in the termination of employees (other than
terminations of individual employees in the ordinary course of business);
(viii)    (A) except as required pursuant to any Plan, increase or grant any
increase in the compensation of any of the Company's or its Subsidiaries'
officers, directors, employees or other individual service providers (provided
that the Company or any of its Subsidiaries may increase or grant any increase
in the compensation of any such Person who receives a bona fide offer of
employment and/or engagement from a third party to an amount not to exceed one
hundred and three percent (103%) of the total compensation offered to such
Person by such third party), (B) grant any bonuses or pay any bonuses except for
bonuses that have been accrued as of the date of this Agreement but not yet
paid, to any of the Company's or its Subsidiaries' officers, directors,
employees or other individual service providers, (C) increase the benefits under
any Plan or adopt, amend, or terminate any Plan, including any plan, policy or
other arrangement that would be a Plan if it were in existence as of the date of
this Agreement, in each case, in a manner inconsistent with the ordinary course
of business, (D) grant any additional rights to severance or termination pay to
any current or former officer, director or employee of the Company or any of its
Subsidiaries (except the Company or any of its Subsidiaries may provide
severance or termination pay to terminated employees on an individual basis in
the ordinary course of business consistent with past practice), (E) take any
action to accelerate the vesting or payment of any compensation for the benefit
of any current or former officer, director, employee or independent service
provider, (F) grant or amend any award under any Plan, (G) terminate any
employee with a base salary in excess of $75,000 other than for cause (H) hire
any new employees, other than to fill any currently open positions listed on
Schedule 5.01(b)(viii)(H), which schedule shall be mutually agreed upon by Buyer
and the Company and shall set forth the (i) name of each open position and (ii)
anticipated annual base compensation rate and commission, bonus or other
incentive based compensation for each such position, or (I) enter into any new
agreements with independent contractors or consultants that cannot be terminated
on no more than fifteen (15) days' notice;
(ix)    approve or adopt a plan of liquidation, dissolution, merger,
consolidation or other reorganization;
(x)    enter into a new agreement that would be required to be disclosed on
Schedule 3.11 or Schedule 3.12(a) if it had been entered prior to the date of
this Agreement or amend in a material manner, terminate, or waive any material
rights under any of the agreements set forth on, or required to be set forth on,
Schedule 3.11 or Schedule 3.12(a), in each case, other than in the ordinary
course of business consistent with past practice;
(xi)    enter into or perform any transaction that would be required to be
listed on Schedule 3.18, other than the termination of or any performance
required by any transaction or contract listed on Schedule 3.18;
(xii)    (A) make, change or revoke any material election relating to Taxes, (B)
file any income or other material Tax Return in a manner inconsistent with past
practice except as otherwise required by applicable Law, (C) amend any income or
other material Tax Return, (D) extend or waive the limitations period applicable
to any material Tax claim or assessment, (E)


44



--------------------------------------------------------------------------------





surrender any material Tax refund claim, (F) enter into any material closing
agreement with respect to Taxes, (G) settle or compromise any material Tax
liability or (H) request any ruling or similar guidance from any Governmental
Body in respect of income or other material Taxes;
(xiii)    make any acquisition of another business or assets or liabilities of
another Person that would reasonably be expected to be, individually or in the
aggregate, material to the Company and its Subsidiaries, taken as a whole
(whether by merger, stock or asset purchase or otherwise);
(xiv)    sell, lease, license, assign, transfer, abandon, allow to lapse, or
otherwise dispose of (whether by merger, stock or asset sale or otherwise) any
of the Company's or any of its Subsidiaries' assets, rights, securities,
properties, interests or businesses (other than Intellectual Property), except
for (A) assets, rights, securities, properties, interests or businesses with a
fair market value or replacement cost (whichever is higher) not in excess of
$100,000 in the aggregate or not otherwise material to the Company's or any of
its Subsidiaries' business, and (B) sales of inventory and dispositions of
obsolete assets in the ordinary course of business;
(xv)    sell, lease, license, sublicense, assign, transfer, abandon, allow to
lapse or otherwise dispose of, any Owned Intellectual Property (other than (A)
non-exclusive licenses of Intellectual Property granted by the Company or any of
its Subsidiaries in the ordinary course of business consistent with past
practice or (B) with respect to immaterial or obsolete Intellectual Property) or
disclose any material trade secrets or confidential information of the Company
or any of its Subsidiaries or any of its or their respective customers to any
other Person (other than in the ordinary course of business to a Person bound by
confidentiality obligations reasonable under the circumstances with respect to
such material trade secrets or confidential information);
(xvi)    (A) settle or compromise any Legal Proceedings other than settlements
or compromises where the amount paid is less than $100,000 in the aggregate and
which do not impose any restrictions on the operations or businesses of the
Company or any of its Subsidiaries following the Closing or (B) commence any
Legal Proceeding other than (1) for the routine collection of bills or (2) in
such cases where the Company or such Subsidiary in good faith determines that
failure to commence such Legal Proceeding would adversely affect in any material
respect its business, so long as the Company consults with Buyer before the
filing of such Legal Proceeding;
(xvii)    cancel, waive or release any material debts, rights or claims except
(A) in the ordinary course of business; (B) for such items solely between the
Company and one or more of its wholly-owned Subsidiaries or solely among or
between its wholly-owned Subsidiaries; and (C) except as required under this
Agreement in connection with the consummation of the Transaction;
(xviii)    make any loans or advances to, or any investments in or capital
contributions to, any Person, or forgive or discharge in whole or in part any
outstanding loans or advances, other than advances to employees and consultants
for travel and other expenses in the ordinary course of business, consistent
with past practice;


45



--------------------------------------------------------------------------------





(xix)    make any capital expenditure or commitment, capital addition or capital
improvement or enter into any capital or operating lease which, individually is
in excess of $125,000 or, in the aggregate, are in excess of $300,000;
(xx)    reduce the amount or scope of any coverage provided by existing
insurance policies or reduce the amount or scope of any indemnity bonds issued
at the request or for the benefit of the Company or any of its Subsidiaries;
(xxi)     (A) make any change to its accounting principles, practices or
policies from those utilized in the preparation of the Latest Balance Sheet, (B)
write down, write-off or make any determination to write-off any of its assets
or properties other than in the ordinary course of business, (C) make any
material change in its general pricing practices or policies or any material
change in its credit or allowance practices or policies or (D) delay or postpone
in any material respect any payment of any accounts payable, or accelerate the
collection of any accounts receivable;
(xxii)    utilize or leverage social insurance programs and/or specific
legislation, in each case related to COVID-19, to the extent that such
utilization or leveraging would reasonably be expected to, individually or in
the aggregate, (x) result in any material obligation of, or material restriction
on the conduct or operation of, the Company or any of its Subsidiaries following
the Closing or (y) impair, delay or impede the consummation of the Transactions;
provided that the Company shall notify Buyer of any utilization or leverage of
any such programs or legislation; or
(xxiii)    agree, commit, arrange or enter into any understanding to do any of
the foregoing.
(c)    For the avoidance of doubt, nothing contained herein shall permit Buyer
or its Affiliates to control the operation of the Company and its Subsidiaries
prior to the Closing.
(d)    Notwithstanding any other provision to the contrary contained in this
Agreement, prior to the Adjustment Calculation Time and so long as no breach of
the Company's existing credit facilities (if any) would result therefrom, the
Company and its Subsidiaries shall be permitted to use their respective cash and
cash equivalents to pay or repay any liabilities of the Company and its
Subsidiaries (including amounts owed under the Indebtedness set forth on
Schedule 5.07, if any).
(e)    To the extent that the Company or its Subsidiaries have modified their
business practices, policies, or procedures to address the COVID-19 pandemic
(including, for example, to comply with government orders restricting activity,
such as "stay-at-home" orders or business closure orders, and/or to adhere to
workplace health and safety guidance issued by health officials prior to the
date of this Agreement), the Company and its Subsidiaries shall use commercially
reasonable efforts to take reasonable precautions in terminating or relaxing
such modifications to its practices, policies, or procedures (and shall keep
Buyer reasonably informed regarding the same) to mitigate the risk of COVID-19
exposure to employees, business partners, customers, and other invitees onto
Company-controlled premises, and it is understood and agreed


46



--------------------------------------------------------------------------------





that reasonable precautions include following directives and guidance from the
Centers for Disease Control and Prevention, the United States Department of
Labor, and the Occupational Safety and Health Administration.
5.02    Access to Books and Records. The Company shall, and shall cause each of
its Subsidiaries to, provide Buyer, Merger Sub, and their respective Affiliates
and Advisors with reasonable access, during normal business hours and upon
reasonable advance notice, to the facilities, assets, properties, financial
information, senior leadership team, and books and records of or regarding the
Company and its Subsidiaries as reasonably requested from time to time; provided
that (a) such access does not unreasonably interfere with the normal operations
of the Company or any of its Subsidiaries or involve any environmental sampling
or testing or invasive or subsurface investigations, (b) such access shall occur
in such a manner as the Company reasonably determines to be appropriate to
protect the confidentiality of the Transactions, and (c) nothing herein shall
require the Company to provide access to, or to disclose any information to,
Buyer or any of its representatives if such access or disclosure (x) would cause
material competitive harm to the Company or any of its Subsidiaries if the
Transactions are not consummated, (y) would waive any legal privilege or (z)
would be in violation of applicable Laws or the provisions of any agreement to
which the Company or any of its Subsidiaries is a party (provided that the
Company and its Subsidiaries shall use their commercially reasonable efforts to
work in good faith with Buyer to determine a manner of providing such
information or access in a manner that would not violate such Law or contract).
In addition, to the extent reasonably requested by Buyer in connection with
preparing its financial statements for the period in which Closing occurs, the
Company and its Subsidiaries shall provide, at the cost and expense of Buyer,
such additional information, data or support as is reasonably requested by
Buyer, subject in each case to provisos (a), (b) and (c) set forth in the
immediately preceding sentence. The Company does not make any representation or
warranty as to the accuracy of any information, if any, provided pursuant to
this Section 5.02, and Buyer and Merger Sub may not rely on the accuracy of any
such information, in each case, other than the representations and warranties of
the Company expressly and specifically set forth in Article III regarding the
Company and its Subsidiaries, and the providing of any such information will not
expand the claims or remedies available hereunder to Buyer, Merger Sub, or the
Buyer Group in any manner. The information provided pursuant to this
Section 5.02 will be used solely for the purpose of effecting the Transactions,
and will be governed by all the terms and conditions of the Confidentiality
Agreement.
5.03    Regulatory Filings. Subject to Section 9.03, the Company will (a) make
or cause to be made all filings with and submissions to any Governmental Body
required under any applicable Laws for the consummation of the Transactions,
(b) coordinate and cooperate with Buyer and Merger Sub in exchanging such
information and providing such assistance as Buyer and Merger Sub may reasonably
request in connection with the foregoing and (c) (i) supply promptly any
additional information and documentary material that may be requested in
connection with such filings, (ii) make any further filings with any
Governmental Body pursuant thereto that may be necessary, proper or advisable in
connection therewith and (iii) use reasonable best efforts to take all actions
necessary to obtain all required clearances. The parties agree that this
Section 5.03 (and not Section 5.05) sets forth the Company's sole obligations
with respect to regulatory filings, other than filings under the HSR Act, which
is governed solely by Section 9.03.


47



--------------------------------------------------------------------------------





5.04    Exclusivity. From immediately after the execution and delivery of this
Agreement and through the Closing (or the earlier termination of this Agreement
pursuant to Article VIII), the Company will not, and the Company will cause its
Subsidiaries not to, and will not authorize or permit any of its or their
directors, partners, officers, managers, employees, agents, Affiliates or
Advisors to, directly or indirectly, take any action to solicit, encourage,
support, facilitate, initiate or engage in discussions or negotiations with, or
provide any information to, or otherwise cooperate in any way with, or accept
any proposal or offer from, any Person (other than Buyer, Merger Sub and their
respective Advisors acting in such capacity) concerning any merger or
recapitalization involving the Company or its Subsidiaries, any sale of the
Common Stock or other equity interests of the Company or its Subsidiaries, any
sale of all or a material portion of the assets or equity interests of the
Company or its Subsidiaries or any similar transaction involving the Company or
its Subsidiaries (other than inventory and equipment sold in the ordinary course
of business) (an "Acquisition Transaction"). Upon execution of this Agreement
the Company will, and will cause its Subsidiaries and their respective officers,
directors, Affiliates and Advisors to, immediately cease and cause to be
terminated any and all negotiations or discussions with any third party
regarding any proposal concerning any Acquisition Transaction, including any
access to any online or other datasites. From immediately after the execution
and delivery of this Agreement and through the Closing (or the earlier
termination of this Agreement pursuant to Article VIII), the Company will, and
will use reasonable best efforts to cause its Subsidiaries and its and their
directors, partners, officers, managers, employees, agents, Affiliates and
Advisors to, promptly (and in no event later than 24 hours after receipt
thereof) notify Buyer in writing (including by electronic mail) of any proposal,
offer, inquiry or notice concerning an Acquisition Transaction or that would
reasonably be expected to lead to a proposal relating to any Acquisition
Transaction, or any request for information from a Person in respect of an
Acquisition Transaction (including the material terms thereof and a copy of any
written proposal, offer or request) that is received by the Company or any
Affiliate, Advisor or representative of the Company. The Company will use
reasonable best efforts to keep Buyer informed on a reasonably current basis
(and, in any event, within 24 hours) of the status and details of any material
modifications to any such proposal, offer or request.
5.05    Efforts. Subject to the terms of this Agreement (including the
limitations set forth in Section 5.03 and this Section 5.05), the Company will,
and will cause its Subsidiaries and Advisors to, use their reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, as promptly as
practicable, the Merger and the other Transactions, including using reasonable
best efforts to (x) cause its conditions to Closing to be satisfied and for the
Closing to occur as promptly as practicable and (y) not take any action intended
to prevent the Closing. For purposes of this Agreement, the "reasonable best
efforts" and "commercially reasonable efforts" of the Company will not require
the Company or any of its Subsidiaries, Affiliates or Advisors to (A) expend any
money to remedy any breach of any representation or warranty hereunder, (B)
commence any litigation or arbitration proceeding, (C) waive or surrender any
right or modify any agreement (including any agreements set forth on
Schedule 3.11), (D) offer or grant any accommodation or concession (financial or
otherwise) to any third party, (E) make any payment to third parties or
otherwise suffer any similar detriment, (F) subject to the Company's compliance
with Section 9.03, Section 9.04 and Section 9.05(a), obtain or seek to obtain
any consent required for the consummation of the Transactions, (G) waive or


48



--------------------------------------------------------------------------------





forego any right, remedy or condition hereunder, or (H) provide financing to
Buyer or Merger Sub for the consummation of the Transactions; provided that the
Company will be permitted to grant accommodations or concessions regarding any
of the foregoing in its sole discretion so long as such accommodations or
concessions (x) solely involve monetary payments included as Transaction
Expenses in the Estimated Closing Statement to the extent such amounts are not
paid before the Closing, or (y) are otherwise agreed in writing by Buyer.
5.06    280G Cooperation. The Company will, no later than two (2) Business Days
prior to the Closing Date, use commercially reasonable efforts to seek to obtain
the shareholder approval in accordance with Section 280G(b)(5)(B) of the Code
and the regulations promulgated pursuant thereto such that payments or benefits
to be received or retained by any "disqualified individual" (as defined in
Treasury Regulation Section 1.280G-1) arising in whole or in part as a result of
or in connection with the Transactions should not be characterized as "excess
parachute payments" under Section 280G of the Code. No later than one (1)
Business Day prior to seeking such shareholder approval, the Company will
request waivers from such "disqualified individuals," which waivers shall
provide that unless such payments or benefits are approved by the shareholders
of the Company to the extent and manner prescribed under Section 280G(b)(5)(B)
of the Code and in a form reasonably acceptable to Buyer, such payments or
benefits shall not be made; provided that in no event will this Section 5.06 be
construed to require the Company to compel any Person to waive any existing
rights under any contract or agreement that such Person has with the Company or
any Subsidiary thereof and in no event will the Company be deemed in breach of
this Section 5.06 if any such Person refuses to waive any such rights provided
that the Company otherwise complies with the provisions of this Section 5.06.
The parties acknowledge that this Section 5.06 shall not apply to any
arrangements entered into at the direction of Buyer or its Affiliates or between
Buyer and/or its Affiliates, on the one hand, and a disqualified individual on
the other hand (the "Buyer Arrangements") unless the Buyer provides to the
Company, no less than ten (10) Business Days prior to the Closing Date, a
written description of any Buyer Arrangements, and in such case, the Company
shall include such description in any materials disclosed to holders of Common
Stock in connection with soliciting approval in accordance with this Section
5.06; provided, however, that for purposes of compliance with this Section 5.06,
the Company may rely solely on the information (if any) provided by Buyer with
respect to the Buyer Arrangements and that any failure to comply with this
Section 5.06 as a result of any lack of, or misinformation relating to, the
Buyer Arrangements shall not be deemed as a failure to comply with this Section
5.06. No later than five (5) Business Days prior to soliciting the waivers
described above, the Company shall provide drafts of such waivers and related
disclosure and approval materials and applicable analyses and calculations
performed in connection therewith to Buyer for its reasonable review, comment
and approval (which shall not be unreasonably withheld or delayed).
5.07    Repayment of Indebtedness. At least two (2) Business Days prior to the
Closing Date, the Company shall deliver to the Buyer a draft copy of a customary
payoff letter (subject to delivery of funds as arranged by the Buyer and
contemplated by Section 1.06(f)) from the holders of Indebtedness (if any) set
forth on Schedule 5.07, and, on the Closing Date, the Company shall deliver to
the Buyer an executed copy of such payoff letter. The Company shall, and shall
cause its Subsidiaries to, use reasonable best efforts to take actions necessary
to facilitate the termination of commitments under the Indebtedness set forth on
Schedule 5.07, subject to the occurrence of the


49



--------------------------------------------------------------------------------





Closing, the repayment in full of all Indebtedness set forth on Schedule 5.07
then outstanding thereunder and the release of any Liens and termination of all
guarantees supporting such Indebtedness set forth on Schedule 5.07 substantially
contemporaneously with the Closing Date.
5.08    Spreadsheet. At least four (4) Business Days before the Closing, the
Company will deliver to Buyer, a spreadsheet (the "Spreadsheet"), in a form
reasonably acceptable to Buyer, dated and setting forth as of the Closing the
following information:
(i)    the names of all holders of Common Stock and Options;
(ii)    in the case of Common Stock, the number of shares and class or series of
Common Stock held by such Persons and the date on which the holder acquired such
shares;
(iii)    in the case of Options, the number of shares and class or series of
Common Stock subject to the Options, the exercise price per share in effect as
of the Closing Date for each Option, and the extent to which each Option will be
a Vested Option as of the Closing Date;
(iv)    in the case of Options, the tax status of such Options pursuant to
Section 422 of the Code;
(v)    separately as to each type of security, the Closing Common Stock Per
Share Merger Consideration and Closing Option Per Share Consideration payable to
such holder in respect of the cancellation of such holder's Common Stock and
Options pursuant to ‎Section 1.05(b) and ‎Section 1.05(c);
(vi)    the amount of any Taxes required to be withheld by the Company or Buyer
from the amounts due in respect of Options under this Agreement;
(vii)    the aggregate dollar amount contributed to the Adjustment Escrow
Account by each holder of Common Stock and Options in respect of such
securities; and
(viii)    the aggregate dollar amount contributed to the Representative Holdback
Amount by each holder of Common Stock and Options in respect of such securities.
5.09    Notifications. The Company will promptly notify each of Buyer and Merger
Sub of: (a) any written notice or other written communication from any Person to
the Company or any of its Subsidiaries alleging that the consent of such Person
is or may be required in connection with the Transactions; (b) any written
notice or other written communication from any Governmental Body to the Company
or any of its Subsidiaries related to or in connection with the Transactions;
(c) any Legal Proceedings commenced or, to its knowledge threatened in writing,
whether civil, criminal, administrative or investigative, relating to or
involving the Company or any of its Subsidiaries that pertain to the
consummation of the Transactions; and (d) any breach or inaccuracy of any
representation or warranty of the Company or any of its Subsidiaries contained
in this Agreement at any time during the term hereof that would reasonably be
expected to cause the condition set forth in Section 7.02(a) not to be
satisfied; provided, however, that the delivery of any


50



--------------------------------------------------------------------------------





notice pursuant to this Section 5.09 will not limit any of the representations
and warranties of the Company set forth in this Agreement or the remedies
available hereunder to Buyer and Merger Sub.
5.10    Insurance Policies. Prior to the Closing Date, the Company shall have
purchased and fully paid, at its own expense, the premium for directors and
officers (D&O) and primary errors and omissions (E&O) runoff insurance coverage,
which by its terms shall survive the Closing and shall provide runoff coverage
for not less than six years following the Closing Date, having limits, terms and
conditions no less favorable in all material respects than the terms of the D&O
and primary E&O liability insurance policies currently maintained by the
Company. Such insurance shall be bound not later than the Closing Date and, for
the avoidance of doubt, any amounts in respect of such policies not having been
paid prior to the Adjustment Calculation Time shall be Transaction Expenses
hereunder.
5.11    Additional Restrictive Covenant Agreement. Prior to the Closing, the
Company shall use commercially reasonable efforts to encourage the individual
set forth on Schedule 5.11 to enter into a restrictive covenant agreement with
Buyer, in a form substantially similar to those Restrictive Covenant Agreements
entered into by the individuals listed in clauses (vi)-(ix) of the definition of
Restrictive Covenant Agreements. Notwithstanding anything in this Agreement to
the contrary, it is understood and agreed by the parties hereto that (a) the
individual set forth on Schedule 5.11 may not enter into such restrictive
covenant agreement with Buyer (notwithstanding the Company's commercially
reasonable efforts to encourage the same) and (b) compliance with this Section
5.11 shall be disregarded for purposes of determining whether the closing
condition set forth in Section 7.02(b) has been satisfied and whether Buyer may
have or has the right to terminate this Agreement pursuant to Article VIII.
5.12    Employee Census. On or prior to the day that is fifteen (15) days
following the date of this Agreement, the Company shall provide to Buyer the
information set forth in Schedule 5.12, which information shall be true, correct
and complete as of the date of its provision. On or prior to the day that is
five (5) Business Days prior to the Closing Date, the Company shall provide to
Buyer an updated version of the information set forth in Schedule 5.12, which
information shall be true, correct and complete as of the date of its provision.
ARTICLE VI    

COVENANTS OF BUYER AND MERGER SUB
6.01    Access to Books and Records. From and after the Closing until the
seventh anniversary of the Closing Date, Buyer will, and will cause the
Surviving Corporation to, provide the Representative (and its Advisors
reasonably requiring such access in light of the purposes therefor) with
reasonable access, during normal business hours, and upon reasonable advance
notice, to the books and records (for the purpose of examining and copying) of
the Company and its Subsidiaries with respect to periods or occurrences prior to
the Closing Date and reasonable access, during normal business hours, and upon
reasonable advance notice, to employees, officers, advisors, accountants,
offices and properties (including for the purpose of better understanding the
books and records) of the Company and its Subsidiaries so long as such access
and provision (i) do not, in the Surviving Corporation's good faith judgment,
unreasonably disrupt its business and organization


51



--------------------------------------------------------------------------------





and (ii) are reasonably necessary in the Representative's pursuit of a bona fide
business pursuit. Unless otherwise consented to in writing by the
Representative, neither Buyer nor the Surviving Corporation will, or will permit
the Surviving Corporation's Subsidiaries to, for a period of seven (7) years
following the Closing Date, destroy, alter or otherwise dispose of any of the
material books and records of the Surviving Corporation and its Subsidiaries for
any period prior to the Closing Date without first offering to surrender to the
Representative such books and records or any portion thereof (at the
Representative's cost and expense) that Buyer or the Surviving Corporation or
any of its Subsidiaries may intend to destroy, alter or dispose of.
Notwithstanding the foregoing, no such access shall be permitted to the extent
it would (A) jeopardize the attorney-client privilege or other legal immunity or
protection from disclosure of the Buyer, the Surviving Corporation or their
Subsidiaries or (B) contravene any Law, contract or other obligation of
confidentiality.
6.02    Regulatory Filings. Subject to Section 9.03, Buyer and Merger Sub will,
and will cause their respective Affiliates and Advisors to, use commercially
reasonable efforts to (a) make or cause to be made all filings with and
submissions to any Governmental Body required under any applicable Laws for the
consummation of the Transactions, (b) coordinate and cooperate with the Company
in exchanging such information and providing such assistance as the Company may
reasonably request in connection with all of the foregoing, and (c) (i) supply
promptly any additional information and documentary material that may be
requested in connection with such filings, (ii) make any further filings with
any Governmental Body pursuant thereto that may be necessary, proper or
advisable in connection therewith and (iii)  take all actions necessary to
obtain all required clearances. The parties agree that this Section 6.02 (and
not Section 6.04) sets forth Buyer's and Merger Sub's sole obligations with
respect to regulatory filings, other than filings under the HSR Act, which is
governed solely by Section 9.03.
6.03    Notification. Each of Buyer and Merger Sub will promptly notify the
Company of: (a) any written notice or other written communication from any
Person to Buyer or Merger Sub alleging that the consent of such Person is or may
be required in connection with the Transactions; (b) any written notice or other
written communication from any Governmental Body to Buyer or Merger Sub related
to or in connection with the Transactions; (c) any Legal Proceedings commenced
or, to its knowledge threatened in writing, whether civil, criminal,
administrative or investigative, relating to or involving Buyer, Merger Sub or
their respective Affiliates that pertain to the consummation of the
Transactions; and (d) any breach or inaccuracy of any representation or warranty
of Buyer or Merger Sub contained in this Agreement at any time during the term
hereof that would reasonably be expected to cause the condition set forth in
Section 7.03(a) not to be satisfied; provided, however, that the delivery of any
notice pursuant to this Section 6.03 will not limit any of the representations
and warranties of Buyer or Merger Sub set forth in this Agreement or the
remedies available hereunder to the Company.
6.04    Reasonable Best Efforts. Subject to the terms of this Agreement
(including the limitations set forth in this Section 6.04 and in Section 9.03),
Buyer and Merger Sub will, and will cause their respective Affiliates and
Advisors to, use their reasonable best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other parties in doing, all things necessary, proper or advisable to
consummate and make effective, as promptly as practicable, the Merger and the
other Transactions, including using reasonable best


52



--------------------------------------------------------------------------------





efforts to (x) assist the Company in making any required notices and obtaining
all necessary actions or nonactions, waivers, consents and approvals from third
parties as may be necessary, (y) cause its conditions to Closing to be satisfied
and for the Closing to occur as promptly as practicable and (z) not take any
action intended to, or that would reasonably be expected to, prevent the
Closing. Without limiting the foregoing, from the date of this Agreement until
the earlier of the Closing or the termination of this Agreement in accordance
with its terms, Buyer, Merger Sub and their respective Subsidiaries shall not,
and shall cause their respective Affiliates not to, take any action that would
reasonably be expected to prevent or materially impede, interfere with, hinder
or delay the consummation by Buyer, Merger Sub or any of their respective
Subsidiaries of the Transactions.
6.05    Contact with Business Relations. Buyer and Merger Sub acknowledge that
they are not authorized to, and Buyer agrees that it will not, and will cause
each member of the Buyer Group not to, contact any officer, director,
Stockholder, Optionholder or employee of, or any customer, supplier,
distributor, lessee, lessor, lender or other Person, in each case known to have
a material business relationship with, the Company or its Subsidiaries before
the Closing with respect to the business of the Company and its Subsidiaries or
the Transactions, in each case, without receiving the prior written consent of
the Company before each such contact, provided that, notwithstanding the
foregoing, (a) within four (4) Business Days of the anticipated Closing Date,
the senior management of Buyer may contact or otherwise address such employees
of the Company in connection with transition planning and related matters, in
each case, to the extent permitted by applicable Law and after consulting in
good faith with the senior management of the Company as to the content of such
communications and (b) Buyer or its representatives may discuss obtaining a
restrictive covenant agreement with the individual identified in Schedule 5.11.
6.06    Tax Matters.
(a)    Transfer Taxes. At the Closing or, if due thereafter, promptly when due
thereafter, all sales, use, excise, goods and services, stock, conveyance, gross
receipts, registration, business and occupation, securities transactions, real
estate, land transfer, stamp, documentary, notarial, filing, recording, permit,
license, authorization or similar Taxes and all applicable conveyance fees,
recording charges and other similar fees and charges applicable to, arising out
of or imposed upon the Transactions, whether imposed on the Company or its
Subsidiaries or imposed on any holder of Common Stock or Options resulting from
the Transactions (collectively, "Transfer Taxes") will be paid fifty percent
(50%) by the Representative (on behalf of the Stockholders and Optionholders)
and fifty percent (50%) by Buyer or the Surviving Corporation. The Surviving
Corporation will prepare any Tax Returns with respect to such Taxes, and Buyer
and the Representative will cooperate with the Surviving Corporation in the
preparation and filing of such Tax Returns.
(b)    Cooperation on Tax Matters. Buyer, the Surviving Corporation and the
Representative will cooperate fully, as and to the extent reasonably requested
by any other party hereto, in connection with the filing of Tax Returns, any Tax
audits, Tax proceedings or other Tax-related claims. Such cooperation will
include providing records and information that are reasonably relevant to any
such matters, making employees available on a mutually convenient basis to
provide additional information and explaining any materials provided pursuant to
this Section 6.06(b).


53



--------------------------------------------------------------------------------





(c)    Tax Sharing Agreements. Effective as of the Closing Date, any and all tax
sharing or allocation agreements or arrangements to which the Company or any of
its Subsidiaries is a party to shall be terminated such that none of Buyer, the
Company, any of its Subsidiaries or any counterparty thereto shall have any
further liability thereunder.
(d)    Filing of Tax Returns. The Representative shall, at the Stockholders'
sole cost and expense, prepare or cause to be prepared and file or cause to be
filed all income Tax Returns of the Company and its Subsidiaries that are
required to be filed after the Closing Date for Pre-Closing Tax Periods (other
than any Straddle Periods). All such income Tax Returns shall be prepared in a
manner consistent with past practice, except as otherwise required by applicable
Law. The Representative shall furnish a completed copy of each such income Tax
Return to Buyer for Buyer's review and approval (not to be unreasonably
withheld, conditioned or delayed) not later than thirty (30) Business Days
before the due date for filing such Tax Return.
(e)    Straddle Period Tax Allocation. The Company shall, unless prohibited by
applicable Law, close the taxable period of the Company and its Subsidiaries as
of the close of business on the Closing Date. If applicable Law does not permit
the Company to close the taxable year of the Company and its Subsidiaries as of
the close of business on the Closing Date, and in any case in which a Tax is
assessed with respect to a Straddle Period, the amount of such Taxes, if any,
shall be allocated between the period ending on the Closing Date and the period
after the Closing Date. Any allocation of Taxes (other than property and ad
valorem Taxes) attributable to a Straddle Period shall be made by means of a
closing of the books and records of the Company as of the end of the Closing
Date; provided, however, that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions) shall be allocated between the period ending on the Closing Date and
the period after the Closing Date in proportion to the number of days in each
such period. With respect to any property or ad valorem Tax, such Tax shall be
allocated between the period ending on the Closing Date and the period after the
Closing Date in proportion to the number of days in each such period.
6.07    No Modification of RWI Policy. To the extent Buyer binds the RWI Policy,
such RWI Policy will not entitle the provider thereunder to pursue any recourse
against any Person that is not a party to the RWI Policy, except by exercising
subrogation rights thereunder in the case of actual and intentional fraud in
respect of the representations and warranties made by a party to this Agreement,
and Buyer shall not and shall cause its Affiliates to not, amend, modify or
otherwise change, terminate or waive any provision of the RWI Policy from the
version so bound (a) with respect to the waiver of subrogation set forth
therein, or (ii) in any manner that would be reasonably likely to increase or
expand the ability or rights of the provider thereunder to bring a Legal
Proceeding against, or otherwise seek recourse from, any of the Seller Parties,
in each case, without the prior written consent of the Representative, which
consent may not be unreasonably withheld, conditioned or delayed.






54



--------------------------------------------------------------------------------





ARTICLE VII    

CONDITIONS TO CLOSING
7.01    Conditions to All Parties' Obligations. The respective obligations of
each of the Company, Buyer and Merger Sub to consummate the Transactions,
including the Merger, are subject to the satisfaction of the following
conditions at or prior to the Closing, which to the extent permitted by Law may
be waived in a written agreement by the Company and Buyer:
(a)    the applicable waiting period under the HSR Act has expired or been
terminated (the "HSR Approval") and there shall not be in effect any voluntary
agreement with any Governmental Body pursuant to which Buyer (with the prior
written consent of the Company pursuant to Section 9.03(c)) has agreed not to
consummate the Transactions for any period of time;
(b)    no court or other Governmental Body has issued, enacted, entered,
promulgated or enforced any Law (that has not been vacated, withdrawn or
overturned) restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the Transactions; and
(c)    the Necessary Stockholder Approval has been obtained.
7.02    Conditions to Buyer's and Merger Sub's Obligations. The obligations of
Buyer and Merger Sub to consummate the Transactions, including the Merger, are
also subject to the satisfaction (or, to the extent permitted by Law, waiver in
writing by Buyer) of each of the following conditions at or prior to the
Closing:
(a)    (i) the representations and warranties set forth in Article III (other
than the Fundamental Representations and the representation and warranty set
forth in clause (ii) of the first sentence of Section 3.07) are true and correct
as of the date of this Agreement and as of the Closing Date (disregarding all
qualifications or limitations as to "materiality," "in all material respects" or
"Material Adverse Effect" and words of similar import set forth therein) as
though such representations and warranties had been made on and as of the
Closing Date (except that representations and warranties that are made as of a
specified date need be true and correct only as of such date), except in each
case under this clause (i), as has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (ii) the
Fundamental Representations set forth in Article III are true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
though such representations and warranties had been made on and as of the
Closing Date, and (iii) the representation and warranty set forth in clause (ii)
of the first sentence of Section 3.07 is true and correct as of the date of this
Agreement and as of the Closing Date as though such representation and warranty
had been made on and as of the Closing Date;
(b)    the Company has performed and complied with in all material respects the
covenants and agreements required to be performed and complied with by it under
this Agreement at or prior to the Closing;


55



--------------------------------------------------------------------------------





(c)    the Company has delivered to Buyer and Merger Sub a certificate of the
Company, in the form of Exhibit F and dated as of the Closing Date, stating that
the conditions set forth in Section 7.02(a) and Section 7.02(b) have been
satisfied; and
(d)    Buyer has received all deliverables or signatures required to be
delivered by the Company, the Representative, Ten-X or Auction.com, LLC under
Section 2.02.
7.03    Conditions to the Company's Obligations. The obligation of the Company
to consummate the Transactions, including the Merger, is also subject to the
satisfaction (or waiver, to the extent permitted by Law, in writing by the
Company) of the following conditions at or prior to the Closing:
(a)    (i) the representations and warranties set forth in Article IV are true
and correct as of the date of this Agreement and as of the Closing Date
(disregarding all qualifications or limitations as to "materiality," "in all
material respects" or "Material Adverse Effect" and words of similar import set
forth therein), as though such representations and warranties had been made on
and as of the Closing Date (except that representations and warranties that are
made as of a specified date need be true and correct only as of such date),
except where the failure of such representations and warranties to be true and
correct individually or in the aggregate has not, or would not, individually or
in the aggregate, reasonably be expected to prevent or materially delay the
ability of Buyer to perform its obligations under this Agreement (including to
consummate the Transactions); and (ii) the Fundamental Representations set forth
in Article IV are true and correct in all material respects as of the date of
this Agreement and as of the Closing Date as though such representations and
warranties had been made on and as of the Closing Date;
(b)    Buyer and Merger Sub have performed and complied with in all material
respects the covenants and agreements required to be performed and complied with
by them under this Agreement at or prior to the Closing;
(c)    Buyer and Merger Sub have delivered to the Company and the Representative
a certificate of Buyer and Merger Sub, in the form of Exhibit G and dated as of
the Closing Date, stating that the conditions set forth in Section 7.03(a) and
Section 7.03(b) have been satisfied; and
(d)    the Company has received all deliverables or signatures required to be
delivered by Buyer under Section 2.02.
7.04    Waiver of Conditions. Upon consummation of the Closing, at the Effective
Time, any condition set forth in this Article VII which was not satisfied as of
the Effective Time will be deemed to have been waived for all purposes by the
party having the benefit of such condition as of and after the Effective Time.






56



--------------------------------------------------------------------------------





ARTICLE VIII    
TERMINATION
8.01    Termination. This Agreement may be terminated at any time prior to the
Closing as follows and in no other manner:
(a)    by mutual written consent of Buyer, on the one hand, and the Company, on
the other hand;
(b)    by Buyer, on the one hand, or by the Company, on the other hand, if the
Closing has not occurred on or before August 31, 2020 (as the same may be
extended pursuant to this Section 8.01(b), the "End Date"); provided however
that if on the initial End Date the condition set forth in Section 7.01(a) or
Section 7.01(b) is not satisfied but all other conditions to Closing in Article
VII are satisfied or have been waived (other than those conditions that by their
nature only can be satisfied by actions taken at the Closing, but subject to
those conditions being capable of being satisfied at such time), then either
Buyer or the Company may, in its sole discretion, extend the End Date by
forty-five (45) days on up to two (2) occasions only by providing written notice
of such extension to the other party, in which case the End Date shall be deemed
for all purposes to be such later date (provided that, for the avoidance of
doubt, the End Date shall in no event be extended to a date later than ninety
(90) days after August 31, 2020); provided that (i) no termination may be made
under this Section 8.01(b) if the failure to consummate the Closing by the End
Date was caused by the breach of the party seeking to terminate this Agreement
pursuant to this Section 8.01(b) and (ii) if the satisfaction, or waiver by the
appropriate party, of all of the conditions contained in Article VII (other than
those conditions that by their nature only can be satisfied by actions taken at
the Closing, but subject to such conditions being capable of being satisfied at
the Closing) occurs two (2) Business Days or less before the End Date, then
neither Buyer nor the Company will be permitted to terminate this Agreement
pursuant to this Section 8.01(b) until the third (3rd) Business Day after the
End Date; provided, further, that Buyer shall have no right to terminate this
Agreement pursuant to this Section 8.01(b) during the pendency of a legal
proceeding by the Company or the Representative for specific performance
pursuant to Section 10.16;
(c)    by Buyer, upon a breach of any covenant or agreement on the part of the
Company set forth in this Agreement, or if any representation or warranty of the
Company has become untrue, in each case, such that the conditions set forth in
Section 7.02(a) or Section 7.02(b) would not be satisfied; provided, however,
that, (i) Buyer notifies the Company of such breach, and if such breach is
curable by the Company, then Buyer may not terminate this Agreement under this
Section 8.01(c) unless such breach has not been cured by the date which is the
earlier of (A) two (2) Business Days prior to the End Date and (B) fifteen (15)
Business Days after the Company's receipt of Buyer's notification of such breach
(it being understood that no cure period shall apply in the event the applicable
breach is not capable of being cured) and (ii) the right to terminate this
Agreement pursuant to this Section 8.01(c) will not be available to Buyer at any
time that Buyer or Merger Sub is then in breach of any covenant, agreement or
representation and warranty hereunder, in each case such that the conditions set
forth in Section 7.03(a) or Section 7.03(b) would not be satisfied;


57



--------------------------------------------------------------------------------





(d)    by the Company, upon a breach of any covenant or agreement on the part of
Buyer or Merger Sub set forth in this Agreement, or if any representation or
warranty of Buyer or Merger Sub has become untrue, in each case such that the
conditions set forth in Section 7.03(a) or Section 7.03(b) would not be
satisfied; provided, however, that, (i) the Company notifies the Buyer of such
breach, and if such breach is curable by Buyer or Merger Sub, then the Company
may not terminate this Agreement under this Section 8.01(d) unless such breach
has not been cured by the date which is the earlier of (A) two (2) Business Days
prior to the End Date and (B) fifteen (15) Business Days after Buyer's receipt
of the Company's notification of such breach (it being understood that no cure
period shall apply in the event the applicable breach is not capable of being
cured) and (ii) the right to terminate this Agreement pursuant to this
Section 8.01(d) will not be available to the Company at any time that the
Company is then in breach of any covenant, agreement or representation and
warranty hereunder, in each case, such that the conditions set forth in
Section 7.02(a) or Section 7.02(b) would not be satisfied;
(e)    by Buyer, by written notice to the Company, after 11:59 p.m. central time
on May 14, 2020, unless prior to such termination, the Company has delivered to
Buyer a written consent constituting the Necessary Stockholder Approval; and
(f)    by either Buyer or the Company, if (i) there is a final non-appealable
Order in effect prohibiting the consummation of the Merger or (ii) there is any
Law enacted, promulgated or issued that is applicable to the Merger or the other
Transactions by any Governmental Body that would make consummation of the Merger
or any of the other Transactions, up to and including the End Date, illegal;
provided, that no termination may be made under this Section 8.01(f) by any
party whose breach of this Agreement primarily results in or is the cause of
such Order.
The party desiring to terminate this Agreement pursuant to this Section 8.01
shall give written notice of such termination to the other parties. Any
termination by the Company under this Section 8.01 (whether before or after the
Necessary Stockholder Approval has been delivered to Buyer) will be by action of
its board of directors (without requiring any action by the Stockholders).
8.02    Effect of Termination. If this Agreement is terminated pursuant to
Section 8.01, this Agreement will become void and have no further legal effect
without any liability or obligation on the part of any party hereto, (i) other
than liabilities and obligations under the Confidentiality Agreement,
(ii) except that the provisions of this Section 8.02, Section 8.03 and Article X
will survive any termination of this Agreement and (iii) except that no such
termination will relieve any party from any liabilities, losses, damages,
obligations, costs or expenses (which the parties acknowledge and agree shall
not be limited to reimbursement of expenses or out of pocket costs, and may
include to the extent proven the benefit of the bargain lost by the Company, the
Stockholders and/or the Optionholders) relating to such party's willful breach
of this Agreement.
8.03    Certain Other Effects of Termination. In the event of the termination of
this Agreement by either the Company or Buyer as provided in Section 8.01, the
Confidentiality Agreement will remain in full force and effect and survive the
termination of this Agreement for a period of eighteen (18) months following the
date of such termination.


58



--------------------------------------------------------------------------------





ARTICLE IX    

ADDITIONAL AGREEMENTS AND COVENANTS
9.01    Further Assurances. From time to time, as and when requested by any
party hereto and at such party's expense, any other party will execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and will take, or cause to be taken, all such further or other
actions as such requesting party may reasonably deem necessary or desirable to
evidence and effectuate the Transactions.
9.02    Employees and Employee Benefits.
(a)    Compensation and Benefits. Effective as of the Closing and continuing for
one (1) year thereafter, Buyer will, or will cause its Affiliates, the Surviving
Corporation and its Subsidiaries to, provide to all employees of the Company and
its Subsidiaries who remain employed with Buyer or any of its Affiliates
(including the Surviving Corporation or any of its Subsidiaries) as of
immediately following the Closing (the "Retained Employees") with employee
benefits, plans, programs, and arrangements (excluding severance, paid time off
for exempt employees, change in control, defined benefit, retention bonuses,
cash incentive compensation and equity compensation) that are substantially
similar in the aggregate to those provided to the Retained Employees immediately
before the Closing (excluding severance, paid time off for exempt employees,
change in control, defined benefit, retention bonuses, cash incentive
compensation and equity compensation). Without limiting the foregoing, for a
period beginning on the Closing Date and continuing for a one (1) year period
thereafter, Buyer will or will cause its Affiliates, the Surviving Corporation
or its Subsidiaries to provide to each Retained Employee who remains in the
employment of Buyer or any of its Affiliates (including the Surviving
Corporation or any of its Subsidiaries) a base salary or base wage rate that is
no less favorable than that provided to each Retained Employee immediately
before the Closing. Nothing in this Section 9.02 will obligate Buyer or the
Surviving Corporation or any of its Subsidiaries to continue (and will not
prevent Buyer or the Surviving Corporation or any of its Subsidiaries from
modifying or terminating) the employment of any such Retained Employee or create
a right in any Retained Employee to employment with Buyer, the Company or any of
their respective Affiliates or Subsidiaries.
(b)    Employee Service Credit. Buyer shall (i)  give, or cause the Surviving
Corporation to give, each Retained Employee credit under any employee benefit
plan maintained by Buyer or any of its Affiliates (including sick leave) (the
"Buyer Plans"), for purposes of eligibility and vesting of benefits and
entitlement to sick leave for the Retained Employee's service with the Company
and its Affiliates prior to the Closing Date to the same extent such service was
recognized under a similar Plan, except in each case (A) with respect to benefit
accrual under qualified and nonqualified defined benefit pension plans, (B) to
the extent such treatment would result in duplicative benefits or (C) to the
extent prior service is not credited to employees of Buyer under Buyer Plans,
and (ii) (A) waive all limitations as to preexisting conditions, waiting
periods, evidence of insurability or other exclusions or limitations not imposed
on the Retained Employee by the corresponding Plans immediately prior to the
Closing Date, and (B) give each Retained Employee credit under the medical,
prescription, dental and vision plans of Buyer and its Subsidiaries in which


59



--------------------------------------------------------------------------------





they are eligible to participate after the Closing Date for the plan year in
which the Closing Date occurs towards applicable deductibles, co-pays and other
annual out-of-pocket limits.
(c)    401(k) Plan. The Company shall adopt written resolutions to terminate,
effective immediately before the Closing, any Plan sponsored by the Company or
any of its Subsidiaries that is intended to qualify as a qualified cash or
deferred arrangement within the meaning of Section 401(k) of the Code (a
"Company 401(k) Plan"), and effective immediately prior to the Closing, (i) all
participants in any Company 401(k) Plan shall be fully vested in their account
balances and (ii) no Retained Employee or other Person shall have any right
thereafter to contribute any amounts to such Company 401(k) Plan based upon
compensation earned after the Closing. The Company will provide Buyer with a
copy of such proposed resolutions terminating such Company 401(k) Plan prior to
adoption thereof by the board of directors of the Company and shall deliver
evidence to Buyer that the board of directors of the Company approved such
resolutions. Buyer shall establish or designate a replacement plan intended to
qualify as a qualified cash or deferred arrangement within the meaning of
Section 401(k) of the Code (a "Buyer 401(k) Plan") for which Retained Employees
who participated in a Company 401(k) Plan shall become eligible to participate
immediately after the Closing Date. Buyer shall take all steps necessary to
cause such Buyer 401(k) Plan to accept eligible rollover distributions (as
defined in Section 402(c)(4) of the Code) from a Company 401(k) Plan, including
a rollover of any associated plan loans, as directed by the Retained Employees.
(d)    No Third Party Beneficiaries. The provisions contained in this Section
9.02 are for the sole benefit of the parties to this Agreement and nothing set
forth in this Section 9.02 will (i) confer any rights or remedies upon any
employee or former employee of the Company, any Retained Employee or upon any
other Person other than the parties hereto and their respective successors and
assigns, (ii) be construed to establish, amend, or modify any Plan or any other
benefit plan, program, agreement or arrangement or (iii) subject to compliance
with the other provisions of this Section 9.02, alter or limit Buyer's or the
Surviving Corporation's or any of its Subsidiaries' ability to amend, modify or
terminate any specific benefit plan, program, agreement or arrangement at any
time.
9.03    Antitrust Notification.
(a)    The Company and the Buyer Parties will, as promptly as practicable and no
later than five (5) Business Days following the date of this Agreement, file
with the United States Federal Trade Commission (the "FTC") and the
United States Department of Justice ("DOJ"), any notification form required
pursuant to the HSR Act for the Transactions, which form will specifically
request early termination of the waiting period prescribed by the HSR Act. Each
of the Company and the Buyer Parties will furnish to each other's counsel such
necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission that is necessary
under the HSR Act and will provide any supplemental information requested by any
Governmental Body as promptly as reasonably practicable and advisable. The
Company and the Buyer Parties will each use their reasonable best efforts to
comply as promptly as reasonably practicable and advisable with any requests
made for any additional information in connection with


60



--------------------------------------------------------------------------------





such filings. Buyer will be responsible for fifty percent (50%) of all filing
fees payable in connection with such filings, and the other fifty percent (50%)
shall constitute Transaction Expenses.
(b)    The Company and the Buyer Parties each will use its reasonable best
efforts to promptly obtain any HSR Approval for the consummation of the
Transactions and will keep each other apprised of the status of any
communications with, and any inquiries or requests for additional information
from, any Governmental Body and will comply as promptly as reasonably
practicable with any such inquiry or request. The Company and the Buyer Parties
will take, and will cause their Affiliates to take, any and all steps necessary
to avoid or eliminate each and every impediment under any Law that may be
asserted by any Governmental Body or any other Person so as to enable the
parties to expeditiously close the Transactions, including (i) entering into a
consent decree, consent agreement or other agreement or arrangement containing
Buyer's or the Surviving Corporation's agreement to hold separate, license, sell
and/or divest (pursuant to such terms as may be required by any Governmental
Body) such assets or businesses of Buyer and its Affiliates after the Closing
(including entering into customary ancillary agreements relating to any such
sale, divestiture, licensing or disposition of such assets or businesses), and
(ii) agreeing to any such limitations on conduct or actions of members of Buyer
and its Affiliates after the Closing as may be required in order to obtain
satisfaction of the closing conditions set forth in Section 7.01(a) before the
End Date; provided, however, that nothing in this Agreement, including this
Section 9.03 or the "reasonable best efforts" or other similar standard
generally, shall require, or be construed to require, the Buyer Parties to
proffer to, or agree to, or to permit the Company to proffer to, or agree to,
sell, divest, lease, license, transfer, dispose of or otherwise encumber or hold
separate, or otherwise encumber before or after the Effective Time, any assets,
licenses, operations, rights, product lines, businesses or interest therein of
Buyer. Notwithstanding anything else herein, nothing in this agreement,
including this Section 9.03, shall be construed to require the Buyer Parties to
undertake any efforts or take any action if the taking of such efforts or
action, individually or in the aggregate, would reasonably be expected to result
in a detrimental and material impact on the Company and its Subsidiaries, taken
as a whole, or the Buyer and its Subsidiaries (other than the Company and its
Subsidiaries), taken as a whole.
(c)    The parties hereto commit to instruct their respective counsel to
cooperate with each other and use reasonable best efforts to facilitate and
expedite the identification and resolution of any issues arising under the HSR
Act at the earliest practicable dates. Such reasonable best efforts and
cooperation include counsel's undertaking, subject to applicable Law, (i) to
keep each other appropriately informed of material communications from and to
personnel of the reviewing Governmental Bodies and (ii) to confer with each
other regarding appropriate contacts with and response to personnel of such
Governmental Bodies and the content of any such contacts or presentations.
Neither the Company nor the Buyer Parties will participate in any meeting or
substantive discussion with any Governmental Body with respect to any such
filings, applications, investigation or other inquiry without giving the other
party prior notice of such meeting or discussion and, to the extent permitted by
the relevant Governmental Body, the opportunity to attend and participate in
such meeting or discussion (which, at the request of either Buyer or the
Company, will be limited to outside antitrust counsel only); provided that, the
Company or the Buyer Parties, as applicable, may participate in any such meeting
or discussion described in the foregoing clause in the absence of such other
party if, and only to the extent that, (A) the Company or the Buyer


61



--------------------------------------------------------------------------------





Parties, as applicable, have made every effort in good faith to involve the
other party in such meeting or discussion, (B) such other party was provided
with reasonable and adequate notice of such meeting or discussion and (C)
despite such efforts and reasonable and adequate notice, the involvement of such
other party in any such meeting or discussion has become impracticable in the
good faith opinion of the party seeking to hold such meeting or discussion. The
Company will have the right to review (subject to appropriate redactions for
confidentiality and attorney-client privilege concerns) and approve the content
of any presentations, white papers or other written materials to be submitted to
any Governmental Body in advance of any such submission. Consistent with its
obligations hereunder (including its obligation to enable the parties hereto to
expeditiously consummate the Transactions), Buyer shall lead all communications
and strategy for dealing with the FTC and the DOJ in connection with any review
pursuant to the HSR Act; provided, however, that Buyer shall act reasonably and
consult in advance with the Company (and its outside antitrust counsel)
regarding such matters and shall consider in good faith, and in Buyer's
reasonable discretion incorporate, the Company's reasonable views and feedback.
It is further understood and agreed that Buyer may withdraw and refile its
filing under the HSR Act if, in its good faith judgment, it determines (after
consultation with the Company and taking the Company's views into account), that
the taking of such action would be consistent with, and would not undermine, the
parties' efforts to expeditiously consummate the Transactions. Notwithstanding
the foregoing, the written consent of the Company shall be required prior to
Buyer entering into any agreement with any Governmental Body pursuant to which
Buyer has agreed not to consummate the Transactions for any period of time.
9.04    Certain Consents. Upon Buyer's written request, the Company will, or
will cause its Subsidiaries to, use commercially reasonable efforts to deliver
any required notice and seek all necessary consents and approvals from third
parties as are required to be obtained from or made to parties to contracts or
other agreements to which the Company or its Subsidiaries are a party. Buyer and
Merger Sub knowingly, willingly, irrevocably, and expressly acknowledge and
agree that certain notices, consents or approvals with respect to the
Transactions may be required from Governmental Bodies or parties to contracts or
other agreements to which the Company or one of its Subsidiaries is a party
(including the agreements set forth on Schedule 3.11) and that such notices,
consents and approvals have not been delivered or obtained, as applicable, as of
the date of this Agreement and may not be delivered or obtained. Buyer and
Merger Sub knowingly, willingly, irrevocably, and expressly acknowledge and
agree that, notwithstanding anything else in this Agreement, subject to the
accuracy of and the Company's compliance with each of, as applicable, Section
3.02(c), Section 9.03, this Section 9.04, Section 9.05(a), and its other
covenants and agreements to cooperate with Buyer and seek any other reasonable
and appropriate consents or other approvals provided herein, neither the Company
nor any of the Seller Parties will have any liability whatsoever to Buyer or
Merger Sub, and Buyer and Merger Sub will not be entitled to assert any claims
against any Seller Party, in each case, arising out of or relating to the
failure to deliver or obtain any notices, consents or approvals that may have
been or may be required in connection with the Transactions (other than pursuant
to the HSR Act and the Necessary Stockholder Approval) or because of the
default, acceleration or termination of or loss of any right under any such
contract or other agreement solely and directly as a result of the Closing and
the failure to deliver or obtain any such notice, consent or approval, unless
(and only to the extent that) the Company shall have breached its applicable


62



--------------------------------------------------------------------------------





obligations hereunder. Notwithstanding the foregoing, nothing in this Section
9.04 is intended to abrogate, limit or in any way impair Buyer's or Merger Sub's
rights under Article VII.
9.05    Written Consents; Section 262 Notices.
(a)    Promptly (and in any event by 11:59 p.m. central time on May 14, 2020)
following the execution and delivery of this Agreement, the Company shall
deliver to Buyer a copy of an irrevocable written consent of Stockholders
constituting the Necessary Stockholder Approval, evidencing the adoption of this
Agreement and the approval of the Transactions.
(b)    The Company will, in accordance with applicable Law and its
organizational documents, on or before the fifteenth (15th) Business Day after
the date of this Agreement, mail to any Stockholder that has not theretofore
executed a written consent adopting this Agreement, approving the Transactions
and waiving any appraisal rights under Section 262 of the DGCL (each, a
"Remaining Stockholder") a request that such Stockholder execute the written
consent of the Company's Stockholders approving the Merger as provided in
Section 228 of the DGCL and that such Stockholder waive any appraisal rights
under Section 262 of the DGCL. In connection with such request, the Company
will, through its board of directors, recommend to its Stockholders approval of
the Merger. Approval of this Agreement by the Stockholders of the Company will
not restrict the ability of the Company's board of directors thereafter to
terminate or amend this Agreement to the extent permitted by this Agreement and
not prohibited under Section 251(d) of the DGCL. As soon as reasonably
practicable after the date of this Agreement, the Company will deliver to Buyer,
for review and comment, the information statement or other information to be
delivered to the Remaining Stockholders, and will incorporate therein any
reasonable comments of Buyer and its legal counsel delivered to the Company
within five (5) Business Days after receiving such information statement or
other information. Such information statement or other information will be
mailed by the Company to the Remaining Stockholders not later than fifteen (15)
Business Days after the date of this Agreement.
9.06    Affiliate Contracts. The Company will cause the termination, effective
no later than the Effective Time, of the contracts or arrangements set forth on
Schedule 9.06 without any further cost or Liability to the Company or its
Subsidiaries (or, after the Effective Time, Buyer, the Surviving Corporation and
their respective Affiliates).
9.07    Exercise of Drag-Along. The Representative shall, and shall cause its
applicable Affiliates to, exercise its drag-along right pursuant to Section 4.2
of the Stockholders Agreement.
ARTICLE X    

MISCELLANEOUS
10.01    Survival; Certain Waivers.
(a)    Each of the representations and warranties and the covenants and
agreements (to the extent such covenant or agreement contemplates or requires
performance by such party prior to the Closing) of the parties set forth in this
Agreement or any other document contemplated hereby,


63



--------------------------------------------------------------------------------





or in any certificate delivered hereunder or thereunder, will terminate
effective immediately as of the Closing. Each covenant and agreement requiring
performance at or after the Closing, will, in each case, expressly survive
Closing in accordance with its terms, and if no term is specified, then for the
maximum duration permitted under applicable Law, and nothing in this Section
10.01(a) will be deemed to limit any rights or remedies of any Person for breach
of any such surviving covenant or agreement (with it being understood that Buyer
and Merger Sub will also be liable for breach of any covenant or agreement
requiring performance by the Surviving Corporation or any of its Subsidiaries
after the Closing, and that nothing herein will limit or affect Buyer's or
Merger Sub's or any of their respective Affiliates' liability for the failure to
pay the Merger Consideration (in whole or in part) or pay any other amounts
payable by them (in whole or in part) as and when required by this Agreement).
(b)    From and after the Effective Time, to the fullest extent permitted under
applicable Law, the Company and the Buyer Parties knowingly, willingly,
irrevocably and expressly waive, on their own behalf and on behalf of the Buyer
Group, any and all rights, claims and causes of action any of them may have
against any Seller Party (excluding any Person who continues to be an officer or
employee of the Company or any of its Subsidiaries after the Effective Time, but
only in such Person's capacity as such) relating to the operation of the Company
or its Subsidiaries or their respective businesses, or relating to the subject
matter of this Agreement or any other document contemplated hereby, or the
Transactions, in each case, whether or not arising under, or based upon, any Law
(including any right, whether arising at law or in equity to seek
indemnification, contribution, cost recovery, damages, or any other recourse or
remedy (other than, and solely with respect to any of the covenants that survive
the Closing in accordance with Section 10.01(a))). Furthermore, from and after
the Effective Time, without limiting the generality of this Section 10.01, to
the fullest extent permitted under applicable Law, no Legal Proceeding will be
brought, encouraged, supported or maintained by, or on behalf of, any member of
the Buyer Group (including, after the Effective Time, the Surviving Corporation
and its Subsidiaries) or the Seller Group against any of the Seller Parties or
Buyer Parties (excluding any Person who continues to be an officer or employee
of the Company or any of its Subsidiaries after the Effective Time, but only in
such Person's capacity as such), as the case may be, and no recourse will be
sought or granted against any of them, by virtue of, or based upon, any alleged
misrepresentation or inaccuracy in, or breach of, any of the representations,
warranties, covenants or agreements of the Company or any other Person set forth
or contained in this Agreement or any other document contemplated hereby or any
certificate, instrument, opinion, agreement or other document of the Company or
any other Person delivered hereunder or in connection with the Transactions
(other than, and solely with respect to, any of the covenants that survive the
Closing in accordance with Section 10.01(a)), the subject matter of this
Agreement or any other document contemplated hereby, the Transactions, the
business, the ownership, operation, management, use or control of the business
of the Company or any of its Subsidiaries, any of their assets, or any actions
or omissions at, or prior to, the Closing or the Effective Time.
10.02    Acknowledgement by the Buyer Parties.
(a)    The Buyer Parties acknowledge and agree, on their own behalf and on
behalf of the Buyer Group, that they have conducted, to their satisfaction, an
independent investigation


64



--------------------------------------------------------------------------------





and verification of the financial condition, results of operations, assets,
liabilities, properties and projected operations of the Company and its
Subsidiaries, and, in making their determination to proceed with the
Transactions, the Buyer Parties have relied on the results of their own
independent investigation and verification and have not relied on, are not
relying on, and will not rely on, any of the Company, its Subsidiaries, any
Stockholder or Optionholder of the Company, the Data Room, the Projections or
any other information, statements, disclosures, or materials, in each case
whether written or oral, provided by, or as part of, any of the foregoing or any
other Seller Party, or any failure of any of the foregoing to disclose or
contain any information, except for the representations and warranties of the
Company expressly and specifically set forth in Article III, in each case, as
qualified by the Disclosure Schedules. Such representations and warranties by
the Company constitute the sole and exclusive representations and warranties of
the Company to the Buyer Parties in connection with the Transactions.
(b)    Without limiting the generality of the foregoing, in connection with the
investigation by the Buyer Parties of the Company and its Subsidiaries, the
Buyer Parties and their Affiliates, and the representatives of each of the
foregoing, have received or may receive, from or on behalf of the Company,
certain projections, forward-looking statements and other forecasts
(collectively, "Projections"). The Buyer Parties acknowledge and agree, on their
own behalf, and on behalf of the Buyer Group, that (i) such Projections are
being provided solely for the convenience of the Buyer Parties to facilitate
their own independent investigation of the Company and its Subsidiaries, (ii)
there are uncertainties inherent in attempting to make such Projections, (iii)
the Buyer Parties are familiar with such uncertainties, and (iv) the Buyer
Parties are taking full responsibility for making their own evaluation of the
adequacy and accuracy of all Projections (including the reasonableness of the
assumptions underlying such Projections).
(c)    The Buyer Parties and the Seller Parties knowingly, willingly,
irrevocably and expressly acknowledge and agree, on their own behalf and on
behalf of the Buyer Group or the Seller Group, as the case may be, that the
agreements contained in Section 10.01 and this Section 10.02 (i) require
performance after the Closing to the maximum extent permitted by applicable Law
and will survive the Closing for the maximum duration permitted under applicable
Law and will not be subject to any of the survival or exclusive remedy
provisions of Section 10.01; and (ii) are an integral part of the Transactions
and that, without the agreements set forth in Section 10.01 or this Section
10.02 neither party would enter into this Agreement and the Company would not
recommend approval of this Agreement to the Stockholders.
10.03    Provision Respecting Representation of Company. Each of the parties to
this Agreement hereby agrees, on its own behalf and on behalf of its directors,
members, partners, managers, members, officers, employees and Affiliates, (a)
that Kirkland & Ellis LLP has been retained by, and may serve as counsel to,
each and any of the Representative, Stockholders and Optionholders and their
respective Affiliates (other than the Company and its Subsidiaries)
(individually and collectively, the "Seller Group"), on the one hand, and the
Company and its Subsidiaries, on the other hand, in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement,
and the consummation of the Transactions, (b) that Kirkland & Ellis LLP has not
acted as counsel for any other party hereto in connection with the Transactions
and that none of the other parties hereto has the status of a client of
Kirkland & Ellis LLP for conflict


65



--------------------------------------------------------------------------------





of interest or any other purposes as a result thereof, and (c) that, following
consummation of the Transactions, Kirkland & Ellis LLP (or any of its respective
successors) may serve as counsel to the Seller Group or any director, member,
partner, manager, officer, employee or Affiliate of any member of the Seller
Group, in connection with any Legal Proceeding or obligation arising out of or
relating to this Agreement or the Transactions. Notwithstanding such
representation or any continued representation of the Company or any of its
Subsidiaries, each of the parties hereto (on their own behalf and on behalf of
their Affiliates) hereby consents thereto and knowingly, willingly and
irrevocably waives any conflict of interest arising therefrom, and each of such
parties will cause any Affiliate thereof to consent to knowingly, willingly and
irrevocably waive any conflict of interest arising from such representation.
Buyer, the Company and the Seller Group hereby agree that, in the event that a
dispute arises after the Closing between Buyer, the Company, and/or its
Subsidiaries on the one hand, and the Seller Group or their respective
Affiliates, on the other hand, Kirkland & Ellis LLP may represent the Seller
Group, and/or such Affiliates in such dispute even though the interests of the
Seller Group, and/or such Affiliates may be directly adverse to Buyer, the
Company or its Subsidiaries, and even though Kirkland & Ellis LLP may have
represented the Company or its Subsidiaries in a matter substantially related to
such dispute, or may be handling ongoing matters for Buyer, the Company or any
of their Subsidiaries. In addition, Buyer agrees that (x) all communications
prior to the Effective Time among any member of the Seller Group, the Company
and its Subsidiaries, any of their respective Affiliates, directors, officers,
employees or Advisors, and Kirkland & Ellis LLP that relate to the negotiation,
preparation, execution, delivery and closing under, or any dispute arising in
connection with, this Agreement, or otherwise relating to any potential sale of
the Company or the Transactions (the "Protected Seller Communications"), will be
deemed to be privileged and confidential communications, (y) all rights to such
Protected Seller Communications, the expectation of client confidentiality, and
the control of the confidentiality and privilege applicable thereto, belong to
and will be retained by the Seller Group and (z) to the extent Buyer or any of
its Affiliates (including the Company and its Subsidiaries after the Closing)
should discover in its possession after the Closing any communications that
constitute Protected Seller Communications (based on a plain reading by a
reasonable person of such communications), it will take commercially reasonable
steps to preserve the confidentiality thereof. As to any such Protected Seller
Communications prior to the Closing Date, Buyer, the Company, and each of its
Subsidiaries together with any of their respective Affiliates, Subsidiaries,
successors or assigns, further agree that none of the foregoing may use or rely
on any of the Protected Seller Communications in any action against or involving
any of the Seller Group or Kirkland & Ellis LLP after the Closing. The Protected
Seller Communications may be used by the Seller Group and/or any of their
respective Affiliates in connection with any dispute that relates in any way to
this Agreement or the Transactions. Notwithstanding the foregoing, in the event
that a dispute arises between the Surviving Corporation and its Affiliates, on
the one hand, and a third party other than the Seller Group (solely in their
capacity as equityholders of the Company or the Representative), on the other
hand, the Surviving Corporation and its Affiliates may assert the
attorney-client privilege with respect to Protected Seller Communications to
prevent disclosure of confidential communications to such third party. The Buyer
Parties and the Seller Parties knowingly, willingly, irrevocably and expressly
acknowledge and agree, on their own behalf and on behalf of the Buyer Group and
the Seller Group, respectively, that the agreements contained in this Section
10.03 (i) require performance after the Closing to the maximum extent permitted
by applicable Law and will survive the Closing for the maximum duration
permitted under applicable Law and will not be subject to any of the survival


66



--------------------------------------------------------------------------------





or exclusive remedy provisions of Section 10.01; and (ii) are an integral part
of the Transactions and that, without the agreements set forth in this Section
10.03, neither party would enter into this Agreement and the Company would not
recommend approval of this Agreement to the Stockholders.
10.04    Press Releases and Communications. The initial press release announcing
this Agreement, the other Transaction Documents and the Transactions shall be
substantially in the form mutually agreed upon by Buyer, on the one hand, and
the Representative, on the other hand. No other press release or public
announcement concerning this Agreement, the other Transaction Documents or the
Transactions will be issued or made by any party to this Agreement or any of its
Affiliates or representatives without the joint approval of Buyer and the
Representative (such approval not to be unreasonably withheld, conditioned or
delayed), unless required by Law or the rules and regulations of any applicable
stock exchange, in which case Buyer or the Representative, as applicable, will
have a reasonable opportunity to review and comment on such press release or
announcement in advance of such publication; provided that no such consent shall
be required in the event that Buyer, any Seller Party or any of their respective
Affiliates makes any such announcement or other statement, in each case, to the
extent such announcement or other statement is consistent in all material
respects with the initial press release; and provided further that, following
the Closing, each Seller Party will be entitled to communicate regarding the
Transactions with its and its Affiliates' investors in the ordinary course of
business if such investors are bound by an obligation of confidentiality with
respect to such communications.
10.05    Expenses. Whether or not the Closing takes place, except as otherwise
provided herein, all fees, costs and expenses (including fees, costs and
expenses of Advisors and appraisal fees, costs and expenses, and travel,
lodging, entertainment and associated expenses) incurred in connection with the
negotiation of this Agreement and the consummation of the Transactions will,
subject to Section 10.19, be paid by the party incurring such expenses, except
that (i) Buyer will pay all fees and expenses of the Paying Agent and the Escrow
Agent at the Closing (however, fifty percent (50%) of such fees and expenses
will be deemed to be Transaction Expenses), (ii) the fees and expenses of the
Firm will be allocated pursuant to Section 1.07(c), as applicable, (iii) the
Company will pay all fees and expenses in connection with the "tail" insurance
policies set forth in Section 5.10, (iv) Buyer will pay all fees and expenses in
connection with any filing or submission that is necessary under the HSR Act
(however, fifty percent (50%) of the filing fee associated with the HSR Act will
be deemed to be Transaction Expenses), (v) Buyer will pay all fees and expenses
assessed by any insurer or otherwise incurred in connection with obtaining any
representation and warranty insurance policy in connection with the Transactions
(however, fifty percent (50%) of such fees and expenses will be deemed to be
Transaction Expenses; provided, that in no event shall the amount included in
Transaction Expenses in respect of such fees and expenses exceed $300,000) and
(vi) Buyer will pay all Transfer Taxes (however, fifty percent (50%) of the
Transfer Taxes will be deemed to be Transaction Expenses).
10.06    Notices. Except as otherwise expressly provided herein, all notices,
demands and other communications to be given or delivered under or by reason of
the provisions of this Agreement will be in writing and will be deemed to have
been given (a) when personally delivered, (b) when transmitted via electronic
mail (unless transmitted after 5 p.m. pacific time, then on the next Business
Day), (c) the day following the day on which the same has been delivered prepaid
to a reputable


67



--------------------------------------------------------------------------------





national overnight air courier service or (d) the third (3rd) Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case, to the respective party at the number, electronic
mail address or street address, as applicable, set forth below, or at such other
number, electronic mail address or street address as such party may specify by
written notice to the other party hereto:
 
Notices to Buyer, Merger Sub and/or the Surviving Corporation (following the
Effective Time):
 
 
 
CoStar Realty Information, Inc.
1331 L Street N.W.
Washington, DC 20005
Attention: Jaye Campbell, General Counsel




 
with a copy to:
 
 
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153-0119
Facsimile: (212) 310-8007
Attention: Michael J. Aiello, Esq., Amanda Fenster, Esq.
Email: michael.aiello@weil.com, amanda.fenster@weil.com
 
 
 
Notices to the Company (prior to the Effective Time):
 


Ten-X Holding Company, Inc.
 
15295 Alton Parkway
Irvine, California 92618
Attention: Chief Executive Officer and General Counsel


 
 
 
with a copy to (which shall not constitute notice):
 
 
 
Kirkland & Ellis LLP 
300 North LaSalle Street
Chicago, Illinois 60654
Attention: Ted M. Frankel, P.C. 
      Cole Parker, P.C.
Email: ted.frankel@kirkland.com  
                  cole.parker@kirkland.com
 
 
 
Notices to the Representative:
 
 



68



--------------------------------------------------------------------------------





 
c/o Thomas H. Lee Partners, L.P.
100 Federal Street
Boston, Massachusetts 02110
Attention: Jim Carlisle
Michael Kaczmarek
Shari H. Wolkon
Email: jcarlisle@thl.com
mkaczmarek@thl.com
swolkon@thl.com 

 
with a copy to (which shall not constitute notice):
 
 
 
Kirkland & Ellis LLP
300 North LaSalle Street 
Chicago, Illinois 60654
Attention: Ted M. Frankel, P.C. 
      Cole Parker, P.C.
Email: ted.frankel@kirkland.com  
      cole.parker@kirkland.com
 
 

10.07    Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights or obligations hereunder may be assigned or delegated without the
prior written consent of (a) prior to the Closing, the Company and Buyer and (b)
from and after the Closing, the Surviving Corporation and the Representative;
provided, that Buyer and Merger Sub may assign this Agreement to any of their
respective Subsidiaries, provided that no such assignment shall relieve Buyer or
Merger Sub of their respective obligations under this Agreement; provided,
further, that Buyer may assign its rights (but not its obligations) under this
Agreement to the provider of any representation and warranty insurance policy
only to the extent such assignment is necessary to permit such provider to
exercise its rights of subrogation (which rights may not be amended without the
prior written consent of the Representative, which consent may not be
unreasonably withheld, conditioned or delayed) solely in the event of actual and
intentional fraud in respect of the representations and warranties set forth in
this Agreement.
10.08    Amendment and Waiver. Except as provided herein, any provision of this
Agreement or the Disclosure Schedules or exhibits hereto may be amended or
waived (a) only in a writing signed by Buyer, the Company, the Representative
and, prior to the Effective Time, Merger Sub; and (b) subject to Section 7.04,
with respect to the waiver of conditions to Closing as of the Effective Time,
any waiver of any provision of this Agreement will be effective against Buyer,
the Company, the Representative or, prior to the Closing, Merger Sub, only as
set forth in a writing executed by such Person. No waiver of any provision
hereunder or any breach or default thereof will extend to or affect in any way
any other provision or prior or subsequent breach or default.
10.09    Third Party Beneficiaries. Except as otherwise expressly provided
herein, including Section 5.10, and except for Sections 10.01, 10.02, 10.03,
10.09 and 10.10 in respect of which each member of the Seller Group is a third
party beneficiary, nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement


69



--------------------------------------------------------------------------------





any legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. The representations and warranties
in this Agreement are the product of negotiations among the parties hereto and
are for the sole benefit of the parties hereto. Any inaccuracies in such
representations and warranties are subject to waiver by the parties hereto in
accordance with this Agreement without notice or liability to any other Person.
In some instances, the representations and warranties in this Agreement may
represent an allocation among the parties hereto of risks associated with
particular matters regardless of the knowledge of any of the parties hereto.
Consequently, Persons other than the parties hereto may not rely upon the
representations and warranties in this Agreement as characterizations of actual
facts or circumstances as of the date of this Agreement or as of any other date.
10.10    Non-Recourse. This Agreement may only be enforced against, and Legal
Proceeding based upon, arising out of or related to this Agreement may only be
brought against, the Persons that are expressly named as parties to this
Agreement. Except to the extent named as a party to this Agreement, and then
only to the extent of the specific obligations of such parties set forth in this
Agreement, no past, present or future shareholder, member, partner, manager,
director, officer, employee, Affiliate, agent or Advisor of any party to this
Agreement or any Subsidiary of Company will have any liability (whether in
contract, tort, equity or otherwise) for any of the representations, warranties,
covenants, agreements or other obligations or liabilities of any of the parties
to this Agreement or for any Legal Proceeding based upon, arising out of or
related to this Agreement.
10.11    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
10.12    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any Person. The headings of
the sections and paragraphs of this Agreement have been inserted for convenience
of reference only and will in no way restrict or otherwise modify any of the
terms or provisions hereof.
10.13    Disclosure Schedules. The Disclosure Schedules have been arranged for
purposes of convenience in separately numbered sections corresponding to the
sections of this Agreement; however, each section of the Disclosure Schedules
will be deemed to incorporate by reference all information disclosed in any
other section of the Disclosure Schedules to the extent the relevance of such
information to such other section of the Disclosure Schedules is reasonably
apparent on the face of such disclosure, without any additional information
being required. Capitalized terms used in the Disclosure Schedules and not
otherwise defined therein have the meanings given to them in this Agreement. The
specification of any dollar amount or the inclusion of any item in the
representations and warranties contained in this Agreement, the Disclosure
Schedules or the attached exhibits is not intended to imply that the amounts, or
higher or lower amounts, or the items so included, or other items, are or are
not required to be disclosed (including whether such amounts


70



--------------------------------------------------------------------------------





or items are required to be disclosed as material or threatened) or are within
or outside of the ordinary course of business, and no party will use the fact of
the setting of the amounts or the fact of the inclusion of any item in this
Agreement, the Disclosure Schedules or exhibits in any dispute or controversy
between the parties as to whether any obligation, item or matter not set forth
or included in this Agreement, the Disclosure Schedules or exhibits is or is not
required to be disclosed (including whether the amount or items are required to
be disclosed as material or threatened) or are within or outside of the ordinary
course of business. In addition, matters reflected in the Disclosure Schedules
are not necessarily limited to matters required by this Agreement to be
reflected in the Disclosure Schedules. Such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature. No information set forth in the Disclosure Schedules will be
deemed to broaden in any way the scope of the parties' representations and
warranties. Any description of any agreement, document, instrument, plan,
arrangement or other item set forth on any Disclosure Schedule is a summary only
and is qualified in its entirety by the terms of such agreement, document,
instrument, plan, arrangement or item. The information contained in this
Agreement, in the Disclosure Schedules, and exhibits hereto is disclosed solely
for purposes of this Agreement, and no information contained herein or therein
will be deemed to be an admission by any party hereto to any Person of any
matter whatsoever, including any violation of Law or breach of contract.
10.14    Complete Agreement. This Agreement, together with the Confidentiality
Agreement, Paying Agent Agreement, Escrow Agreement, Restrictive Covenant
Agreements, License Agreement and any other agreements expressly referred to
herein or therein (collectively, "Transaction Documents"), contain the entire
agreement of the parties regarding the subject matter of this Agreement and the
Transactions and supersedes all prior agreements among the parties respecting
the sale and purchase of the Company.
10.15    Conflict Between Transaction Documents. The parties hereto agree and
acknowledge that, other than with respect to the Restrictive Covenant Agreements
and License Agreement, to the extent any terms and provisions of this Agreement
are in any way inconsistent with or in conflict with any term, condition or
provision of any other agreement, document or instrument contemplated by this
Agreement, this Agreement will govern and control.
10.16    Specific Performance. The parties hereto agree that irreparable damage,
for which monetary relief, even if available, would not be an adequate remedy,
would occur in the event that any provision of this Agreement is not performed
in accordance with its specific terms or is otherwise breached, including if the
parties hereto fail to take any action required of them hereunder to consummate
the Transactions. It is accordingly agreed that (a) the parties hereto will be
entitled to an injunction or injunctions, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the courts described in
Section 10.17 without proof of damages or otherwise, this being in addition to
any other remedy to which they are entitled under this Agreement, (b) the
provisions set forth in Section 8.02 are not intended to and do not adequately
compensate for the harm that would result from a breach of this Agreement and
will not be construed to diminish or otherwise impair in any respect any party's
right to specific performance or other equitable relief and (c) the right of
specific performance and other equitable relief is an integral part of the
Transactions and without that right, neither the


71



--------------------------------------------------------------------------------





Company nor Buyer would have entered into this Agreement. The parties hereto
agree not to assert that a remedy of specific performance or other equitable
relief is unenforceable, invalid, contrary to law or inequitable for any reason,
and not to assert that a remedy of monetary damages would provide an adequate
remedy or that the parties otherwise have an adequate remedy of law. The parties
hereto acknowledge and agree that any party pursuing an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Section 10.16
will not be required to provide any bond or other security in connection with
any such Order.
10.17    Jurisdiction and Exclusive Venue. Each of the parties irrevocably
agrees that any Legal Proceeding of any kind whatsoever, including a
counterclaim, cross-claim, or defense, regardless of the legal theory under
which such liability or obligation may be sought to be imposed, whether sounding
in contract or tort, or whether at law or in equity, or otherwise under any
legal or equitable theory, that may be based upon, arising out of or related to
this Agreement or the negotiation, execution or performance of this Agreement or
the Transactions brought by any other party or its successors or assigns will be
brought and determined only in the Delaware Court of Chancery and any state
court sitting in the State of Delaware to which an appeal from the Delaware
Court of Chancery may be validly taken (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any federal court
sitting in the State of Delaware and any federal appellate court therefrom), and
each of the parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such Legal Proceeding arising out of or
relating to this Agreement and the Transactions. Each of the parties agrees not
to commence any Legal Proceeding relating thereto except in the courts described
above in Delaware, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in Delaware as
described herein, and no party will file a motion to dismiss any action filed in
a state or federal court in the State of Delaware, on any jurisdictional or
venue-related grounds, including the doctrine of forum non-conveniens. Each
party hereby irrevocably consents to the service of any and all process in any
such Legal Proceeding by delivery of such process in the manner provided in
Section 10.06 and agrees not to assert (by way of motion, as a defense or
otherwise) in any Legal Proceeding any claim that service of process made in
accordance with Section 10.06 does not constitute good and valid service of
process.
10.18    Governing Law; Waiver of Jury Trial.
(a)    This Agreement, and any Legal Proceeding of any kind whatsoever,
including a counterclaim, cross-claim, or defense, regardless of the legal
theory under which such liability or obligation may be sought to be imposed,
whether sounding in contract or tort, or whether at law or in equity, or
otherwise under any legal or equitable theory, that may be based upon, arising
out of or related to this Agreement or the negotiation, execution or performance
of this Agreement or the Transactions will be governed by and construed in
accordance with the internal Laws of the State of Delaware applicable to
agreements executed and performed entirely within such State without regard to
conflicts of law principles of the State of Delaware or any other jurisdiction
that would cause the Laws of any jurisdiction other than the State of Delaware
to apply.


72



--------------------------------------------------------------------------------





(b)    EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT, THE DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREBY AND
THE TRANSACTIONS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND
THEREFORE HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING BASED ON, ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER LEGAL OR EQUITABLE THEORY. EACH PARTY HERETO
(I) CERTIFIES THAT NO ADVISOR OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.19    Representative.
(a)    Subject to the terms and conditions of this Section 10.19, Thomas H. Lee
Equity Fund VII, L.P. is designated as the Representative to act on behalf of
the Stockholders and Optionholders for certain limited purposes, as specified
herein. Approval of this Agreement by the Stockholders holding a majority of the
outstanding Common Stock will, to the maximum extent permitted under applicable
Law (including DGCL § 251(b)), constitute knowing and irrevocable ratification
and approval of such designation by the Stockholders and the Optionholders, and
authorization of the Representative to serve in such capacity (including the
exclusive power to negotiate and settle any and all disputes with Buyer or
Merger Sub under this Agreement, the Escrow Agreement or the Paying Agent
Agreement) and will also constitute a reaffirmation, approval, consent to,
acceptance and adoption of, and an agreement to comply with and perform, all of
the acknowledgments, waivers, releases, covenants and agreements made by the
Representative on behalf of the Stockholders and Optionholders in this Agreement
and the other documents delivered in connection herewith (including the Escrow
Agreement and the Paying Agent Agreement), in each case, whether entered into or
taken before, on or after the date of such approval. The Representative may
resign at any time and may be removed only by the vote of Persons that
collectively owned more than 50% of the Common Stock as of immediately prior to
the Effective Time (other than (x) shares of Common Stock cancelled pursuant to
Section 1.04(c) and (y) Dissenting Shares) (such Persons, the "Majority
Holders"). The designation of the Representative is coupled with an interest,
and, except as set forth in the immediately preceding sentence with respect to
the resignation or removal of the Representative, such designation is
irrevocable and will not be affected by the death, incapacity, illness,
bankruptcy, dissolution or other inability to act of any of the Stockholders or
Optionholders. In the event that a Representative has resigned or been removed
in accordance with this Section 10.19(a), a new Representative will be appointed
by the Majority Holders, such appointment to become effective upon the written
acceptance thereof by the new Representative. Written notice of any such
resignation, removal, or appointment of a Representative will be delivered by
the Representative to Buyer promptly after such action is taken.


73



--------------------------------------------------------------------------------





(b)    The Representative will have such powers and authority as are necessary
or appropriate to carry out the functions assigned to it under this Agreement
and in any other document delivered in connection herewith (including the Escrow
Agreement and the Paying Agent Agreement); provided, however, that the
Representative will have no obligation to act on behalf of the Stockholders or
Optionholders. The Company, the Surviving Corporation, Buyer, Merger Sub, the
Escrow Agent, the Paying Agent and the Firm will be entitled to rely on the
actions taken by the Representative without independent inquiry into the
capacity of the Representative to so act. All actions, notices, communications
and determinations by the Representative to carry out such functions will
conclusively be deemed to have been authorized by, and will be binding upon, the
Stockholders and Optionholders. Neither the Representative, nor any of its
officers, directors, employees, partners (general or limited), members,
managers, or Advisors will have any liability to Buyer, Merger Sub, the Company,
the Surviving Corporation, the Stockholders or Optionholders, or any of their
respective Affiliates, or any Person acting on behalf of the foregoing, with
respect to actions taken, or omitted to be taken, by the Representative in such
capacity (or its officers, directors, employees, partners (general or limited),
members, managers, or Advisors in connection therewith), except the
Representative will be liable for its willful misconduct and actual fraud as
finally determined by a court of competent jurisdiction from which no further
appeal may be taken. The Representative will be entitled to engage such Advisors
as it will deem necessary in connection with exercising its powers and
performing its functions hereunder and (in the absence of bad faith on the part
of the Representative) will be entitled to conclusively rely on the opinions and
advice of such Persons in all matters. The Representative (for itself, and for
its officers, directors, employees, partners (general or limited), members,
managers, Advisors) will be entitled to full reimbursement for all reasonable
expenses, disbursements and advances (including fees and disbursements of its
Advisors) incurred by or on behalf of the Representative in such capacity (or
any of its officers, directors, employees, partners (general or limited),
members, managers, or Advisors in connection therewith), and to full
indemnification against any liabilities, losses, damages, obligations, costs or
expenses arising out of actions taken or omitted to be taken in its capacity as
Representative (except for those arising out of the Representative's willful
misconduct and actual fraud as finally determined by a court of competent
jurisdiction from which no further appeal may be taken), including the costs and
expenses of investigation, defense, settlement or adjudication of any Legal
Proceeding, from the Stockholders and the Optionholders (including from funds
paid to the Representative under this Agreement and/or otherwise received by it
in its capacity as the Representative, or funds to be distributed to the
Stockholders or Optionholders under this Agreement at its direction, pursuant to
or in connection with this Agreement (including under the Escrow Agreement and
Paying Agent Agreement)) and all payments required to be made under Article I
are expressly subject to this Section 10.19(b). Each Stockholder and
Optionholder will be responsible for its pro rata portion of any amount owed to
the Representative in accordance with this Section 10.19(b) based upon the pro
rata portion of the Aggregate Fully-Diluted Common Shares held by such
Stockholder or Optionholder immediately prior to the Closing. In furtherance of
the foregoing, notwithstanding anything in this Agreement to the contrary, the
Representative will have the power and authority to set aside and retain
additional funds paid to or received by it, or direct payment of additional
funds to be paid to the Stockholders or Optionholders as Merger Consideration
pursuant to this Agreement at Closing or thereafter (including to establish such
reserves as the Representative determines in good faith to be appropriate for
such costs and expenses that are not then known or determinable). The
relationship created herein is not to be construed as


74



--------------------------------------------------------------------------------





a joint venture or any form of partnership between or among the Representative
or any Stockholder or Optionholder for any purpose of U.S. federal or state Law,
including federal, state or foreign income Tax purposes. Neither the
Representative nor any of its Affiliates owes any fiduciary or other duty to any
Stockholder or Optionholder.
(c)    Each Buyer Party (on its own behalf, and on behalf of the Buyer Group)
and the Company acknowledge that the Representative is a party to this Agreement
solely for the purpose of serving as the "Representative" hereunder, and no
Legal Proceeding will be brought by, or on behalf of, any Buyer Party or the
Buyer Group (including, after the Effective Time, the Surviving Corporation and
its Subsidiaries) against the Representative with respect to this Agreement or
the Transactions, or any statement, certificate, instruction, opinion,
instrument or other documents delivered hereunder (with it being understood that
any covenant or agreement of or by the "parties" or "each of the parties" will
not be deemed to require performance by, or be an agreement of, the
Representative unless performance by the Representative is expressly provided
for in such covenant or the Representative expressly so agrees in writing).
10.20    Counterparts. This Agreement, and any other agreements referred to
herein or therein, and any amendments hereto or thereto, may be executed in
multiple counterparts, any one of which need not contain the signature of more
than one party, but all such counterparts taken together will constitute one and
the same instrument. Any counterpart, to the extent signed and delivered by
means of a facsimile machine, .pdf or other electronic transmission, will be
treated in all manner and respects as an original contract and will be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such contract, each other party hereto or thereto will re-execute
original forms thereof and deliver them to all other parties. No party hereto or
to any such contract will raise the use of a facsimile machine, .pdf or other
electronic transmission to deliver a signature or the fact that any signature or
contract was transmitted or communicated through the use of facsimile machine,
.pdf or other electronic transmission as a defense to the formation of a
contract and each such party forever waives any such defense.
ARTICLE XI    

DEFINITIONS
11.01    Certain Definitions. For purposes hereof, the following terms when used
herein will have the respective meanings set forth below.
"Accelerated Bonus Payments" means $2,350,000.
"ADC" means Auction.com Holding Company, Inc., a Delaware corporation.
"ADC Loan Facility" means, collectively, (i) that certain Secured Loan
Agreement, dated as of March 4, 2020, by and between ADC, as lender, and Ten-X,
as borrower; (ii) that certain Secured Loan Agreement, dated as of November 22,
2019, by and between ADC, as lender, and Ten-X, as borrower; and (iii) that
certain Secured Loan Agreement, dated as of October 22, 2019,


75



--------------------------------------------------------------------------------





by and between ADC, as lender, and Ten-X, as borrower (in each case, as amended,
restated, modified and supplemented from time to time)
"Adjustment Calculation Time" means 11:59 p.m. central time on the day
immediately prior to the Closing Date.
"Adjustment Escrow Deposit Amount" means $2,000,000.
"Adjustment Escrow Funds" means the amounts held in the Adjustment Escrow
Account, including any dividends, interest, distributions and other income
received in respect thereof, less any losses on investments thereof, less
distributions thereof in accordance with this Agreement and the Escrow
Agreement.
"Advisors" means, with respect to any Person, the accountants, attorneys,
consultants, advisors, investment bankers, or other representatives of such
Person.
"Affiliate" of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
"control" means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
"Aggregate Fully-Diluted Common Shares" means, as of any date of determination,
the sum of (i) the aggregate number shares of Common Stock issued and
outstanding immediately prior to the Effective Time, plus (ii) the aggregate
number of shares of Common Stock issuable upon the exercise in full of all
Vested Options outstanding immediately prior to the Effective Time, based on the
Estimated Merger Consideration or the Final Adjusted Merger Consideration, as
applicable; provided that, for the avoidance of doubt, in no event shall
Aggregate Fully-Diluted Common Shares include any shares held in the treasury of
the Company as contemplated by Section 1.04(c).
"Aggregate Option Exercise Price" means, as of any date of determination, the
sum of the exercise prices payable upon exercise in full of all Vested Options
held by all Optionholders immediately prior to the Effective Time, based on the
Estimated Merger Consideration or the Final Adjusted Merger Consideration, as
applicable.
"Base Merger Consideration" means $190,000,000.
"Business Day" means any day other than a Saturday, Sunday or a day on which
banking institutions located in Los Angeles, California or New York, New York
are required to be closed as a result of federal, state or local holiday.
"Buyer Group" means the Buyer Parties, any Affiliate of any Buyer Party
(including, but solely after the Closing, the Company and its Subsidiaries) and
each of their respective Affiliates, officers, directors, employees, partners,
members, equityholders, controlling or controlled persons, managers, agents,
Advisors, successors, or permitted assigns.
"Buyer Parties" means Buyer and Merger Sub.


76



--------------------------------------------------------------------------------





"CARES Act" means the Coronavirus Aid, Relief, and Economic Security Act (as the
same may be amended or modified).
"Cash" means, as of any given time of determination, the aggregate amount of
cash and cash equivalents of the Company and its Subsidiaries, determined in
accordance with GAAP. Notwithstanding anything to the contrary herein, Cash
shall (a) be calculated net of issued but uncleared checks and drafts, (b)
include checks and drafts deposited for the account of the Company or its
Subsidiaries or on hand at any of the Company or its Subsidiaries, and (c)
exclude the amount of any escheat funds.
"changes in accounting principles" includes all changes in accounting
principles, policies, practices, procedures or methodologies with respect to
financial statements, their classification or presentation, as well as all
changes in methods, conventions, assumptions or estimation techniques (unless
required by objective changes in underlying events) utilized in making
accounting estimates.
"Closing Cash" means Cash as of the Adjustment Calculation Time (without giving
effect to the consummation of the Transactions).
"Closing Common Stock Merger Consideration" means, as of any time of
determination, the sum of (i) the Estimated Merger Consideration plus (ii) the
Aggregate Option Exercise Price (in all cases, calculated on the basis of the
Estimated Merger Consideration), minus (iii) the Adjustment Escrow Deposit
Amount, minus (iv) the Representative Holdback Amount.
"Closing Common Stock Per Share Merger Consideration" means, as of any time of
determination, the quotient determined by dividing (i) the Closing Common Stock
Merger Consideration by (ii) the Aggregate Fully-Diluted Common Shares (in all
cases, calculated on the basis of the Estimated Merger Consideration).
"Closing Indebtedness" means Indebtedness of the Company and its Subsidiaries as
of the Adjustment Calculation Time (without giving effect to the Transactions
but including any prepayment penalties, premia, breakage costs or similar
amounts payable with respect to the Closing).
"Closing Net Working Capital" means Net Working Capital as of the Adjustment
Calculation Time (without giving effect to the consummation of the
Transactions).
"Closing Option Per Share Merger Consideration" means, in respect of each share
of Common Stock issuable upon exercise of any particular Vested Option, the
excess, if any, of (i) the Closing Common Stock Per Share Merger Consideration
minus (ii) the applicable exercise price to acquire such share of Common Stock
pursuant to such Vested Option.
"Code" means the Internal Revenue Code of 1986, as amended.
"Confidentiality Agreement" means that certain Confidentiality Agreement between
Buyer and Ten-X, Inc., a Subsidiary of the Company, dated as of January 23,
2019.


77



--------------------------------------------------------------------------------





"consistently applied" means that no changes in accounting principles will have
been made from those used by the Company and its Subsidiaries in the preparation
of the Latest Balance Sheet, including with respect to the nature of accounts
and the methods for determining the level of reserves or accruals.
"DGCL" means the Delaware General Corporation Law.
"Environmental Laws" means all applicable Laws in effect on or prior to the
Closing Date concerning pollution or protection of the environment.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Company or any of its Subsidiaries is treated as a
single employer under Section 414 of the Code
"Escrow Agent" means Wilmington Trust, National Association.
"Estimated Merger Consideration" means the result equal to (i) the Base Merger
Consideration, plus (ii) Estimated Closing Cash, minus (iii) Estimated Closing
Indebtedness, minus (iv) Estimated Transaction Expenses, plus (v) the amount (if
any) by which the Estimated Closing Net Working Capital exceeds the Target Net
Working Capital, minus (vi) the amount (if any) by which the Target Net Working
Capital exceeds the Estimated Closing Net Working Capital.
"Final Adjusted Merger Consideration" means (i) the Final Merger Consideration
minus (ii) the amount, if any, reserved in the Representative Holdback Amount
pursuant to Section 10.19(b) as determined in good faith by the Representative
at the time of determination of the Final Adjusted Merger Consideration.
"Final Common Stock Merger Consideration" means the sum of (i) the Final
Adjusted Merger Consideration plus (ii) the Aggregate Option Exercise Price.
"Final Common Stock Per Share Merger Consideration" means the quotient
determined by dividing (i) the Final Common Stock Merger Consideration by (ii)
the Aggregate Fully-Diluted Common Shares.
"Final Merger Consideration" means the result equal to (i) the Base Merger
Consideration, plus (ii) Closing Cash, minus (iii) Closing Indebtedness, minus
(iv) the Transaction Expenses, plus (v) the amount (if any) by which the Closing
Net Working Capital exceeds the Target Net Working Capital, minus (vi) the
amount (if any) by which the Target Net Working Capital exceeds the Closing Net
Working Capital, in each case, as finally determined pursuant to Section 1.07(b)
or Section 1.07(c).
"Final Option Per Share Merger Consideration" means, in respect of each share of
Common Stock issuable upon exercise of any Vested Option, the excess of (i) the
Final Common Stock Per Share Merger Consideration over (ii) the exercise price
to acquire such share of Common Stock.


78



--------------------------------------------------------------------------------





"Fundamental Representations" means the representations and warranties set forth
in Section 3.01(a), Section 3.02(a), Section 3.02(b), Section 3.04, Section
3.05(a)(i)-(vi) and 3.05(b), Section 3.12(e), Section 3.19, Section 4.01,
Section 4.02(a), and Section 4.05.
"GAAP" means United States generally accepted accounting principles.
"Governmental Body" means any national, foreign, multinational, federal, state,
local, municipal, or other governmental authority of any nature (including any
division, department, agency, commission, or other regulatory body thereof) and
any court or arbitral tribunal.
"Hazardous Substance" means any toxic or hazardous material, substance or waste,
including toxic chemicals, petroleum products or byproducts and friable
asbestos.
"HSR Act" means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.
"HSR Affiliate" shall be deemed to include any Person, trust, affiliated
investment fund or other pooled investment or co-investment vehicle that is
controlled or otherwise managed by or in conjunction with, or is under common
control or management with, such Person or any of its Affiliates, and any
portfolio company or similar asset in which such Person or any of its Affiliates
has an investment.
"Indebtedness" means, as of any given time of determination, without
duplication, (a) the amount of all indebtedness for borrowed money under any
credit facilities, including the ADC Loan Facility (including any unpaid
principal, premium, accrued and unpaid interest, related expenses, prepayment
penalties, commitment and other fees, reimbursements and all other amounts
payable in connection therewith), (b) liabilities evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (c) any
obligation evidenced by any surety bonds, letters of credit or bankers'
acceptances or similar facilities, in each case, solely to the extent drawn
upon, (d) all liabilities arising out of interest rate, currency, commodity and
financial market swaps, options, forward contracts and such other hedging or
derivative arrangements, in each case including any amounts payable to terminate
such arrangements, (e) all obligations issued or assumed as the deferred
purchase price of property, (f) the amount recorded as a liability on a balance
sheet under the capital leases of the Company and its Subsidiaries, (g) any
liabilities related to inter-company debt (including intercompany payables,
including in respect of the former transition services agreement between the
Company and Auction.com, LLC) between the Company and any of its Subsidiaries,
on the one hand, and Auction.com, LLC and any of its Affiliates (other than
prior to the Closing, the Company and its Subsidiaries), on the other hand, (h)
the Tax Liability Amount, (i) guarantees by the Company or its Subsidiaries of
the foregoing (but only to the extent called upon or drawn), (j) accrued
vacation and PTO obligations, including the employer-paid portions of applicable
federal, state, local or foreign payroll or employment taxes associated thereto,
(k) the amount of any unpaid payroll Taxes deferred by the Company or any of its
Subsidiaries as permitted by the CARES Act and (l) any amount payable to Buyer
or any of its Affiliates pursuant to commercial arrangements that is more than
thirty (30) days past due; provided that without limiting other liabilities that
are not to be included therewith, in no event will Indebtedness include (i) any
amounts included in Closing Net Working Capital or Transaction Expenses,
(ii) any liabilities related to inter-company debt between the Company and any
of its Subsidiaries and any Subsidiary of the Company


79



--------------------------------------------------------------------------------





and another Subsidiary of the Company or (iii) any fees and expenses to the
extent incurred by or at the direction of Buyer or otherwise relating to Buyer's
or any of its Affiliates' financing, including obtaining any consent, agreement
or waiver relating thereto, for the Transactions or any other liabilities or
obligations incurred or arranged by or on behalf of Buyer or any of its
Affiliates in connection with the Transactions or otherwise.
"Intellectual Property" means all intellectual property of any type in any
jurisdiction, including the following: (i) patents, patent applications and
patent disclosures, including all continuations, divisionals, and
continuations-in-part of any of the foregoing and patents issuing on any of the
foregoing, along with all reissues, reexaminations and extensions of any of the
foregoing; (ii) trademarks, service marks, trade names, service names, brand
names, trade dress, logos, corporate names, trade styles and other source or
business identifiers and general indicia of origin, together with the goodwill
associated with any of the foregoing, along with all applications,
registrations, renewals and extensions of any of the foregoing; (iii) Internet
domain names; (iv) copyrights and all database and design rights, whether or not
registered or published, and all applications, registrations and recordations of
any of the foregoing, along with all reversions, extensions and renewals of any
of the foregoing; (v) trade secrets, know-how and proprietary information; and
(vi) all other intellectual property rights arising from or relating to
Technology.
"knowledge of the Company" or "Company's knowledge" means the actual knowledge,
following reasonable inquiry, including of their respective direct reports, of
Steven Jacobs, Matthew Vandermyde, Mike Owen, Dan Duryea and David Nance.
"Law" means any law (including common law), rule, regulation, or Order of any
Governmental Body.
"Legal Proceeding" means any judicial, administrative or arbitral actions,
suits, mediations, investigations, proceedings or claims (including
counterclaims) by or before a Governmental Body.
"Liabilities" means any debt, loss, damage, fine, penalty, liability or
obligation (whether direct or indirect, known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, matured or unmatured,
determined or determinable, liquidated or unliquidated, or due or to become due,
and whether in contract, tort, strict liability or otherwise), and including all
costs and expenses relating thereto, including all fees and expenses of legal
counsel, experts, engineers and consultants, and costs of investigation.
"Liens" means all liens, mortgages, deeds of trust, pledges, security interests,
charges, claims, covenants, easements, servitudes, proxies, voting trusts or
agreements or title or transfer restrictions under any stockholder or similar
agreement.
"Material Adverse Effect" means any state of facts, events, changes, effects,
results, occurrences, circumstances or developments that are materially adverse
to the financial condition, assets, liabilities, business, or operating results
of the Company and its Subsidiaries taken as a whole; provided that none of the
following, either alone or taken together with other changes, events, results,
occurrences, developments or effects, will constitute, or be taken into account
in determining whether there has been or will be, a Material Adverse Effect:
(a) changes, events, occurrences or


80



--------------------------------------------------------------------------------





developments in, or effects or results arising from or relating to, general
business or economic conditions affecting the industry in which the Company and
its Subsidiaries operate, (b) changes, events, occurrences or developments in,
or effects or results arising from or relating to, national or international
political or social conditions, including the engagement by the United States in
hostilities or the escalation thereof, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence or the escalation
of any military, cyber or terrorist attack upon the United States, or any of its
territories, (c) changes, events, occurrences or developments in, or effects or
results arising from or relating to, financial, banking, or securities markets,
including any disruption of any of the foregoing markets, and including any
increased cost, or decreased availability, of capital or pricing or terms
related to any financing for the Transactions, (d) changes in, or effects
arising from or relating to, any earthquake, hurricane, tsunami, tornado, flood,
mudslide or other natural disaster, disease outbreak, epidemic, pandemic
(including the COVID-19 pandemic, and any future resurgence, or evolutions or
mutations, of COVID-19 or related disease outbreaks, epidemics or pandemics),
weather condition, explosion or fire or other force majeure event or act of God,
(e) changes, events, developments, occurrences, results or effects arising from
or relating to changes in Laws or other binding directives or determinations
issued or made by any Governmental Body or the interpretation thereof (including
any business closure, "shelter-in-place" or other restriction imposed by a
Governmental Body), (f) any change in, or effect arising from or related to
changes in, GAAP or other accounting requirements or principles or the
interpretation thereof, (g) any actual or potential sequester, stoppage,
shutdown, default or similar event or occurrence by or involving any
Governmental Body, (h) changes, events, developments, occurrences, results or
effects arising from or relating to (i) the taking of any action expressly
required by this Agreement (including Section 5.01) or taken at the express
written request of Buyer or its Affiliates, (ii) the failure to take any action
if such action is prohibited by this Agreement or (iii) the announcement,
execution or consummation of this Agreement or the Transactions or the identity,
nature or ownership of Buyer, including the impact thereof on the relationships,
contractual or otherwise, of the Company or any of its Subsidiaries with
employees, customers, distributors, lessors, suppliers or other commercial
partners, (i) any failure, in and of itself, to achieve any budgets,
projections, forecasts, estimates, plans, predictions, performance metrics or
operating statistics or the inputs into such items (whether or not shared with
Buyer or its Affiliates or Advisors) (but, for the avoidance of doubt, not the
underlying causes of any such failure to the extent such underlying cause is not
otherwise excluded from the definition of Material Adverse Effect) or (j) the
effect of any action taken by Buyer or its Affiliates with respect to the
Transactions or the financing thereof, except in the case of the foregoing
clauses (a), (b), (c), (d), (e), (f) and (g), to the extent such facts, events,
changes, effects, results, occurrences, circumstances or developments have a
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
as compared to other participants engaged in the industries and geographies in
which the Company and its Subsidiaries operate.
"Merger Consideration" means the Stock Consideration and the Option
Consideration payable in accordance with this Agreement.
"Net Working Capital" means (a) the current assets of the Company and its
Subsidiaries (consisting only of the asset account line items specified as
"Current Assets" on the Reference Working Capital Statement) minus (b) the
current liabilities of the Company and its Subsidiaries


81



--------------------------------------------------------------------------------





(consisting only of liability account line items specified as "Current
Liabilities" on the Reference Working Capital Statement), in each case,
determined using, solely to the extent consistent with GAAP, the same accounting
methods, assumptions, policies, principles, practices and procedures, with
consistent classifications, judgments and estimation methodology, as were used
in the preparation of the Latest Balance Sheet and calculated as of the
Adjustment Calculation Time. For the avoidance of doubt, Net Working Capital
shall exclude deferred Tax assets and deferred Tax liabilities and be calculated
exclusive of amounts reflecting accruals with respect to the current portion of
the Closing Indebtedness, the Transaction Expenses, income Tax assets, income
Tax liabilities and exclusive of Closing Cash and any restricted cash.
"Open Source Materials" means any Software that is licensed, distributed or
conveyed under an agreement that requires as a condition of its use,
modification or distribution that it, or other Software into which such Software
is incorporated or with which such Software is distributed or that is derived
from such Software, be disclosed or distributed in source code form, delivered
at no charge or be licensed, distributed or conveyed under the same terms as the
agreement under which such Software is originally licensed; Open Source
Materials includes Software licensed under the GNU's General Public License
(GPL) or Lesser/Library GPL, the Affero GPL, the Mozilla Public License, the
Netscape Public License, the Sun Community Source License, the Sun Industry
Standards License, the BSD License, a Microsoft Shared Source License, the
Common Public License, the Apache License, and any license listed at
www.opensource.org.
"Option Consideration" means, with respect to each Optionholder, the applicable
Closing Option Payment plus any amounts payable to such Optionholder with
respect to Vested Options pursuant to Section 1.07(f).
"Option Plan" means Ten-X Holding Company, Inc. 2019 Equity Incentive Plan,
effective as of January 1, 2019 (as amended, restated, modified and supplemented
from time to time).
"Optionholders" means the holders of the Options.
"Options" means the issued and outstanding options to acquire Common Stock
pursuant to the Option Plan.
"Order" means any judgment, order, injunction, decree, ruling, writ or
arbitration award of any Governmental Body or any arbitrator.
"Owned Intellectual Property" means all Intellectual Property owned (or
purported to be owned) by the Company or any of its Subsidiaries and includes
all Scheduled Intellectual Property.
"Paying Agent" means Wilmington Trust, National Association.
"Permitted Liens" means (a) any restriction on transfer arising under applicable
securities Laws, (b) Liens for Taxes not yet delinquent or for Taxes being
contested in good faith through appropriate proceedings and for which adequate
reserves have been established on the Financial Statements in accordance with
GAAP, (c) purchase money Liens, (d) customary Liens of lessors, lessees,
sublessors, sublessees, licensors or licensees arising under lease arrangements
or license


82



--------------------------------------------------------------------------------





arrangements, (e) Liens relating to Indebtedness included in the calculation of
Merger Consideration pursuant to this Agreement, (f) Liens arising in the
ordinary course of business and not incurred in connection with the borrowing of
money, none of which materially impacts the current use of the affected
property, (g) mechanics Liens and similar Liens for labor, materials, or
supplies arising in the ordinary course of business for amounts not yet overdue,
(h) zoning, building codes, and other land use Laws regulating the use or
occupancy of Leased Real Property or the activities conducted thereon that are
imposed by any Governmental Body having jurisdiction over such Leased Real
Property and which are not violated in any material respect by the current use
and operation of such Leased Real Property or the operation of the business of
the Company and its Subsidiaries, (i) easements, servitudes, covenants,
conditions, restrictions, and other similar non-monetary matters affecting title
to any assets of the Company or any of its Subsidiaries and other title defects
that do not materially impair the use or occupancy of such assets in the
operation of the business of the Company and its Subsidiaries taken as a whole,
(j) with respect to all Leased Real Property, all Liens which are suffered or
incurred by the fee owner, any superior lessor, sublessors or licensor, or any
inferior lessee, sublessee or licensee, (k) non-monetary Liens in respect of all
matters set forth on title policies or surveys made available by the Company to
Buyer prior to the date of this Agreement that do not materially impair the use
or occupancy of such assets in the operation of the business of the Company and
its Subsidiaries taken as a whole, (l) non-exclusive licenses to Intellectual
Property granted in the ordinary course of business consistent with past
practice, (m) other Liens that are not material to the Company and its
Subsidiaries taken as a whole, (n) Liens that will be terminated at or prior to
the Closing and (o) Liens set forth on Schedule 11.01.
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Body.
"Personal Information" means all (a) information that identifies or is otherwise
identifiable with an individual, including name, physical address, telephone
number, email address, financial information, financial account number, credit
or debit card numbers, or government-issued identifier (including Social
Security number, driver's license number, passport number), gender, date of
birth, educational or employment information, and any other data used or
intended to be used to identify, contact or precisely locate an individual
(e.g., geolocation data), (b) information or data bearing on an individual
person's credit worthiness, credit standing, credit capacity, character, general
reputation, personal characteristics or mode of living, (c) any data regarding
an individual's activities online or on a mobile device or other application
(e.g., searches conducted, web pages or content visited or viewed), and (d)
Internet Protocol addresses, device identifiers or other persistent identifiers.
Personal Information may relate to any individual, including a current,
prospective or former customer, employee or independent contractor or consultant
of any Person. Personal Information includes information in any form, including
paper, electronic and other forms.
"Pre-Closing Tax Period" means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.
"Privacy Laws" means all applicable Laws (and to the extent applicable to the
business of the Company and its Subsidiaries, the Payment Card Industry Data
Security Standard) governing


83



--------------------------------------------------------------------------------





the receipt, collection, compilation, use, analysis, retention, storage,
processing, sharing, safeguarding, security, disposal, destruction, disclosure
or transfer of Personal Information, including the Federal Trade Commission Act,
the Privacy Act of 1974, the EU General Data Protection Regulation, the FCRA and
its state law equivalents, each as amended from time to time, and all applicable
Laws governing data breach notification.
"Reference Working Capital Statement" means the statement set forth on Exhibit
B, which sets forth an illustrative calculation of the Net Working Capital as of
March 31, 2020.
"Representative Holdback Amount" means an amount determined by the
Representative and delivered to Buyer no later than two (2) Business Days prior
to the Closing.
"Restrictive Covenant Agreements" means the restrictive covenant agreements to
be entered into on the date hereof by the following Persons: (i) Thomas H. Lee
Equity Fund VII, L.P., Thomas H. Lee Parallel Fund VII, L.P., Thomas H. Lee
Parallel (Cayman) Fund VII, L.P., THL Executive Fund VII, L.P., THL Fund VII
Coinvestment Partners, L.P. and THL Equity Fund VII Investors (Decade), L.P.;
(ii) REDC Holdings, Inc.; (iii) Trident REDC Holdings, L.P. and Trident REDC PF
Holdings, LLC; (iv) Auction.com, LLC; (v) the Company; (vi) Steven Jacobs; (vii)
Matthew Vandermyde; (viii) Joseph Cuomo; and (ix) David Nance.
"RWI Policy" means the buyer-side Representation and Warranties insurance policy
issued to Buyer.
"Seller Parties" means the Seller Group and each of their respective former,
current, or future Affiliates, officers, directors, employees, partners,
members, equityholders, controlling or controlled persons, managers, agents,
Advisors, successors or permitted assigns.
"Software" means all (i) computer programs, including all software
implementations of algorithms, models and methodologies, whether in source code
or object code; (ii) databases and compilations, including all data and
collections of data, whether machine readable or otherwise; (iii) descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons; and (iv) all
documentation, including user manuals and other training documentation related
to any of the foregoing.
"Stock Consideration" means, with respect to each Stockholder, the applicable
Closing Stock Payment plus any amounts payable to such Stockholder with respect
to Common Stock pursuant to Section 1.07(f).
"Straddle Period" means any taxable period that begins on or before the Closing
Date and ends after the Closing Date.
"Stockholders" means the holders of Common Stock.


84



--------------------------------------------------------------------------------





"Stockholders Agreement" means that certain Shareholders Agreement, dated as of
December 31, 2018 (as amended, restated, modified and supplemented from time to
time), among the Company and the stockholders of the Company from time to time
parties thereto.
"Subsidiary" means, with respect to any Person, any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof or any partnership, association or other
business entity of which a majority of the partnership or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such Person or one or more Subsidiaries of such Person or a combination
thereof. For purposes of this definition, a Person is deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person is allocated a majority of the gains or losses of such partnership,
association or other business entity or is or controls the managing director or
general partner of such partnership, association or other business entity. For
the avoidance of doubt, Ten-X, Inc., a Connecticut corporation, is deemed to be
a Subsidiary of the Company for all purposes under this Agreement and the other
Transaction Documents.
"Target Net Working Capital" means negative $2,500,000.
"Tax" or "Taxes" means any federal, state, local or foreign taxes, charges,
fees, levies, duties or other assessments of any kind whatsoever in the nature
of a tax, including income, gross receipts, franchise, profits, withholding,
social security, unemployment, disability, real property, personal property,
unclaimed or abandoned property, stamp, excise, occupation, sales, use,
transfer, value added, alternative minimum or estimated taxes, including any
interest or penalty related thereto.
"Tax Liability Amount" means an amount (not less than zero) equal to any amounts
that would be properly accrued as unpaid income Taxes payable on the
consolidated balance sheet of the Company and its Subsidiaries for any
Pre-Closing Tax Period in respect of which a Tax Return has not yet been filed
as of the Closing, calculated (a) as of the end of the Closing Date as if the
taxable year of the Company and its Subsidiaries ended on the Closing Date, (b)
by excluding all deferred Tax liabilities and deferred Tax assets, (c) by
including in taxable income all adjustments pursuant to Section 481 of the Code
(or any analogous or similar provision of Law) that will not previously have
been included in income, (d) by taking into account the Transaction Tax
Deductions to the extent deductible in the Pre-Closing Tax Period at a "more
likely than not" level of confidence and (e) otherwise in accordance with past
practices of the Company and its Subsidiaries in filing its income Tax Returns.
For purposes of calculating the Tax Liability Amount, a Tax asset shall only
reduce or offset a Tax liability to the extent such Tax asset is of the same
type and jurisdiction as such Tax liability (e.g., an income Tax asset shall
only reduce or offset an income Tax liability and, similarly, a state Tax asset
shall not offset or reduce a Tax liability imposed by another state or any other
jurisdiction).
"Tax Returns" means any return, claim for refund, report, statement or
information return relating to Taxes, including any schedule or attachment
thereto, and including any amendments thereof.


85



--------------------------------------------------------------------------------





"Technology" means all Software, information, designs, formulae, algorithms,
procedures, methods, techniques, ideas, know-how, research and development,
technical data, programs, subroutines, tools, materials, specifications,
processes, inventions (whether patentable or unpatentable and whether or not
reduced to practice), apparatus, creations, improvements, works of authorship
and other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other tangible embodiments of any of the
foregoing, in any form whether or not specifically listed herein, and all
related technology, that are used in, incorporated in, embodied in, displayed by
or relate to, or are used in connection with any of the foregoing.
"Ten-X" means Ten-X, Inc., a Delaware corporation.
"Transaction Expenses" means, to the extent not paid by the Company or its
Subsidiaries as of the Adjustment Calculation Time the amount of (a) all fees,
costs and expenses (including legal, accounting, investment banking, broker's,
finder's and other professional or advisory fees and expenses) of the Company
and its Subsidiaries incurred by or on behalf of, or to be paid by, the Company
or any Subsidiary in connection with the negotiation and execution of this
Agreement and the other Transaction Documents and the consummation of the
Transactions, (b) all bonus, incentive and similar "single-trigger" change in
control or retention payments of the Company or its Subsidiaries payable to
employees, officers or directors as a result of the Transactions and only if
triggered without the requirement of any further action by the Company, its
Subsidiaries or their respective Affiliates on or following the Closing
(including any termination of employment), (c) the Accelerated Bonus Payments,
and (d) the employer-paid portions of applicable federal, state, local or
foreign payroll or employment taxes associated with the items in clause (b),
clause (c) and any other compensatory payments made in accordance with this
Agreement; provided that in no event will Transaction Expenses include any fees,
expenses or other liabilities (x) to the extent incurred by or at the direction
of Buyer or Merger Sub, relating to Buyer's, Merger Sub's or their respective
Affiliates' financing, including obtaining any consent or waiver relating
thereto, for the Transactions or any other liabilities or obligations incurred
or arranged by or on behalf of Buyer, Merger Sub or their respective Affiliates
in connection with the Transactions, including any fees payable to any financing
institution or lender or the Company's accountants in connection with any such
financing on behalf of Buyer, Merger Sub or their respective Affiliates or (y)
specifically allocated in Section 10.05. For the avoidance of doubt,
"Transaction Expenses" shall include fees and expenses payable to THL Managers
VII, LLC, a Delaware limited liability company, or its Affiliates pursuant to,
and in connection with the termination of, that certain Advisory Services
Agreement, dated as of January 1, 2019, to which the Company and certain
Subsidiaries of the Company are parties.
"Transactions" means the transactions contemplated by this Agreement and the
other Transaction Documents, including the Merger.
"Transaction Tax Deductions" means the income Tax deductions attributable to (i)
compensation expenses of the Company and its Subsidiaries resulting from the
cancellation of the Options as contemplated by this Agreement and any other
compensation paid to employees of the Company and its Subsidiaries in connection
with the Closing (and any employment or social security Taxes with respect to
such amounts), (ii) all fees, expenses and interest (including amounts treated


86



--------------------------------------------------------------------------------





as interest for U.S. federal income Tax purposes) and any breakage fees or
accelerated deferred financing fees incurred by the Company or any of its
Subsidiaries as a result of the repayment of Indebtedness as contemplated by
this Agreement and (iii) the Transaction Expenses (to the extent not included
pursuant to clause (i) above), whether paid prior to or after the Adjustment
Calculation Time, it being agreed that 70% of any success based investment
banking or other fees described herein will be treated as deductible and for
which the safe-harbor election of Rev. Proc. 2011-29 will be made (which
election shall be made on all applicable Tax Returns).
"Vested Option" means the portion of any unexercised Option that has vested or
will be deemed to have vested in connection with the Transactions, in accordance
with the Option Plan, based on the Estimated Merger Consideration or the Final
Adjusted Merger Consideration, as applicable.
"willful breach" means a knowing and intentional material breach that is a
direct consequence of an act knowingly undertaken by the breaching party with
the intent of causing a breach of a specific provision or covenant of this
Agreement.









































87



--------------------------------------------------------------------------------





11.02    Defined Terms.
2019 Unaudited Financial Statements
21


 
Closing Statement
12


Accelerated Bonus Payments
75


 
Closing Stock Payment
10


Acquisition Transaction
48


 
Code
77


ADC
75


 
Common Stock
6


ADC Loan Facility
75


 
Company
6


Adjustment Amount
15


 
Company 401(k) Plan
60


Adjustment Calculation Time
76


 
Company Intellectual Property
30


Adjustment Escrow Account
10


 
Company Unaudited Financial Statements
21


Adjustment Escrow Deposit Amount
76


 
Company’s knowledge
80


Adjustment Escrow Funds
76


 
Confidentiality Agreement
77


Advisors
76


 
consistently applied
78


Affiliate
76


 
Constituent Corporations
6


Aggregate Fully-Diluted Common Shares
76


 
control
76


Aggregate Option Exercise Price
76


 
Data Room
90


Agreement
6


 
DGCL
78


Base Merger Consideration
76


 
Disclosure Schedules
18


Business Day
76


 
Dissenting Shares
16


Buyer
6


 
DOJ
60


Buyer 401(k) Plan
60


 
Effective Time
7


Buyer Arrangements
49


 
End Date
57


Buyer Group
76


 
Environmental Laws
78


Buyer Parties
76


 
ERISA
78


Buyer Plans
59


 
ERISA Affiliate
78


CARES Act
77


 
Escrow Agent
78


Cash
77


 
Escrow Agreement
10


Certificate of Merger
7


 
Estimated Closing Balance Sheet
9


changes in accounting principles
77


 
Estimated Closing Cash
9


Closing
17


 
Estimated Closing Indebtedness
9


Closing Balance Sheet
12


 
Estimated Closing Net Working Capital
9


Closing Cash
77


 
Estimated Closing Statement
9


Closing Common Stock Merger
 
 
Estimated Merger Consideration
78


     Consideration
77


 
Estimated Transaction Expenses
9


Closing Common Stock Per Share Merger
 
 
Excess Amount
14


     Consideration
77


 
Final Adjusted Merger Consideration
78


Closing Date
17


 
Final Common Stock Merger
 
Closing Indebtedness
77


 
     Consideration
78


Closing Net Working Capital
77


 
Final Common Stock Per Share Merger
 
Closing Option Payment
10


 
     Consideration
78


Closing Option Per Share Merger
 
 
Final Merger Consideration
78


     Consideration
77


 
 
 



88



--------------------------------------------------------------------------------





Final Option Per Share Merger
 
 
Paying Agent Agreement
11


     Consideration
78


 
Permits
24


Financial Statements
21


 
Permitted Liens
82


Firm
14


 
Person
83


FTC
60


 
Personal Information
83


Fundamental Representations
79


 
Pre-Closing Tax Period
83


GAAP
79


 
Preferred Stock
6


Governmental Body
79


 
Privacy Laws
83


Hazardous Substance
79


 
Projections
65


HSR Act
79


 
Protected Seller Communications
66


HSR Approval
55


 
Reference Working Capital Statement
84


Indebtedness
79


 
Remaining Adjustment Escrow Funds
14


Intellectual Property
80


 
Remaining Stockholder
63


Key Customer
39


 
Representative
6


Key Supplier
38


 
Representative Holdback Amount
84


knowledge of the Company
80


 
Restrictive Covenant Agreements
84


Latest Balance Sheet
21


 
Retained Employees
59


Law
80


 
RWI Policy
84


Leased Real Property
29


 
Securities Act
41


Leases
29


 
Seller Group
65


Legal Proceeding
80


 
Seller Parties
84


Letter of Transmittal
11


 
Settlement Date
14


Liabilities
80


 
Software
84


License Agreement
18


 
Stock Consideration
84


Liens
80


 
Stockholders
84


Majority Holders
73


 
Stockholders Agreement
85


Material Adverse Effect
80


 
Straddle Period
84


Merger
6


 
Subsidiary
85


Merger Consideration
81


 
Surviving Corporation
7


Merger Sub
6


 
Target Net Working Capital
85


Merger Sub Common Stock
6


 
Tax
85


Most Recent Financial Statements
21


 
Tax Liability Amount
85


Necessary Stockholder Approval
19


 
Tax Returns
85


Net Working Capital
81


 
Taxes
85


Notice of Disagreement
13


 
Technology
86


Open Source Materials
82


 
Ten-X
86


Option Consideration
82


 
Transaction Documents
71


Option Plan
82


 
Transaction Expenses
86


Optionholders
82


 
Transactions
86


Options
82


 
Transfer Taxes
53


Order
82


 
Vested Options
87


Owned Intellectual Property
82


 
willful breach
87


Paying Agent
82


 
 
 







89



--------------------------------------------------------------------------------








11.03    Interpretation. In addition to the definitions referred to or set forth
in this Agreement:
(a)    Accounting terms which are not otherwise defined in this Agreement have
the meanings given to them under GAAP. To the extent that the definition of an
accounting term defined in this Agreement is inconsistent with the meaning of
such term under GAAP, the definition set forth in this Agreement will control.
(b)    The terms "hereof," "herein" and "hereunder" and terms of similar import
are references to this Agreement as a whole and not to any particular provision
of this Agreement. Section, clause, schedule and exhibit references contained in
this Agreement are references to sections, clauses, schedules and exhibits in or
to this Agreement, unless otherwise specified.
(c)    Whenever the words "include," "includes" or "including" are used in this
Agreement, they will be deemed to be followed by the words "without limitation."
Where the context permits, the use of the term "or" will be equivalent to the
use of the term "and/or."
(d)    Words denoting any gender will include all genders, including the neutral
gender. Where a word is defined herein, references to the singular will include
references to the plural and vice versa.
(e)    All references to "$" and dollars will be deemed to refer to United
States currency unless otherwise specifically provided.
(f)    All references to a day or days will be deemed to refer to a calendar day
or calendar days, as applicable, unless otherwise specifically provided.
(g)    Any document or item will be deemed "delivered", "provided" or "made
available" by the Company or the Representative, as applicable, within the
meaning of this Agreement if such document or item (i) is included in the
electronic dataroom hosted by RR Donnelley (the "Data Room") but only to the
extent such information or documents were accessible to Buyer or its Affiliates
and Advisors continuously for at least forty-eight hours prior to the execution
of this Agreement or (ii) actually delivered or provided to Buyer or any of
Buyer's Advisors, including at the Company's or any of its Subsidiaries'
offices, prior to the date of this Agreement.
(h)    Any reference to any particular Code section or any Law will be
interpreted to include any revision of or successor to that section regardless
of how it is numbered or classified, unless otherwise expressly provided herein.
(i)    Capitalized terms used in the Disclosure Schedules and not otherwise
defined therein have the meanings given to them in this Agreement.
(j)    Whenever this Agreement requires Buyer to take any action or contains a
representation with respect to Buyer, where applicable or necessary to give
effect to the Transactions, such requirement or representation shall be deemed
to include an undertaking on the part of its


90



--------------------------------------------------------------------------------





Subsidiaries formed in connection with the Transactions to take such action and
shall be deemed to include a reference to such Subsidiaries, as applicable, and
whenever this Agreement requires a Subsidiary of Buyer to take any action, such
requirement shall be deemed to include an undertaking on the part of Buyer to
cause such Subsidiary to take such action.
(k)    The phrase "ordinary course of business consistent with past practice"
and similar phrases will mean, with respect to any Person, the ordinary course
of such Person's business consistent with past custom and practice (and giving
effect to any adjustments and modifications thereto prior to the date of this
Agreement taken in response to or as a result of the COVID-19 pandemic, in each
case, to the extent disclosed to Buyer prior to the date hereof).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




91



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger on the day and year first above written.
The Company:
TEN-X HOLDING COMPANY, INC.
 
 
 
 
 
By:   /s/ Steven Jacobs         
 
Name:   Steven Jacobs            
Its:   Chief Executive Officer and Chief Financial Officer            
 




Representative:
THOMAS H. LEE EQUITY FUND VII, L.P.
 
By: THL Equity Advisors VII, LLC, its General Partner
By: Thomas H. Lee Partners, L.P., its Sole Member
By: Thomas H. Lee Advisors, LLC, its General Partner
By: THL Holdco, LLC, its Managing Member
 
 
 
By:   /s/ James Carlisle         
 
Name:   James Carlisle            
Its:   Managing Director         




 
 
 







Signature Page to Merger Agreement



--------------------------------------------------------------------------------






Buyer:
COSTAR REALTY INFORMATION, INC.
 
 
 
 
 
By:   /S/ Scott T. Wheeler         
 
Name:   Scott T. Wheeler         
Its:   Chief Financial Officer      
 
 
 
 



 
 
Merger Sub:
CRESCENDO SUB, INC.
 
 
 
 
 
By:   /S/ Scott T. Wheeler         
 
Name:   Scott T. Wheeler         
Its:   Chief Financial Officer      





Signature Page to Merger Agreement

